Exhibit 10.5

PROPOSED ERECTION OF A SINGLE-USER

INDUSTRIAL DEVELOPMENT WITH

1 BLOCK OF 4-STOREY ADMIN OFFICE

AND ANCILLARY FACILITIES

ON LOTS 03950PT, 04016PT, &04089PT MK07

AT TUAS SOUTH AVENUE 1

FOR

DRIL-QUIP ASIA PACIFIC PTE LTD

 

 

 

 

CONTRACT DOCUMENTS

16 OCTOBER 2009

VOLUME 1 OF 9

 

 

Document Reference SG62863/SKM/CD/001

 

 

Date of issue: 16 October 2009



--------------------------------------------------------------------------------

PROPOSED ERECTION OF A SINGLE-USER INDUSTRIAL DEVELOPMENT WITH 1 BLOCK OF 4
STOREY ADMIN OFFICE AND ANCILLARY FACILITIES ON LOTS 03950PT, 04016PT, & 04089PT
MK 7 AT TUAS SOUTH AVENUE 1

CONTRACT DOCUMENTS

TABLE OF CONTENTS

 

DESCRIPTION

VOLUME 1

   page

ARTICLES OF SIA CONTRACT

  

LETTER OF INTENT TO AWARD from SKM to Lum Chang dated 18 Sep 2009

  

(ref : SKM/SG62863/GSM/SR/LC_180909)

  

SIA CONDITIONS OF CONTRACT & AMENDMENT

  

APPENDIX

   A/1 to A/2

SUPPLEMENTAL CONDITIONS

   SC/1 to SC/3

REVISED SUMMARY OF TENDER (Bill of Quantities No. 1 and 2)

   ST/1

REVISED BILL OF QUANTITIES No. 1 – Preliminaries

   B1/1 to B1/30

REVISED BILL OF QUANTITIES No. 2 – (Structural and Architectural Works)

   Total 34 Pgs

REVISED SUMMARY OF TENDER (Bill of Quantities No. 3 to 9)

   B3/1

REVISED BILL OF QUANTITIES No. 3 – (ACMV)

   B3.0/1 to B3.0/3

REVISED BILL OF QUANTITIES No. 4 – (Electrical Installation)

   B4.0/4 to B4.0/9

REVISED BILL OF QUANTITIES No. 5 – (Fire Protection Installation)

   B5.0/1 to B5.0/5

REVISED BILL OF QUANTITIES No. 6 – (Plumb, San. & Drain. Installation)

   B6.0/1 to B6.0/4

REVISED BILL OF QUANTITIES No. 7 – Schedule of Works (CityGas Installation)

   B7.0/1

REVISED BILL OF QUANTITIES No. 8 – Schedule of Works (Compressed Air
Installation)

   B8.0/1

REVISED BILL OF QUANTITIES No. 9 – Schedule of Works (Vertical Transportation)

   B9.0/1

PERFORMANCE GUARANTEE (specimen)

   PG1 to PG 3

PRODUCT GUARANTEE (specimen)

   GUA/1 to GUA/3

SCHEDULE OF RATES (ARCHITECTURAL) – SIGNED

   SR/1 to SR/7

SCHEDULE OF DAYWORK RATES – SIGNED

   SD/1 to SD/3



--------------------------------------------------------------------------------

ARTICLES OF CONTRACT

 

THIS CONTRACT is made the SIXTEENTH (16th) day of                       
                      OCTOBER                  
                          , 2009    

 

between                 DRIL-QUIP ASIA PACIFIC PTE
LTD                                         
                                         
                                             

 

of                 NO. 9 TUAS AVENUE 12, SINGAPORE
639031                                        
                                                                   

 

(hereinafter called “the Employer”) and                 LUM CHANG BUILDING
CONTRACTORS PTE LTD                                            

 

 

 

 

of                     1 SELEGIE ROAD #06-02, POMO, SINGAPORE 188306
                                         
                                                              

(hereinafter called “the Contractor”).

NOW IT IS HEREBY AGREED AS FOLLOWS:-

 

1.

CONTRACTOR’S OBLIGATIONS

The Contractor hereby agrees with Employer to carry out, bring to completion,
and maintain for the Employer the building

and other works comprising

 

PROPOSED ERECTION OF A SINGLE-USER INDUSTRIAL DEVELOPMENT WITH 1 BLOCK OF 4
STOREY ADMIN

OFFICE AND ANCILLARY FACILITIES ON LOTS 03950PT, 04016PT & 04089PT MK07

 

 

 

at

 

                TUAS SOUTH AVENUE 1

(which, together with such variations as may be required by the Architect and
all temporary works needed satisfactorily to construct the permanent works, are
hereinafter called “the Works”) in all respects in accordance with the
descriptions in the Contract Documents identified in Article 6 hereunder and in
accordance with all terms of the said Contract Documents for the price of

 

Singapore Dollars

 

    FORTY SIX MILLION FOUR HUNDRED AND SIXTY THREE THOUSAND EIGHT HUNDRED AND

            EIGHTY EIGHT ONLY

($ 46,463,888.00             only) or such other sum as may become due under the
provisions of this contract (hereinafter called “the Contract Sum”)

 

Copyright by SIA

   A



--------------------------------------------------------------------------------

2.

TYPE OF CONTRACT

 

  (a)

This is a Lump Sum Contract and the price is a fixed price not subject to
measurement or recalculation should the actual quantities of work and materials
differ from any estimates available at the time of contracting, except in regard
to variations which may be ordered by the Architect, which shall be valued under
the terms of the Contract in accordance with the Schedule of Rates.

 

  (b)

The expression “Schedule of Rates” wherever used in this contract shall include
any document, however entitled or described, which is signed by the Employer and
Contractor as a Contract Document and which is intended to be used for the
purpose of valuing variations, or in assisting in the calculation of interim
payment in accordance with sub-clause 31(4) or (5) of the Conditions.

 

  *(c)

Interim payment shall be by fixed instalments of the Contract Sum payable on
completion of defined stages of the work in accordance with clause 31(5) of the
Conditions and the Appendix to the Contract or other Contract Documents.

 

  (d)

Interim payment shall be by periodical valuation of the Work in accordance with
clause 31(4) of the Conditions and the Appendix to the Contract.

 

3.

ARCHITECT

The term “Architect” in this Contract shall mean

 

Mr. GORDON S. MAXTED

 

of the firm of

   SKM (SINGAPORE) PTE. LTD.

by whom or under whose administrative control on behalf of the Employer the
Works have been designed and the Contract Documents prepared, and under whose
supervision or administrative control on behalf of the Employer the Works will
be carried out. In the event of employment of the Architect by the Employer
being terminated for any reason the Employer shall forthwith appoint an
Architect in his place for the purposes of this Contract. Such appointee shall
be a registered architect and member of Singapore Institute of Architects
(hereinafter called “the S.I.A.”) against whom no reasonable objection is made
by the Contractor. If the Employer fails to appoint a successor architect on
receipt of reasonable notice by the Contractor, or if the Contractor objects to
the appointment on any reasonable grounds, then on the application of the
Contractor the President or Vice-President of the S.I.A., if satisfied in either
case that a new or different architect, as the case may be, should be appointed,
and that there has been no unreasonable delay by the Contractor in making the
application, may himself nominate an architect whom the Employer shall engage to
complete the administration of the contract, and in accordance with such terms
as to remuneration as the President or Vice-President may fix. The President or
Vice-President of the S.I.A.’s nomination and decision in all such matters shall
be final and conclusive. Should the Employer fail or refuse to engage an
architect nominated by the President or Vice-President of the S.I.A. under this
Article the Contractor may, after giving 14 days’ written notice to the
Employer, determine this Contract as provided for in clause 33 of the Conditions
of Contract. No successor architect shall be bound by the previous opinions,
decisions, valuations or certificates of his predecessor (other than any Delay,
Termination of Delay or Further Delay Certificates) should later information or
evidence reasonably require modification of such earlier opinions, decisions,
valuations or certificates.

 

4.

QUANTITY SURVEYOR

The term “Quantity Surveyor” in this Contract shall mean

 

Mr. FRANCIS NG

 

of the firm of

   SINGAPORE) PTE. LTD.

who shall be a professionally qualified quantity surveyor and whose duty will be
to assist the Architect in all matters of valuation or measurement under the
terms of Contract. Should a named quantity surveyor’s employment be terminated
for any reason the Employer shall forthwith appoint a quantity surveyor in his
place, and the provisions of Article 3 in regard to the Contractor’s right of
reasonable objection to an appointment and the power of nomination by the
President and Vice-President of the S.I.A., failing such appointment or
agreement on a new quantity surveyor, shall apply mutatis mutandis, as also the
Contractor’s ultimate right of determination of the Contract should the Employer
fail to give due effect to the President’s or Vice-President’s nomination.

 

*

Delete whichever sub-clause (c) is not applicable. [See also Appendix (and/or
Specification) to Contract Conditions, which will need corresponding provisions
defining stages and amounts of instalments.]

 

Copyright by SIA

   C



--------------------------------------------------------------------------------

5.

PRICES TO BE INCLUSIVE

Unless otherwise expressly provided, the Contract Sum and the Contractor’s rates
and prices in the Schedule of Rates shall be inclusive of all ancillary and
other works and expenditure, whether separately or specifically mentioned or
described in the Contract Documents or not, which are either indispensably
necessary to carry out and bring to completion the Works described in the
Contract Documents, or which may contingently become necessary to overcome
difficulties before completion.

 

6.

CONTRACT DOCUMENTS

The following Contract Documents shall form the contract between the parties:-

 

  (a)

These Articles of Contract.

 

  (b)

The Conditions of Contract and Appendix annexed thereto.

 

  (c)

Drawings identified and signed by the parties as the Contract Drawings on which
the Contractor has based his prices.

 

  (d)

A specification similarly identified and signed as the Contract Specification on
which the Contractor had based his prices.

 

  (e)

A Schedule of Rates priced and initiated or signed on behalf of the Contractor
and the Employer.

 

  (f)

Such other letters of documents, including any Invitations to Tender, Tender
forms, or letters of acceptance, as the parties may agree and attach hereto as
Contract Documents, in which event such documents shall be initiated or signed
on behalf of both parties when attached hereto. A list identifying such
documents shall also be set out in or attached to the Appendix to the Conditions
of Contract.

 

7.

INTERPRETATION AND GUIDANCE NOTES

The Contract Documents shall be read and construed as a whole, and no special
priority other than that accorded by law shall apply to any one document or
group of documents, nor shall the contra proferenterm rule apply either to these
Articles or to the conditions of Contract. The “Guidance Notes” published by the
S.I.A. for use with the present Form of Contract shall not be Contract Documents
but, in any case of uncertainty or ambiguity in the Contract documents as a
whole, may be considered for the purpose only of assisting in resolving such
uncertainty or ambiguity.

 

8.

ASSIGNS

This Contract may as far as is permitted by law or by its express terms bind or
benefit the heirs, personal representatives, administrators, legal successors or
assigns of the parties.

 

9.

DEFINITIONS AND INTERPRETATION

In this Contract, unless the context otherwise requires:

 

  (a)

“SOP Act” means the Building and Construction Industry Security of Payment Act
2004 or any subsequent amendment thereto.

 

  (b)

“SOP Regulations” means the Building and Construction Industry Security of
Payment Regulations 2005 or any remaking thereof or any amendment to the
regulation therein.

 

  (c)

“Payment claim” shall have the same meaning and effect as the words “payment
claim” in the SOP Act and SOP Regulations .

 

  (d)

“Payment response” shall have the same meaning and effect as the words “payment
response” in the SOP Act and SOP Regulations.

 

  (e)

“Progress payment” shall have the same meaning and effect as the words “progress
payment” in the SOP Act and SOP Regulations.

 

  (f)

“Supply contract” shall have the same meaning and effect as the words “supply
contract” in the SOP Act and SOP Regulations.

 

Copyright by SIA

   C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF

the day and year first above written

  

(hand of the Employer has been hereunto set

the

  

*(                                       
                                                           )

  

(Common seal of the Employer has been hereunto affixed)

 

Signed by the said

    DRIL-QUIP ASIA PACIFIC PTE LTD       /s/ Blake Deberry    
                Signature BY ITS VICE PRESIDENT       BLAKE DEBERRY

*The Common Seal of

    DRIL-QUIP ASIA PACIFIC PTE LTD                   

Was hereunto affixed in the presence of

   

 

Name

 

KRISTINA CHENG

Address

 

c/o 9 TUAS AVENUE 12

                S(639031)

Description

 

            PA to GM

 

(hand of the Contractor has been hereunto set

and the

  

*(                                       
                                                              )

   (Common seal of the Contractor has been hereunto affixed)

 

Signed by the said

   

Signed by the said

    LUM CHANG BUILDING CONTRACTORS PTE LTD         BY ITS EXECUTIVE DIRECTOR    
  /s/ Tan Wey Pin                     Signature Signature TAN WEY PIN       TAN
WEY PIN

*The Common Seal of

    LUM CHANG BUILDING CONTRACTORS PTE LTD                   

was hereunto affixed in the presence of

   

 

Name

 

CHONG SOON TECK

Address

 

1 Selegie Road, #06-02

                PoMo, Singapore 188306

                Tel 6273 8888 Fax 6311 0909

Description

 

GENERAL MANAGER, COMMERCIAL

   

 

Copyright by SIA

   D



--------------------------------------------------------------------------------

ARTICLES AND

CONDITIONS OF

BUILDING CONTRACT

SINGAPORE INSTITUTE OF ARCHITECTS



--------------------------------------------------------------------------------

 

 

 

Published by Singapore Institute of Architects

No part of this contract may be reproduced or copied in any form or by any

means without the prior written permission of the publisher.

©All Copyrights Reserved

by the Singapore Institute of Architects

First Edition 1980

Second Edition 1982

Reprint 1985

Third Edition January 1987

Fourth Edition December 1988

Reprint March 1990

Fifth Edition 1997

Reprint 1998

Sixth Edition August 1999

Seventh Edition April 2005



--------------------------------------------------------------------------------

ARTICLES AND CONDITIONS OF BUILDING CONTRACT

INDEX OF ARTICLES OF CONTRACT

(LUMP SUM)

 

 

         PAGE

1.

  CONTRACTOR’S OBLIGATIONS    A  

2.

  TYPE OF CONTRACT    B  

3.

  ARCHITECT    B  

4.

  QUANTITY SURVEYOR    B  

5.

  PRICES TO BE INCLUSIVE    C  

6.

  CONTRACT DOCUMENTS    C  

7.

  INTERPRETATION AND GUIDANCE NOTES    C  

8.

  ASSIGNS    C  

9.

  DEFINITIONS AND INTERPRETATION    C  

 

Copyright by SIA

   1



--------------------------------------------------------------------------------

INDEX OF CLAUSES AND SUB-CLAUSES IN CONDITIONS OF CONTRACT

 

CLAUSE    PAGE

1.

  ARCHITECT’S DIRECTIONS AND INSTRUCTIONS    1   1.(1)   Written and Verbal
Directions and Instructions    1   1.(2)   Definition of “Direction” and
“Instruction”    1   1.(3)   Principal Directions    2   1.(4)   Principal
Instructions    2   1.(5)   Classification by Architect not Binding    3   1.(6)
  No Duty on Architect    3   1.(7)   Remedy on Non-Compliance by Contractor   
3   1.(8)   Compensation to Contractor    3

2.

  METHODS OF WORKING AND TEMPORARY WORKS    3   2.(1)   Contractor’s Principal
Responsibility    3   2.(2)   Architect’s Power to Order Change    3   2.(3)  
Indemnity to Contractor    3

3.

  DESIGN AND COMPLETION RESPONSIBILITIES    3   3.(1)   Responsibilities    3  
3.(2)   Architect to Supply Information    4   3.(3)   Care of the Works    4  
3.(4)   Completion Definition    4

4.

  PROGRAMME    4   4.(1)   Submission of Programme    4   4.(2)   Approval    5
  4.(3)   Disapproval    5

5.

  MAKE-UP CONTRACTOR’S PRICES    5   5.(1)   Rates and Prices    5   5.(2)  
Preliminary Items, Etc.    5   5.(3)   Enforcement    5

6.

  ADMINISTRATION    5   6.(1)   Address for Notices, Etc.    5   6.(2)   Foreman
in Charge    6   6.(3)   Dismissal of Persons Employed    6   6.(4)   Copies of
Documents    6   6.(5)   Copies of Drawings, Etc.    6   6.(6)   Documents on
Site    6   6.(7)   Return of Documents    6   6.(8)   Restrictions on Use    6
  6.(9)   Issue of Certificates    6

7.

  STATUTORY OBLIGATIONS    6   7.(1)   By-Laws and Regulations    6   7.(2)  
Fees and Charges    7

8.

  SETTING OUT    7

9.

  ACCESS FOR ARCHITECT    7

10.

  POSSESSION OF SITE AND COMMENCEMENT OF WORK    7   10.(1)   Time of
Commencement    7   10.(2)   Possession of Site    8

 

Copyright by SIA

   i



--------------------------------------------------------------------------------

11.

  QUALITY OF MATERIALS AND WORKMANSHIP    8   11.(1)   Quality of Work and
Materials    8   11.(2)   Investigation of Defects    8   11.(3)   Removal of
Defective Work or Reduction of Price    8   11.(4)   Variations Due to Defective
Work    8   11.(5)   No Duty of Architect or Employer    9

12.

  VARIATIONS AND VALUATION OF ADDITIONAL PAYMENTS    9   12.(1)   Power to Order
and Subsequent Sanction    9   12.(2)   Definition of Variation    9   12.(3)  
Measurement of Variations    9   12.(4)   Valuation of Variations    10   12.(5)
  Payment of Variations    11   12.(6)   Loss of Profit in Valuation    11

13.

  SCHEDULE OF RATES    11

14.

  DISCREPANCY OR DIVERGENCE    12

15.

  ASSIGNMENT AND SUB-CONTRACTING    12   15.(1)   Assignment by Contractor    12
  15.(2)   Sub-Contractors    12   15.(3)   Responsibilities for Sub-Contractors
   13

16.

  PLANT AND MATERIALS    13   16.(1)   Plant    13   16.(2)   Materials and
Goods    13   16.(3)   Removal    13   16.(4)   Hired or Hire Purchase Plant   
13   16.(5)   Assignment of Hiring, etc. Agreements    14

17.

  ARTISTS, TRADESMEN AND OTHER CONTRACTORS    14

18.

  INDEMNITIES TO EMPLOYER      18.(1)   Personal Injuries    14   18.(2)  
Damage to Property    14   18.(3)   Employer’s Negligence    14

19.

  INSURANCE AGAINST INJURY TO PERSONS AND PROPERTY AND WORKMEN’S COMPENSATION   
14   19.(1)   Personal Injuries    14   19.(1)(b)   Damage to Property    14  
19.(1)(c)   Production of Policies    15   19.(2)(a)   Damage to Property when
Contractor not Negligent    15   19.(2)(b)   Placing of Insurance    15   19.(3)
  Default in Insurance    15

20.

  INSURANCE OF WORKS      20.(1)   Risks to be Insured    15   20.(2)  
Application of Insurance Monies    16

21.

  DUE DILIGENCE BY CONTRACTOR    16

22.

  TIME FOR COMPLETION    16   22.(1)   Completion Date    16   22.(2)  
Completion Definition    16

 

Copyright by SIA

   ii



--------------------------------------------------------------------------------

23.

  EXTENSION OF TIME    16   23.(1)   Grounds    16   23.(2)   Notice    18  
23.(3)   Time for Extension    18   23.(4)   Request for Information    18

24.

  DELAY IN COMPLETION AND LIQUIDATED DAMAGES    18   24.(1)   Delay Certificate
   18   24.(2)   Liquidated Damages    18   24.(3)   Termination of Delay and
Further Delay    18   24.(4)   Completion    19   24.(5)   Outstanding Works   
19

25.

  PHASED OR STAGE COMPLETION    19

26.

  PARTIAL RE-OCCUPATION    19   26.(1)   Occupation of Part with Consent    19  
26.(2)   Consequential Effects    20   26.(3)   Occupation of Part without
Consent    20

27.

  MAINTENANCE FOLLOWING COMPLETION    21   27.(1)   Maintenance Period    21  
27.(2)   Schedule of Defects    21   27.(3)   Additional Powers of Architect   
21   27.(4)   Allowance for Defect    21   27.(5)   Maintenance Certificate   
22

28.

  DESIGNATED AND NOMINATED SUB-CONTRACTORS AND SUPPLIERS    22   28.(1)  
Definitions    22   28.(2)   Responsibilities    23   28.(3)   Termination of
Sub-Contract    23   28.(4)   Payment for Work by Contractor under Provisional
and Contingency Sums    23   28.(5)   Payment for Work by Nominated
Sub-Contractors or Suppliers    23   28.(6)   Payment for Work by Designated
Sub-Contractors or Suppliers    24   28.(7)   Interim Payment    24

29.

  NOMINATION AND RIGHTS OF OBJECTION    24   29.(1)   Nomination    24   29.(2)
  Objections to Nomination    24   29.(3)(a)   Powers following Objection    25
  29.(3)(b)   Alternative for Objection to Nomination    25   29.(4)   Valid
Objection Defined    26

30.

  PAYMENT OF NOMINATED SUB-CONTRACTORS AND SUPPLIERS    26   30.(1)  
Certification and Payment    26   30.(2)   Early Final Payment    26

31.

  PAYMENT OF CONTRACTOR AND INTERIM CERTIFICATES    26   31.(1)   Progress
Payments    26   31.(2)   Payment Claim    26   31.(3)   Interim Certificate   
27   31.(4)   Interim Valuation    27   31.(5)   Stage Instalments    28  
31.(6)   Correcting Earlier Certificates    28   31.(7)   Sums to be Certified
   28   31.(8)   Retention Monies    28   31.(9)   First Release of Retention   
28   31.(10)   Second Release of Retention    28

 

Copyright by SIA

   iii



--------------------------------------------------------------------------------

  31.(11)   Final Claim Documents    28   31.(12)   Final Certificate    29  
31.(13)   Outstanding Balances of Nominated Sub-Contractors and Suppliers    29
  31.(14)   Effect of Architect’s Certificate    29   31.(15)   Limit on
Certifying Power    29   31.(16)   Payment Response    30   31.(17)   Payment of
Contractor    30

32.

  TERMINATION BY EMPLOYER    30   32.(1)   Termination without Default    30  
32.(2)   Termination for Default    30   32.(3)   Grounds of Termination for
Default    30   32.(4)   Termination Certificate    31   32.(5)   Damages
Contractor’s Only Remedy    31   32.(6)   Suspension of Termination Certificate
   31   32.(7)   Termination on Insolvency Etc. of Contractor    32   32.(8)  
Effects of Termination    32   32.(9)   Employer may Elect to Abandon Project   
34   32.(10)   Powers on Rescission by Employer    34   32.(12)   Architect’s
Certificate Not Binding    34

33.

  TERMINATION BY CONTRACTOR    34   33.(1)   Grounds    34   33.(2)   Contents
of and Time for Contractor’s Notice    35   33.(3)   Effect of Notice    35  
33.(4)   Power to Suspend Work    35   33.(5)   Power to Suspend Work under SOP
   35   33.(6)   No Power of Architect to Certify    35

34.

  OUTBREAK OF WAR    36   34.(1)   Termination    36   34.(2)   Protective Works
Etc.    36   34.(3)   Payment    36

35.

  WAR DAMAGE    36   35.(1)   Consequences    36   35.(2)   Termination    37  
35.(3)   Compensation Monies    37   35.(3)   Definition of War Damage    37

36.

  ANTIQUITIES    37   36.(1)   Responsibilities of Contractor    37   36.(2)  
Compensation to Contractor    37

37.

  ARBITRATION    38   37.(1)   Disputes to be Referred    38   37.(2)  
Arbitrator’s Power to Rectify Contract    38   37.(3)   Restrictions on Powers
of Arbitrator    38   37.(3)(a)   Nomination by S.I.A. President    38  
37.(3)(b)   No Written Instruction    38   37.(3)(c)   Directions not Objected
To    38   37.(3)(d)   Dayworks    38   37.(3)(e)   Measurement    38  
37.(3)(f)   No Notice Claiming Extension of Time    38   37.(3)(g)   Certificate
of Partial Re-entry    38   37.(3)(h)   Effect of Architect’s Certificates    39
  37.(3)(i)   Amending Certificates    39

 

Copyright by SIA

   iv



--------------------------------------------------------------------------------

  37.(3)(j)   Other Contract Provisions    39   37.(4)   Courts to have same
Powers    39   37.(5)   Early Arbitration    39   37.(6)   Interest    39  
37.(7)   Overpayment    39   37.(8)   Same Arbitrator as Nominated Sub-Contract
Disputes    39   37.(9)   Arbitration Clause may lapse if not same Arbitrator   
40   37.(10)   Limitation of Actions    40   37.(11)   Refusal of Stay by Courts
   40

38.

  MEDIATION CLAUSE    40

39.

  ADDITIONAL OPTIONAL CLAUSE FOR FLUCTUATIONS    40   39.(1)   Steel Bar
Reinforcement    40   39.(2)   Cement    41   39.(3)   Interim Payment    41  
39.(4)   Contractor in Delay    41

40.

  ADDITIONAL OPTIONAL CLAUSE PERMITTING INSURANCE EXCESS    41

 

Copyright by SIA

   v



--------------------------------------------------------------------------------

CONDITIONS OF CONTRACT

 

 

1.

     

ARCHITECT’S DIRECTIONS AND INSTRUCTIONS

    

1.(1)

     

The Contractor shall at all times carry out, bring to completion, and maintain
the Works in accordance with all the requirements of the Contract and must
(subject to sub-clause (8) of this Condition) comply with all written directions
and instructions given in relation thereto by the Architect. All orders of the
Architect shall be expressed to be either directions or instructions, and shall
be given in writing if requested by the Contractor. Any direction or instruction
given verbally shall be deemed to have been given in writing, and have
retrospective effect from the date of the verbal direction or instruction,
provided that the Contractor confirms the direction or instruction in writing
within 14 days of its being given, and that the Architect does not within 14
days of receipt of the written confirmation dissent from or withdraw the
direction or instruction. If the Architect withdraws any verbal direction or
instruction previously given by him within the latter 14 days, then the
Contractor shall he compensated for any expense reasonably incurred by him in
complying therewith. In addition the Architect may (but shall not be obliged to)
at any time subsequently confirm in writing any direction or instruction
previously given verbally by him, in which event the confirmation shall have
retrospective effect as a written direction or instruction given at the time of
the verbal direction or instruction. Verbal directions or instructions of the
Architect or Clerk of Works, or written or other orders or requests not
expressed to be directions or instructions, need not be complied with by the
Contractor if the Architect fails or refuses to confirm the same in writing in
properly expressed terms with the minimum of delay when requested to do so, and
no claim will be permitted under this Contract based upon an order or request of
the Architect unless expressed as a written direction or instruction or
confirmed in writing to or by the Architect under the terms of this sub-clause
of the Conditions. Directions or instructions given by a Clerk of Works
appointed by the Employer shall be of no effect unless confirmed in writing by
the Architect at any time, or by the Contractor to the Architect and not
dissented from in writing within the same period as Architect’s verbal
directions or instructions, in which events such directions or instructions
shall be retrospectively validated in the same way as Architect’s instructions.
Without such validation the Contractor shall not be entitled to compensation or
expense incurred by compliance with any instructions of any Clerk of Works.

   Written and Verbal Directions and Instructions  

1.(2)

     

In this Contract or when used by the Architect the term “direction” shall mean
an order of the Architect (as opposed to suggestions, recommendations or
agreements with proposals made by the Contractor) compliance with which will not
under the terms of the Contract entitle the Contractor to additional payment or
compensation or to an increase in the Contract Sum, but which may in some cases
result under the terms of the Contract in a reduction of the Contract Sum,
whereas the term “instruction” shall mean an order of the Architect compliance
with which, while it may in some cases involve a reduction of the Contract Sum,
will in principle entitle the Contractor in an appropriate case under the terms
of the Contract to additional payment or compensation or to an increase in the
Contract Sum. All orders given or confirmed in writing to the Contractor by the
Architect shall be expressed by him to be either “instructions” or “directions”.

   Definition of “Direction” and “Instruction”  

1.(3)

     

The principle matters under the Contract in respect of which the Architect shall
have power to give directions as:-

   Principal Directions     

(a)

  

To secure proper compliance by the Contractor with any existing contract
obligations in regards to the permanent work, or to any temporary works or
methods of working.

       

(b)

  

To secure methods of working and temporary works which will be reasonably safe
and proper during construction, or which will ensure properly constructed
permanent work, in cases where the Contractor is failing to use the same.

       

(c)

  

To vary the permanent works or temporary works or methods of working at the
request of the Contractor so as to assist him in overcoming difficulties or in
avoiding excessive costs during construction.

  

 

Copyright by SIA

   1



--------------------------------------------------------------------------------

   

(d)

     

To vary the permanent or temporary works or methods of working as a consequence
of defective work or other default or breach of contract by the Contractor,
where insistence upon the removal and rebuilding of the original permanent work
would involve unreasonable expense or delay or might prejudice the permanent
works.

      

(e)

     

To suspend or postpone work and carry out investigations when this is the
reasonable consequence of defective work or any other default or breach of
contract of the Contractor.

      

(f)

     

To alter or vary a previous direction.

   Principal Instructions   1. (4)      

The principal matters under the Contract in respect of which the Architect shall
have power to give instructions are: -

       (a )    

To vary the permanent work where this is desired by the Architect or Employer or
is required under clause 7(1) of the Conditions.

       (b )    

To vary the temporary works or methods of working where this is desired by the
Architect or the Employer for any reason or is required under clause 7(1) of the
Conditions and the Contractor would otherwise be entitled or obliged to use
different methods of working or temporary works.

       (c )    

To postpone or suspend work and carry out investigations where this is not the
consequence of any defective work or default or other matter for which the
Contractor is responsible under the Contract but is desired for any reason by
the Architect or the Employer.

       (d )    

To carry out work or supply goods or materials by Designated or Nominated
Sub-Contractors or Suppliers which are the subject of a P.C. Sum or Item in the
Specification, Bills of Quantities or other Contract Documents.

       (e )    

To carry out work or supply goods or materials, either by the Contractor himself
or by Nominated Sub-Contractors or Suppliers, which are the subject of a
Provisional or Contingency Sum or Item in the Specification, Bill of Quantities
or other Contract Documents.

       (f )    

To alter or vary any other previous instruction.

   Classification by Architect not Binding   1. (5)      

The choice by the Architect of the expression “direction” or “instruction” when
giving an order to the Contractor shall not bind either the Contractor or the
Employer before an arbitrator or the Courts, save only that if after 28 days
from receipt of an order expressed as a direction or of its written confirmation
by or to the Architect, as the case may be, the Contractor has not disputed its
classification as such in writing, or claimed extra payment or compensation for
it in writing, or given notice of arbitration in regard to it, then the
Contractor shall be conclusively deemed to have undertaken to comply with the
direction without an increase in the Contract Sum or any additional payment or
compensation. Provided that if the Contractor shall within 14 days of receipt of
the direction or its written confirmation request the Architect to inform him in
writing under which provision of the Contract the direction is given the
Contractor’s time for reserving a claim under this sub-clause shall be extended
until 14 days after the Architect has complied with the Contractor’s request.

   No Duty on Architect   1. (6)      

The Architect shall at no time he under any obligation or duty to the Contractor
either on behalf of the Employer or his own account to give a direction as to
any matter in sub-clause (3) nor an instruction under paragraphs (a), (b), (c)
or (f) of sub-clause (4) hereof, nor shall any failure to do so on his part in
any way prejudice the rights of the Employer against the Contractor or render
the Employer liable to the Contractor.

  

 

Copyright by SIA

   2



--------------------------------------------------------------------------------

 

1.(7)

     

If within 7 days after receipt of a written notice from the Architect requiring
the Contractor to comply with a written direction or instruction the Contractor
fails to do so, the Employer may employ other contractors to do so under the
supervision of the Architect and may upon the certificate of the Architect
deduct the extra cost (if any) of doing so from any monies otherwise due under
the Contract or recover the same from the Contractor. Such certificate shall be
called a “Certificate of Cost of Other Contractor’s Work”, and any such
deduction shall be recorded by the Architect in subsequent payment certificates
under clause 31 of the Conditions.

   Remedy on Non- Compliance by Contractor  

1.(8)

     

If the Architect shall give any direction or instruction, either in writing, or
effectively confirmed in writing by or to the Architect under the provisions of
this clause, which is subsequently shown to have been given in circumstances
where there was either no power to do so under the terms of the Contract, or no
justification in fact for the exercise of a power, and if the Contractor has
duly complied therewith in accordance with sub-clause (1) of this Condition (and
in an appropriate case has protected his position in relation to a direction
pursuant to sub-clause (5) of this Condition) then the Contractor shall be
entitled to additional payment or compensation (and in an appropriate case to an
extension of time) for any damage, liability, expenditure or cost which the
Contractor would not have incurred but for the said direction or instruction.
Provided that no additional payment or compensation or extension of time shall
be made or given under this sub-clause where the direction or instruction is the
reasonable consequence, in accordance with the rules of remoteness or mitigation
of damage, of any negligence or of defective work, goods or materials or of any
other breach of contract by the Contractor.

   Compensation to Contractor  

2.

     

METHODS OF WORKING AND TEMPORARY WORKS

    

2.(1)

     

Unless expressly stipulated or described in the Specification or other Contract
Documents, control over the Contractor’s site operations and the choice of
methods of working and temporary works shall be the sole right and
responsibility of the Contractor.

   Contractor’s Principal Responsibility  

2.(2)

     

Provided that in those cases where the choice of and control over the methods of
working or temporary works is the Contractor’s, the Architect may, without any
obligation to do so and at his entire discretion, give a direction in the
circumstances envisaged under clause 1(3) hereof, or an instruction in the
circumstances under clause 1(4)(b), requiring the Contractor to change his
methods of working or temporary works.

   Architect’s Power to Order Change  

2.(3)

     

If any accident, loss, liability, claim or damage subsequently occurs as a
result solely of the use of the methods of working or temporary works ordered by
a direction or instruction of the Architect under sub-clauses 1(3) and (4) of
these Conditions and sub-clause (2) hereof (other than orders, whether expressed
as directions or instructions, given at the request of the Contractor or as a
reasonable consequence of any negligence or default or breach of contract by the
Contractor or the result of an insured risk under clauses 19(2)(a) and 20 of
these Conditions) the Employer will indemnify and if appropriate pay
compensation to the Contractor in respect of the same, provided that the
accident, loss, liability, claim or damage would not have occurred if the
Contractor’s preferred or previous methods of working or temporary works had
been used, and provided further that the Contractor has complied with the
Architect’s direction or instruction with due skill and care.

   Indemnity to Contractor  

3.

     

DESIGN AND COMPLETION RESPONSIBILITIES

    

3.(1)

     

Except in so far as the Contract either expressly or by implication leaves any
question of design, or of choice of materials or workmanship, or of performance
of the Works after completion, to the Contractor, or to any Designated or
Nominated sob-Contractor or Supplier, the design and/or specification of the
Works will be provided on behalf of the Employer by the Architect or by
consultants or other persons acting on behalf of the Architect or of the
Employer, and the Contractor’s responsibility in relation to the part of the
Works so designed and specified shall be limited to bringing the Works to full
and satisfactory completion, and to this extent the Contractor shall be deemed
to have satisfied himself as to his ability and to have undertaken so to do
(subject to any

   Responsibilities

 

Copyright by SIA

   3



--------------------------------------------------------------------------------

      

obligation to vary the Works under clause 7 of these Conditions). The Contractor
shall be under no responsibility for the design or suitability for their purpose
or performance of the Works after completion to the extent that any part of the
Works has been so designed and specified on behalf of the Employer, provided
that he has complied in all respects with the requirements of the Contract, but
shall be so responsible in respect of any part of the Works designed, specified
or chosen by himself or by any Designated or Nominated Sub-Contractor or
Supplier or any other Sub-Contractor or Supplier.

   Architect to Supply Information   3. (2)      

In so far as he may not have already done so at the time of the Contract, the
Architect shall supply such further or working drawings, specifications,
details, levels, instructions or other information from time to time during the
construction period as may be necessary to amplify and explain in detail the
work to be carried out by the Contractor. Such information shall be given, in
the case of original contract work, within a reasonable time to enable the
Contractor to discharge all his obligations under the Contract, regard being had
in particular to

      

(a)

  

The Contractor’s programme furnished under clause 4 of these Conditions and any
qualifications or reservations thereto made by the Architect.

      

(b)

  

The actual rate of progress of the Contractor.

      

(c)

  

The Contract Date for Completion as currently extended by the Architect.

      

(d)

  

Reasonable pre-planning requirements of the Contractor having regard to the
nature of the work.

      

(e)

  

Advance notice or request for required information from the Contractor where
this may be desirable or necessary.

         

In the case of variations, information in relation to varied work shall be given
within a reasonable time of the issue of the relevant variation order to the
Contractor.

   Care of the Works   3. (3)      

Subject to clauses 25 and 26 of these Conditions in regard to Phased or Stage
Completion and Partial Occupation, the Works shall remain until completion at
the risk of the Contractor, who (subject to the receipt of any insurance monies
under clause 20 of these Conditions) shall make good at his own expense and
without payment any accidental or other loss or damage thereto howsoever caused
(including theft or other act of third persons), save only damage (other than
damage to the Works due to a risk insured under clause 20 of these Conditions)
whose proximate cause is any act or neglect of the Employer or of other
contractors engaged by the Employer under clause 17 of these Conditions, or due
to an instruction or direction of the Architect under sub-clause 2(3) of these
Conditions, for the making good of any of which the Contractor shall be entitled
to additional payment or compensation on the like terms as in that sub-clause
and, if appropriate, to an extension of time.

   Completion Definition   3. (4)      

Subject to clauses 25 and 26 of these Conditions, for the purpose of this clause
“completion” shall mean the completion certified by the Architect in his
Completion Certificate under clause 24(5) of these Conditions or, in relation to
any outstanding work notified by the Architect under the terms of that clause at
the time of the Completion Certificate, the subsequent completion and acceptance
of that work.

    

4.

       

PROGRAMME

   Submission of Programme   4. (1)      

Following acceptance of his tender, and without prejudice to any requirement to
do so earlier in his tender or the other Contract Documents, the Contractor
shall, not later than 14 days before the stipulated date for the commencement of
work, submit for approval by the Architect a programme related to the contract
period showing the order or sequence in which he proposes to carry out the
various parts of the Works and any proposed temporary works or methods of
working which may be relevant to progress. The Contractor will not be permitted
to commence work until 14 days after submission of a sufficiently detailed
programme, notwithstanding the passing of the

  

 

Copyright by SIA

   4



--------------------------------------------------------------------------------

       

stipulated Contract Commencement Date, and no extension of time shall be given
in respect of any delay so caused.

    

4.(2)

     

Approval of the programme by the Architect shall signify his agreement with the
proposed order or sequence of working in the programme, and may be taken into
account in any dispute for determining a reasonable order or sequence for
supplying any outstanding information or details to the Contractor, or for
affording possession of the Site by the Employer, but shall not otherwise change
the contractual obligations of either party in relation to the Contract
Completion Date, or as to a reasonable time for giving or receiving further
information, or for affording possession of the Site. In particular an
optimistic programme showing completion before the Contract Completion Date
shall not without express agreement to that effect with the Employer alter or
advance the aforesaid obligations of the Architect and Employer, nor shall it
advance the Contract Completion Date.

   Approval  

4.(4)

     

Disapproval of the programme by the Architect (provided the programme is
sufficiently detailed) shall not prevent the Contractor from starting work, but
may be taken into account (together with any reasons given by the Architect
therefore) in determining any dispute as to a reasonable sequence or order for
affording possession of the Site or for supplying further drawings or details or
information.

   Disapproval  

5.

     

MAKE-UP OF CONTRACTOR’S PRICES

    

5.(1)

     

To facilitate the valuation of variations or measurement of the Works the
Contractor, without prejudice to any express requirement in the Contract
Documents to do so earlier, shall submit to the Quantity Surveyor not less than
14 days before the stipulated date for the commencement of work a breakdown of
his prices in the Schedule of Rates. Such breakdown need not state the amount of
the Contractor’s profit, but in the case of each rate or price (or
representative groups of rates or prices) shall indicate the proportionate
amounts (inclusive of profit) expressed as percentages of the total rate or
price, attributable to labour, goods or materials, plant, and overheads
expenditure (if any) respectively, and shall identify the type of plant, labour,
materials or goods or other expenditure allowed for in sufficient overall detail
for pricing purposes, drawing attention to any unusual or important items.

   Rates and Prices  

5.(2)

     

In the case of any preliminary items of expenditure in the Schedule of Rates the
Contractor shall when tendering indicate by an appropriate key letter those
items requiring adjustment based on the quantities of work carried out (Letter
Q); those items requiring adjustment based on the time required to carry out the
work (Letter T); and those items of expenditure which are of a once-for-all or
fixed character and independent of quantities or time (Letter F). In the case of
Preliminary or General or Contingency or Lump Sum items, the Contractor shall in
addition when tendering indicate precisely all categories of expenditure
contemplated by those items which are not included in his other rates and
prices. Preliminary items for which the Contractor has given no key letter
indication shall be deemed to be fixed.

   Preliminary Items, Etc.  

5.(3)

     

The Contractor shall not be permitted to commence work until 14 days after the
submission of a sufficient breakdown of prices in accordance with sub-clause (1)
of this clause, notwithstanding the passing of the stipulated Contract
Commencement Date, and no extension of time shall be given in respect of any
delay so caused.

   Enforcement  

6.

     

ADMINISTRATION

    

6.(1)

     

The Contractor shall upon signing this Contract notify the Architect in writing
of an address at which Notices and Architect’s certificates, directions or
instructions under this Contract may be served upon him. In the event of the
Contractor failing to notify the Architect of such an address, all notices under
the Contract and Architect’s certificates, directions or instructions shall be
deemed served upon the Contractor on the date of recorded delivery if sent by
registered post to the address stated in the Articles of Contract, or, if left
at his office on the Site, on that date, if a receipt is obtained from the
Contractor’s Site Agent or Foreman-in-charge. Notices shall also be deemed
served on the date of recorded delivery if sent by registered post or, if not,
of actual delivery by hand or otherwise, to the address notified by the
Contractor.

   Address for Notices, Etc.

 

Copyright by SIA

   5



--------------------------------------------------------------------------------

Foreman in Charge

   6.(2)      

The Contractor shall constantly keep upon the Works a competent Site Agent or
Foreman-in-charge and without prejudice to sub-clause (1) hereof, any directions
or instructions given to him by the Architect shall also be deemed to have been
issued to the Contractor.

Dismissal of

Persons Employed

   6.(3)      

The Architect may give directions requiring the dismissal from the Works of any
person employed thereon whose continued employment by the Contractor may
reasonably be regarded as prejudicial to the satisfactory and expeditious
completion of the Works.

Copies of

Documents

   6.(4)      

Immediately upon the execution of this Contract the Architect without charge to
the Contractor shall furnish him (unless he shall have been previously
furnished) with

      (a)   

One copy certified on behalf of the Employer of the Articles of Contract, of
these Conditions, and of the Contract Documents described in Article 6(f).

      (b)    Two copies of the Specification.       (c)    Two sets of the
Contract Drawings, and       (d)   

Two copies of the unpriced Schedule of Rates and (if requested by the
Contractor) one copy of the priced Schedule of Rates.

Copies of Drawings,

Etc.

  

6.(5)

     

The Architect shall within a reasonable time supply to the Contractor two copies
of the working drawings, specifications and information referred to in clause
3(2).

Documents on Site

   6.(6)      

The Contractor shall keep one copy of the Contract Drawings, one copy of the
unpriced Schedule of Rates, one copy of the Specification, and one copy of the
working drawings, specifications and information referred to in sub-clause (5)
of this Condition upon the Works so as to be available to the Architect or his
representative at all reasonable times.

Return of

Documents

   6.(7)      

Upon final payment under clause 31 of these Conditions, and if no further
matters are outstanding between the Contractor and the Employer, the Contractor
shall, if so requested by the Architect, forthwith return to the Architect all
drawings, details, specifications and other documents of a like nature which
bear his name, and the Architect shall return to the Contractor all copies of
his make-up of prices under clause 5 of these conditions.

Restrictions on Use

   6.(8)      

None of the documents hereinbefore mentioned shall be used by the Contractor for
any purpose other than this Contract and neither the Employer, the Architect nor
the Quantity Surveyor shall divulge or use except for the purposes of this
Contract any of the prices in the Schedule of Rates or in the Contractor’s
make-up of prices.

Issue of Certificates

   6.(9)      

All certificates issued by the Architect under this Contract shall, unless
otherwise expressly stated in the Contract, be issued to the Contractor, with a
copy to the Employer dispatched by hand or ordinary post at the same time and
date.

   6.(10)      

Nothing in this clause shall prejudice the validity of any notice or certificate
if proof is furnished of its actual receipt by the party to be served or by his
authorised agent.

   7.       STATUTORY OBLIGATIONS

By-Laws and

Regulations

   7.(1)      

The Contractor shall comply with and give all notices required by any
instrument, rule or order made under any written law applicable or any
regulation or bye-law of any Government authority or any statutory undertaker
which has any jurisdiction with regard to the Works or with whose systems the
same are or will be connected. The Contractor before making any variation from
the Works described in the Contract Documents necessitated by such compliance
shall give to the Architect a written notice specifying and giving the reasons
for such variation and the Architect may issue a direction or instruction in
regard thereto. If within seven days of having given the said written notice the
Contractor does not receive any diction or instruction in

 

Copyright by SIA

   6



--------------------------------------------------------------------------------

  

regard to the matters therein specified he shall proceed with the work
conforming to the written law, instrument, rule, order, regulation or bye-law in
question, and any variation thereby necessitated in any part of the Works
designed, specified or chosen by or on behalf of the Architect or Employer and
not by the Contractor or any sub-contractor shall be deemed to be a variation
ordered by a written instruction of the Architect, and if appropriate an
extension of time shall be given to the Contractor. Should the Architect himself
give a direction or instruction the Employer will, subject to clause 1(5) of the
Conditions indemnify the Contractor against any damage, claim, loss or
expenditure which would not have been incurred but for the variation, and the
Architect shall if necessary grant an extension of time to the Contractor
therefore, provided always that the variation relates to any part of the Works
designed, specified or chosen by or on behalf of the Architect or Employer and
not by the Contractor or any sub-contractor, and that the variation is not
required as a consequence of any negligence, breach of contract or other default
of the Contractor or of any subcontractor, direct or indirect.

 

7.(2)

  

The Contractor may in addition be compensated by the Employer for any fees,
charges or other expenditure incurred by him as a result of any statutory
obligations which may be identified for the purpose in that Appendix and
Specification or other Contract Documents.

  Fees and Charges

8.

   SETTING OUT     

The Architect shall determine any levels which may be required for the execution
of the Works, and shall furnish to the Contractor by way of accurately
dimensioned drawings such information as shall enable the Contractor to set out
the Works at ground level. Any errors arising from inaccurate setting out by the
Contractor shall either be amended at his own cost or, at the discretion of the
Architect, may be accepted without amendment, subject to such reduction in the
Contract Sum as may be reasonable having regard to any loss of value suffered by
the Employer or any reduced cost to the Contractor resulting from the error,
whichever shall be greater.

 

9.

   ACCESS FOR ARCHITECT     

The Architect and his representatives shall at all reasonable times have access
to the Works and to the workshops or other places of the Contractor or of any
sub-contractor or supplier where work is being prepared for the Contract. Where
such work is to be so prepared in workshops or other places of a sub-contractor
or supplier, the Contractor shall by a term in the sub-contract secure a similar
right of access to those workshops or places for the Architect and his
representatives, and shall take all reasonable steps required of him by the
Architect to enforce or assist in enforcing such right.

 

10.

   POSSESSION OF SITE AND COMMENCEMENT OF WORK  

10.(1)

  

Subject to compliance with his obligations under clauses 4 and 5 of these
Conditions in regard to the provision of a sufficiently detailed programme and
breakdown of his prices, and subject to any extension of time properly due under
the terms of the Contract, the Contractor shall commence work on the
Commencement Date stated in the Appendix to these Conditions, and the Contract
Period and Date for Completion therein stated shall respectively commence upon
and be calculated from the said date. If no such Commencement Date is stated in
the Appendix, or if the date in the Appendix becomes invalidated for any reason
which is not the responsibility of the Contractor, then the Commencement Date
shall be deemed to be such other date as may be expressly or implicitly agreed
by the parties or be a reasonable date for the commencement of work, and the
Date for Completion shall be appropriately modified or re-calculated. In such
event the Architect may and shall if required by the Contractor issue a
Certificate stating the revised Commencement and Completion Dates. Such
Certificate is referred to in this Contract as a “Certificate of Revised
Commencement Date”.

  Time of Commencement

 

Copyright by SIA

   7



--------------------------------------------------------------------------------

Possession of Site

   10.(2)  

In the absence of express provision to the contrary, the Contractor shall be
entitled on the Commencement Date to free and uninterrupted possession of the
whole of the area of the Site as defined in the Appendix to the Conditions,
whether by reference to the Specification or Drawings or otherwise. The
Contractor may also be entitled to such Special Access to the Site as is stated
in the Appendix to the Conditions, which the Employer will be responsible for
providing. Save as aforesaid the obtaining of access to the Site will be the
responsibility of the Contractor. Any arrangements for possession to be given by
stages or any other restrictions upon possession of the whole of the Site shall
be stated in the Appendix to these Conditions or in the Specification.

   11.   QUALITY OF MATERIALS AND WORKMANSHIP

Quality of Work and

Materials

   11.(1)  

Without prejudice to the Contractor’s responsibilities under clause 3 of these
Conditions, an materials, goods and workmanship comprised in the Works shall,
save where otherwise expressly stated or required, be the best of their
described kinds and shall in all cases be in exact conformity with any
contractual description or specification and of good quality. Wherever it is
practicable to do so the Contractor shall, at the request of the Architect,
furnish him with any necessary supporting vouchers, evidence or information
confirming that all materials and goods whether fixed or unfixed comply with the
requirements of this sub-clause. Any unreasonable failure or refusal by the
Contractor to furnish such vouchers, evidence or information shall entitle the
Architect to give a direction for the removal of the materials or goods at the
expense of the Contractor, and until replacement to deduct their value, if
already paid, from the Contract Sum.

Investigation of

Defects

   11.(2)  

Without prejudice to his powers under the next following sub-clause, the
Architect may issue a direction or instruction for the opening up or inspection
of any work covered up, or for carrying out tests or investigations of any
goods, materials or executed work, arid for the postponement of further work
until the results of the tests or investigations are known. If such opening up
or inspection or tests or investigations are the reasonable and prudent
consequence of defective work by the Contractor or of any breach of contract or
negligence or omission on his part or of any sub-contractor or supplier then in
such event the Architect may give a direction and the Contractor shall comply
with the same at his own expense, nor shall he be entitled to an extension of
time, notwithstanding that no further defective work or breaches of contract are
subsequently disclosed thereby, but in other cases the Contractor shall be
entitled to an instruction and to compensation for any additional Expenditure or
delay resulting from compliance with such instructions, and to an appropriate
extension of time, unless and to the extent that defective work or other
breaches of contract are disclosed thereby, in which event he shall not be
entitled to such compensation or extension of time. For the avoidance of doubt,
where it seems reasonable to do so in the light of the facts disclosed by any
such opening up or inspection or tests or investigations or postponement the
Architect may re-classify an earlier direction as an instruction or vice-versa.

Removal of

Defective Work or

Reduction of Price

   11.(3)  

Without prejudice to his power to vary the work under clause 1(3) of these
Conditions, the Architect may give directions for the removal or demolition of
any work, goods or materials, whether fixed or unfixed, which are not in
accordance with the Contract, and for their reconstruction or replacement in
exact accordance with the Contract. Provided that the Architect may, but shall
not be bound to, accept any work containing defects unremedied and without
removal or replacement, in which event the Contract Sum shall be reduced by any
loss of value or otherwise suffered by the Employer, or by any saving in cost
obtained by the Contractor in carrying out the defective work, whichever is
greater.

Variations Due to

Defective Work

   11.(4)  

Alternatively, where the requirements of clause 1(3)(d) are satisfied, and
without prejudice to his powers under sub-clause (3) hereof, the Architect may,
but shall not be obliged to, give directions for a variation of the Works in
lieu of their removal or demolition and reconstruction under sub-clause (3)
hereof.

 

Copyright by SIA

  

8



--------------------------------------------------------------------------------

11.(5)

     

No failure by the Architect to exercise any of the foregoing powers in this
clause shall prejudice any subsequent claim by the Employer against the
Contractor at any time in respect of work which is not in accordance with the
Contract, nor shall the Architect be under any duty to the Contractor to
exercise any of the foregoing powers for the benefit of or to assist the
Contractor.

     No Duty of
Architect or
Employer

12.

      VARIATIONS AND VALUATION OF ADDITIONAL PAYMENTS     

12.(1)

     

In conformity with clauses 1(3) or 1(4) of these Conditions the Architect shall
have power at any time to give directions or instructions, as the case may be,
requiring a variation to be made in the original Contract work. The Architect
shall also have power at any time subsequently to sanction by way of direction a
variation previously carried out by the Contractor without any authority,
direction or instruction from the Architect. Such subsequent sanction shall not
entitle the Contractor to additional payment or compensation or an extension of
time, unless such variation was due to negligence or omission or default on the
part of the Architect or the Employer or was reasonably carried out in an
emergency when it was not practicable to obtain the prior instructions of the
Architect, but shall relieve the Contractor from liability to the Employer for
departing from the contract requirements without authority, and may involve a
reduction in the Contract Sum if any reduced value to the Employer or reduced
cost to the Contractor, whichever is greater, is involved in the sanctioned
variation.

     Power to Order and


Subsequent
Sanction

12.(2)

     

The term “variation” in these Conditions shall mean any change in the original
contract descriptions to be deduced from the Contract Documents as a whole
describing or defining the Works to be carried out, and in particular shall
include: -

     Definition of
Variation    (a)   

The addition of further work, materials or goods.

        (b)   

The omission of work, materials or goods.

        (c)   

The demolition of or removal of work, materials or goods no longer desired by
the Employer or the Architect.

        (d)   

The substitution of different work, materials or goods.

        (e)   

Changes in the type, standard or quality of work, materials or goods.

        (f)   

Changes in the plans, elevations, layout, or dimensions of the Works.

        (g)   

Changes ordered in the Contractor’s temporary works or methods of working under
clauses 1(3),1(4) and 2(2) of these Conditions.

        (h)   

Changes or additions or omissions ordered in the work, goods or materials of any
Designated or Nominated Sub-Contractor or Supplier.

        (i)   

The postponement of any part of the Works, desired by the Employer.

          

For the avoidance of doubt the term “variation” shall include any changes as
aforesaid which may be designed to alter the ultimate use to which the Works
will be put.

    

12.(3)

     

All variations required by the Architect or subsequently sanctioned by him shall
be valued by measurement or calculation by the Quantity Surveyor who, where
physical measurement is necessary and subsequent measurement will not be
practical due to covering-up or for any other reason, shall give the Contractor
an opportunity of being present at the time of such physical measurement and of
taking such notes or measurements as the Contractor may require, and who shall
following such Measurements make appropriate recommendations to the Architect
with a view to subsequent certification by the Architect. Should the Contractor
or his representative fail to be present at such time after receipt of
reasonable written notice from the Quantity Surveyor, the quantities measured by
the Quantity Surveyor, provided they have been communicated in writing to the
Contractor by ordinary post within 14 days, shall be final and binding as
between the Employer and the Contractor. In cases where the Contractor or his
representative has been

     Measurement of
Variations

 

Copyright by SIA

   9



--------------------------------------------------------------------------------

        

present, any such quantities communicated in writing at any time by the Quantity
Surveyor to the Contractor shall be similarly binding unless the Contractor
within 1 month of receipt of the same shall send details with sufficient
explanations of any differences in the quantities claimed by him to the Quantity
Surveyor or to the Architect.

Valuation of

Variations            

   12.(4)      

Variations shall be valued as closely as possible on the basis of the
Contractor’s prices without regard to any alleged element of high or low
profitability in those prices and in accordance with the following rules: -

      (a)     

Work ordered in quantities or at times and locations which can be readily
absorbed into the Contractor’s programme on the same basis of commercial
profitability as the original contract work shall be valued at the same prices
as those in the Schedule of Rates, but the prices for any preliminary items of
expenditure may also be adjusted where necessary in the light of quantities or
time using as guidance where it is reasonable to do so the Contractor’s Make-up
of Prices under clause 5 of these Conditions.

      (b)     

Work ordered as aforesaid but for which there is no exactly equivalent item in
the Schedule of Rates, shall wherever possible be valued at comparable prices
extrapolated from prices for similar though not identical work in Bills, if such
exists. and using whatever it is reasonable to do so for such purpose the
Contractor’s Make-up of Prices under clause 5 of these Conditions. Preliminary
items may also be adjusted in the same manner as in paragraph (a).

      (c)     

Work for which the same or comparable prices as aforesaid are available in or
can be extrapolated from the Schedule of Rates, but which by reason of material
increases or decreases in quantity, or its sequence of ordering or location, or
postponement, or any resultant dislocation or other special physical or
technical circumstance, will differ in cost or commercial profitability or
working methods from the original work priced by the Contractor, shall whatever
possible be valued at the same or comparable prices in accordance with
paragraphs (a) and (b) hereof, but with allowances made by way of addition to or
deduction from those prices to take account of any such factors and any
consequential increase or decrease in cost or commercial profitability to the
Contractor. For the avoidance of doubt, such valuation shall not take account of
any increase or decrease in the level of building costs unless the variation is
carried out at a time different from that reasonably contemplated by the
Contractor when pricing his tender or submitting his programme under clause 5 of
the Conditions, and the increase or decrease is not otherwise recoverable under
any fluctuation clause.

      (d)     

Where the calculation of allowances under paragraph (c) hereof is not
practicable the Quantity Surveyor shall make a fair valuation based upon the
Contractor’s overall level of contract prices and profitability and without
adjustment for any alleged element of high or low profitability in those prices
or (save as aforesaid in paragraph (c) hereto) of subsequent changes in building
costs.

      (e)     

If, and only if, work cannot be valued on any of the foregoing bases in
paragraphs (a) to (d) hereof, the Contractor shall be allowed daywork rates or
the prices prevailing when such work is carried out (unless otherwise provided
in the Contract Documents):

        

(i)     At the rates, if any, inserted for this purpose by the Contractor in the
Schedule of Rates or in any other Contract Document; or

        

(ii)    When no such rates have been inserted, at the, actual prime cost to the
Contractor of his material, transport and labour for the work concerned, plus
15%, which percentage shall include for the use of all ordinary plant, tools and
existing scaffolding, and for preliminaries, supervision, overheads and profit.

        

Provided that as a condition precedent to payment in either case under this
paragraph vouchers specifying the time daily spent upon the work (and, if
required by the Architect, the workmen’s names) and any plant, equipment or
materials employed shall be delivered for verification to the Architect or his
authorised representative not later than the end of the week following that in
which the work has been executed.

 

Copyright by SIA

   10



--------------------------------------------------------------------------------

  (f)  

For the avoidance of doubt, in the case of omitted work (including work under
P.C. or Provisional Sum items, but not contingency items) an allowance for the
increased cost or reduced profitability (if any) of the remaining work may
similarly be made as in paragraph (c) hereof against the prices for the
remaining work, but not for loss of profit on the omitted work itself.

       

(g)

 

In the case of an obvious accidental error in the rates or prices quoted by the
Contractor resulting in a grossly excessive or inadequate rate or price, the
Quantity Surveyor may apply a reasonable rate or price in line with the
Contractor’s general level of rates or prices, but only to any difference
between the original contract quantities and the actual quantities.

      12.(5)    

The value of all variations ascertained in accordance with the foregoing rules
shall be added to or deducted from the Contract Sum and shall be payable to the
Contractor on interim certificates in accordance with clause 31 of these
Conditions provided: -

      Payment of
Variations   (a)  

That the variation has been ordered in writing by the Architect or confirmed in
writing by or to the Architect in accordance with the requirements of clause
1(1) of the Conditions, and that in the case of a written direction the
Contractor has protected his position pursuant to clause 1(5) of the Conditions.

        (b)  

That in the case of variations ordered in the circumstances envisaged in clause
1(3) of these Conditions or subsequently sanctioned by the Architect under
sub-clause (1) of this Condition, the Contractor shall not be entitled to any
additional payment beyond the original Contract Sum or prices for the unvaried
work.

        (c)  

That in the case variations ordered in the Contractor’s temporary works or
methods of working the Contractor shall not be entitled to any additional
payment unless the requirements for additional payment in clauses 1(4)(b) and
2(2) of these Conditions have been satisfied.

        (d)  

That no additional payment beyond the original Contract Sum shall be made for
any variation which is the reasonable consequence of defective work or other
breach of contract by the Contractor or which is made without the prior
authority of the Architect.

        (e)  

That in valuing any variation under paragraphs (b), (c) or (d) hereof, in those
cases where the Contractor is not entitled to additional payment beyond the
original Contract Sum allowance shall also be made for any loss of value to the
Employer of the completed varied work or any reduction or saving in cost
obtained by the Contractor in carrying out the varied work resulting from the
variations, whichever shall be greater.

      12.(6)    

For the avoidance of doubt, where additional payment or compensation is due to
the Contractor for compliance with an Architect’s Instruction in accordance with
clauses 1 (4)(b), 1(4)(c), 1(8), 2(2), 12(4)(c) or any other clause of these
Conditions, such payment or compensation shall, subject to clause 12(4)(c) in
the case of dayworks payments, be equivalent to the increase (if any) in the
cost, or the decrease (if any) in the profitability, of the contract work
resulting from compliance with the instruction. Loss of profit on omitted work
or on other business or contracts by reason of prolongation of the contract
period shall be recoverable only in accordance with the general law where the
Employer is in breach of contract, or in cases where under the terms of this
Contract the Employer gives an indemnity to the Contractor, and shall not be
subject to certification by the Architect.

      Loss of Profit in
Valuation 13.     SCHEDULE OF RATES       13.(a)    

In conformity with Articles 5 of the Articles of Contract the original Contract
Sum, and in respect of varied work the prices in the Schedule of Rates, shall
(subject to any express provisions for adjustments of the Contract Sum) be
treated as inclusive of all work, materials and expenditure, whether permanent
or temporary, which will be either indispensably necessary in any event to
complete the works as described in or to be inferred from Drawings,
Specifications, Schedule of Rates or other Contract

     

 

Copyright by SIA

   11



--------------------------------------------------------------------------------

        

Documents taken as a whole, or which may contingently become necessary to
overcome difficulties and bring the said works so described a Bill or inferred
to satisfactory completion.

      (b)   

Any document entitled a Bill of Quantities is to be used only for the guidance
of contractors when tendering, and shall be of no contractual effect, except
insofar as such document may, pursuant to Article 2(b) hereof, constitute the
Schedule of Rates for valuing variations under clause 12(4) of the Conditions,
or for any other purposes of this contract. No warranty is given as to the
accuracy of any quantities or descriptions in any such document, nor may any
claim be made either in contract or in tort based upon any difference between
those quantities or descriptions and the final as-built work, except insofar as
they may be due to variations ordered an behalf of the Employer, or constitute a
discrepancy or divergence pursuant to clause 14 of the Conditions.

   14.       DISCREPANCY OR DIVERGENCE         

Should any discrepancy or divergence be discovered in or between any of the
Contract Documents as to the precise extent or nature of the work to be carried
out by the Contractor he shall immediately give notice in writing of the same to
the Architect so that a direction or instruction may be given as to the work in
fact required by the Architect. In cases where the contract intention is capable
of being resolved by interpretation of the documents as a whole, the Architect
shall (and, in cases where no notice has been received, may) give a direction if
his requirement accords with that intention, and an instruction if it differs
from that intention, as the case may he, in which latter event the instruction
shall be given under clause 12 of the Conditions and the Contract Sum shall be
increased or decreased pursuant to the valuation provisions of that clause. If
the discrepancy results in a total ambiguity which cannot be resolved, the
Contract shall not be avoided but the Architect shall give an instruction and
the Contract Sum shall either be appropriately increased, if the Contractor has
as a fact been reasonably misled to his detriment when pricing the Contract, or
reduced, if he has as a fact been misled to his advantage, and if necessary an
appropriate extension of time shall also be granted to the Contractor.

   15.       ASSIGNMENT AND SUB-CONTRACTING

Assignment by

Contractor

   15.(1)      

The Contractor’s performance by himself and his servants of a main contractor’s
principal functions of controlling the Site with his own site staff,
coordinating the work of any sub-contractors, and ordering of materials for the
Works, is of the essence of the Contract, and the Contractor shall neither
assign nor make arrangements for the vicarious performance of such functions by
any other person, now shall any receiver, judicial manager or liquidator of the
Contractor be entitled to carry out such functions without the consent of the
Employer. In addition the Contractor shall not assign the right to receive
monies due under the Contract, or any part thereof, to any person without the
prior consent of the Employer, and no such assignment without consent, whether
voluntary, involuntary, or statutory, shall bind the Employer.

Sub-Contractors

   15.(2)      

Except where expressly provided by the Contract the Contractor shall not engage
or permit the engagement of any sub-contractor for any part of the Works without
the prior written consent of the Architect, which consent shall not be withheld
if the proposed sub-contractor is of a class and standing usual and appropriate
to the type and extent of the work to be sub-contracted. Any sub-contractor,
direct or indirect, properly objected to by the Architect under this clause
shall not be permitted to enter the Site, or shall be expelled therefrom
forthwith on the direction of the Architect as the case may be.

 

Copyright by SIA

   12



--------------------------------------------------------------------------------

 

15.(3)

     

Save as expressly provided in this Contract and the Contractor shall make good
any damage or loss suffered by the Employer by reason of any breach of contract,
repudiation, default or failure, whether total or partial, on the part of any
sub-contractor or supplier, whether Designated or Nominated on behalf of the
Employer under the provisions of clause 28 of the Conditions or privately
engaged by the Contractor, and shall indemnify the Employer against any damage,
liability, claim or loss arising therefrom.

   Responsibilities for
Sub-Contractors  

16.

     

PLANT AND MATERIALS

    

16.(1)

     

All plant and temporary buildings brought onto the Site by the Contractor shall,
until completion of the Works under clause 24(4) of these Conditions, be deemed
to be the property of the Employer and shall not be removed therefrom without
the prior consent in writing of the Architect, which consent, if no further work
appropriate to that plant or those temporary buildings remains to be done, shall
not be unreasonably withheld. Upon completion as aforesaid, or removal with
consent, the property therein shall be deemed to revest in the Contractor.

   Plant  

16.(2)

     

Unless directed or instructed by the Architect to be removed under clauses
11(3), 12(2) (c) or 32(4) and (8) of these Conditions, all unfixed materials and
goods delivered to the Site shall not be removed until completion without the
prior consent in writing of the Architect, which consent, if the materials or
goods are surplus to the requirements of the Contract, shall not be unreasonably
withheld. The property in such materials or goods shall vest in the Employer
upon delivery to the Site and, save as aforesaid, only revest in the Contractor
to the extent that surplus materials or goods may be found to exist upon or
prior to completion of the Works under clause 24(4) of these Conditions.

   Materials and
Goods  

16.(3)

     

Subject to clauses 32(8) and (10) of these Conditions and sub-clause (4) of this
Condition, the Contractor shall, upon the issue of the Architect’s Completion
Certificate under clause 24(4) of these Conditions, remove all plant, tools,
equipment, temporary buildings and surplus material from the Site, save only
such as may be necessary to complete any outstanding work or otherwise discharge
his obligations under clauses 24(5) and 27 of these Conditions, and in such
manner as not to disturb or inconvenience the Employer on re-entry and
beneficial occupation of the Works or any part thereof.

   Removal  

16.(4)

     

In the case of hired or hire-purchase or leased plant or equipment, or plant or
equipment owned by any third person or associated or subsidiary company of the
Contractor but not by the Contractor himself, no such plant shall be brought on
to the Site without the consent of the Architect, who shall have power to
withhold consent and if necessary give directions for its removal unless the
owner of the plant or equipment gives an undertaking in writing to the Employer
that, in consideration of the plant or equipment being permitted to be used on
the Site,

   Hired or Hire
Purchase Plant     

(a)

  

The owner will consent to the assignment by the Contractor to the Employer of
the benefit of any hiring or hire-purchase or leasing or other agreement made
with the Contractor in respect of the said plant or equipment either

          

(i)     upon termination by the Employer of the Contractor’s employment before
completion or on abandonment of the Works by the Contractor;

 

         or

          

(ii)    upon any default in payment made by the Contractor under the terms of
the hiring or hire-purchase or leasing or other agreement,

 

         and

       

(b)

  

without prejudice to any such assignment, the plant or equipment may be retained
and used by the Employer until the Works have been completed.

  

 

Copyright by SIA

   13



--------------------------------------------------------------------------------

Assignment of Hiring, etc. Agreements   16. (5)      

The Contractor, in the circumstances described in sub-clause (4)(a) of this
Condition, or his trustee or liquidator or other representative, shall formally
assign the benefit of the said agreements if required to do so by or on behalf
of the Employer.

    

17.

       

ARTISTS, TRADESMEN AND OTHER CONTRACTORS

         

The Contractor shall permit the Site to be used for the execution of work not
forming part of the Contract by artists, tradesmen or other contractors engaged
by the Employer. Such artists, tradesmen or other contractors shall be persons
for whom the Employer is responsible under the terms of the next following
clause of these Conditions.

    

18.

       

INDEMNITIES TO EMPLOYER

   Personal Injuries   18. (1)      

The Contractor shall be liable for and shall indemnify the Employer against any
damage, expense, liability, loss, claim or proceedings whatsoever in respect of
personal injury to or the death of any person whomsoever arising out of or in
the course of or by reason of the carrying out of the Works, unless the
proximate cause of the same is any act or wilful neglect of the Employer or of
any person for whom the Employer is responsible (and subject always to
sub-clause (3) of this Condition).

   Damage to Property   18. (2)      

Without prejudice to his liabilities in regard to completing the Works under
clause 3(3) hereof the Contractor shall be liable for and shall indemnify the
Employer against any damage, expense, liability, loss, claim or proceedings due
to injury or damage of any kind to any property real or personal, (including any
property of the Employer other than the Works) insofar as such injury or damage
arises out of or in the course of or by reason of the carrying out of the Works
and provided always that the same is due to any negligence, omission, breach of
contract or default of the Contractor or of any person for whom the Contractor
is responsible including the Contractor’s servants or agents or any
sub-contractors, whether direct or indirect, and their servants or agents.

   Employer’s Negligence   18. (3)      

The indemnities given by the Contractor under sub-clauses (1) and (2) hereof
shall not be defeated or reduced by reason of any negligence or omission of the
Employer or Architect or Clerk of Works in supervising or controlling the
Contractor’s site operations or methods of working or temporary works, or in
detecting or preventing or remedying defective work, or in ensuring proper
performance of any other obligation of the Contractor, but subject always to the
Employer’s liability to indemnify the Contractor under sub-clause 2(3) of these
Conditions where any loss, claim, or damage arises solely as a result of the
Architect’s directions or instructions within the terms of that sub-clause.

    

19.

       

INSURANCE AGAINST INJURY TO PERSONS AND PROPERTY AND WORKMEN’S COMPENSATION

   Personal Injuries   19. (1)      

Without prejudice to his liability to indemnify the Employer under clause 18 of
these Conditions, the Contractor shall maintain or shall cause any
sub-contractor, direct or indirect, to maintain

       (a )    

Such insurances (subject to any limitations permitted by the Specification or
other Contract Documents) as are necessary to cover the liability of the
Contractor or, as the case may be, of any such sub-contractors, in respect of
personal injuries or death arising out of or in the course of or by reason of
the carrying out of the Works including any liability of the Contractor under
the Workmen’s Compensation Act 1975 or any subsequent modification or
re-enactment thereof; and

   Damage to Property     (b )    

Such insurances as may be specifically required by the Specification or other
Contract Documents in respect of injury or damage to property real or personal
(other than the Works) arising out of or in the course of or by reason of the
carrying out of the Works and caused by any negligence, omission, breach of
contract or default of the Contractor, his servants or agents or, as the case
may be, of such sub-contractors, direct or indirect, and their servants or
agents. Such insurances shall be subject to such limitations as to the extent of
liability for any one accident as shall be set out in the Specification and/or
in the Appendix hereto.

  

 

Copyright by SIA

   14



--------------------------------------------------------------------------------

    

(c)

  

The Contractor shall produce or cause any sub-contractor, direct or indirect, to
produce for inspection the relevant policy or policies of insurance together
with the receipts in respect of premiums paid under such policy or policies as
and when required so to do by the Employer, provided that, as and when may be
required by the Employer, the production by either the Contractor or any such
sub-contractor of a current certificate of insurance from the company or firm
which shall have issued the policy or policies aforesaid shall be a good
discharge of the Contractor’s obligations to produce or cause the production of
the policy or policies and the receipts in respect of premiums paid, and
provided always that any exclusions or limitations of liability or insurance
excesses under the policy are stated in the certificate.

   Production of
Policies   19.(2)   

(a)

  

The Contractor shall maintain in the joint names of the Employer and Contractor
such insurances as may be specifically stated by way of Provisional Sum items in
the Specification or other Contract Documents in respect of any damage, expense,
liability, loss, claim or proceedings which the Employer may incur or sustain
due to injury or damage of any kind to property real or personal (including
property of the Employer but not the Works themselves) arising out of or in the
course of or by reason of the carrying out of the Works and caused otherwise
than by the negligence, omission, breach of contract or default of the
Contractor, his servants or agents, or of any subcontractor, direct or indirect,
and his servants or agents. Provided that the Contractor shall be under no
liability to the Employer should the provision of such insurance in the event
prove impossible or impracticable to obtain following receipt of the relevant
Architect’s instructions under the said Provisional Sum items.

   Damage to Property
when Contractor
not Negligent   19.2(2)   

(b)

  

Any such insurance as is referred to in the immediately preceding paragraph of
this sub-clause shall be placed with insurers nominated by the Architect and the
Contractor shall deposit with the Architect the policy or policies and the
receipts in respect of premiums paid.

   Placing of
Insurance   19.(3)      

Should the Contractor or any sub-contractor, direct or indirect, make default in
insuring or continuing to insure as provided in sub-clauses (1) and (2) of this
Condition, the Employer may himself insure against any risk with respect to
which the default shall have occurred and may deduct a sum equivalent to the
amount paid by him in respect of premiums from any monies due or to become due
to the Contractor (or, where a Provisional Sum item is involved, the Architect
or Employer may deduct the amount of the said Provisional Sum from the Contract
Sum).

   Default in Insurance   20.      

INSURANCE OF WORKS*

     20.(1)      

The Contractor shall in the joint names of the Employer and the Contractor
insure against loss or damage by fire (however and by whomever caused), and
earthquake (or such further risks as are set out in the Appendix hereto), all
work executed and all unfixed goods and materials delivered on or adjacent to
the Site for incorporation into the Works (but excluding temporary buildings,
plant, tools and equipment owned or hired by the Contractor or any
sub-contractor, direct or indirect) to the full value thereof (plus the
percentage named in the Appendix hereto to cover professional fees) and shall
keep such work, materials or goods so insured until completion under clause
24(4) of these Conditions, but subject to any partial termination of insurance
permitted under this Contract in cases of Phased or Stage Completion or Partial
Occupation by the Employer, Such insurance shall be with insurers approved by
the Architect, and the Contractor shall deposit with him the policy or policies
and the receipts in respect of premiums paid; and should the Contractor make
default in insuring or continuing to insure as aforesaid the Employer may
himself insure against any risk in respect of which the default has occurred and
deduct a sum equivalent to any amount paid by him in respect of premiums from
any monies due or become due to the Contractor. Such policy shall provide
expressly for payment in the first place to the Employer of any insurance monies
due under the policy.

   Risks to be Insured

 

* In the event of the Works being carried out in an existing building already
the subject of insurance, special arrangements may be made with the Contractor’s
and Employer’s insurers if satisfactory cover is to be obtained.

 

Copyright by SIA

   15



--------------------------------------------------------------------------------

      

Provided always that if the Contractor shall maintain a general policy of
insurance with insurers approved by the Architect covering other contracts as
well as this Contract against the aforesaid insured risks, and in the like terms
as to payment of insurance monies to the Employer, then the maintenance by the
Contractor of such policy shall, if the Employer’s interest is endorsed thereon,
be a discharge of the Contractor’s obligation to insure in joint names, and
production by the Contractor, as and when may be required by the Architect, of
the current certificates of insurance from the insurers confirming the existence
and continuance of the relevant cover required by this clause shall be a
sufficient discharge of the Contractor’s aforesaid obligation to deposit the
policy or policies and receipts for premiums paid with the Employer. Such
certificates shall state expressly any exclusions or limitations of liability or
insurance excesses under the policy.

   Application of Insurance Monies   20.(2)     

Upon the occurrence of any loss or damage to the Works or unfixed materials or
goods prior to completion from any cause whatsoever the Contractor shall
(subject to clause 3(3) of these Conditions) proceed immediately to restore,
replace or repair the same free of charge, save only that any monies, if and
when received, from the insurance under this clause shall be paid in the first
place to the Employer and then (less only the aforesaid percentage for
professional fees if any) released to the Contractor by instalments on the
interim certificate of the Architect, calculated as from the date of receipt of
the monies in proportion to the extent of the work of restoration, replacement
or repair previously carried out by the Contractor, but having regard also to
any likely shortfall or deficit in the money so paid, whether under clause 40 of
the Conditions or otherwise, and to the Contractor’s consequential obligation in
such event to reinstate an appropriate proportion of the loss or damage
represented by such shortfall or deficit free of charge, whether under clause 40
of the Conditions or otherwise. Provided that if any loss or damage to the Works
covered as an insured risk under this clause has itself been caused by the
wilful or negligent act of the Employer or of other persons for whom he is
responsible without fault on the part of the Contractor, or if the Contractor is
entitled to an indemnity from the Employer in respect of the loss or damage
under clause 2(3) or any other clause of the Conditions, the Architect shall
certify payment in favour of the Contractor on interim certificate in advance of
the receipt of any insurance monies, and in addition shall make no deduction in
respect of any shortfall or deficit under the policy if such has been previously
agreed to or permitted under the Contract.

     21     

DUE DILIGENCE BY CONTRACTOR

         

Following commencement of work under clause 10(1) of these Conditions, the
Contractor shall proceed with the Works diligently and with due expedition at
all times until completion.

     22     

TIME FOR COMPLETION

   Completion Date   22.(1)     

The Contractor shall complete the Works on or before the Date of Completion
stated in the Appendix hereto, or by such Date as modified and re-calculated
pursuant to clause 10(1) of these Conditions, or by such Date or modified Date
as further extended pursuant to the next following clause of these Conditions,
whichever is the latest.

     23     

For the purpose of this clause “complete” and “completion” shall mean the
completion certified by the Architect under clause 24(4) of these Conditions.

   Grounds   23.(1)     

EXTENSION OF TIME

         

The Contract Period and the Date for Completion may be extended and
recalculated, subject to compliance by the Contractor with the requirements of
the next following sub-clause, by such further periods and until such further
dates as may reasonably reflect any delay in completion which, notwithstanding
due diligence and the taking of all reasonable steps by the Contractor to avoid
or reduce the same, has been caused by

  

 

Copyright by SIA

   16



--------------------------------------------------------------------------------

     (a)   

Force majeure.

        (b)   

Exceptionally adverse weather conditions.

        (c)   

Fire, storm, lightning, high winds, earthquake or aircraft or aerial objects
(provided and to the extent that any of the same are not due to any act,
negligence, default, omission or breach of contract by the Contractor or any
sub-contractor, direct or indirect, whether in failing to take reasonable steps
to protect the Works or otherwise).

        (d)   

War, hostilities, insurgency, terrorism, civil commotion, or riots.

        (e)   

Industrial action by workmen, strikes, lock-outs or embargoes (whether domestic
or foreign) affecting any of the trades employed upon the Works or in
preparation, manufacture or transportation of goods or materials required for
the Works, and provided the same are not due to any unreasonable act or default
of the Contractor, or of any sub-contractor, direct or indirect.

        (f)   

Architect’s instructions under clauses 1(4)(a), (b) or (c), 7(1) (Or otherwise
in accordance with that clause), 11(2) (where permitted under that clause) and
14 of these Conditions (but not Architect’s direction under clauses 1(3) or
12(5)(b), (c) or (d) of these Conditions).

        (g)   

Architect’s instructions given in relation to P.C. or Provisional Sum items but
only if and to the extent that the work which is the subject of such
instruction, on a true interpretation of the Contract Documents as a whole,
constitutes a variation in kind or extent from the work described under the
original P.C. or Provisional Sum items in the Contract Documents.

        (h)   

Architect’s instructions under clause 28 of the Conditions in regard to
Contingency Sums.

        (i)   

Failure of the Employer to afford possession to the Contractor in accordance
with clause 10(2) hereof.

        (j)   

The Contractor not having received from the Architect within a reasonable time
necessary drawing, instructions and other information in regard to the originals
contract work pursuant to clause 3(2) of the Conditions, or in the case of
varied work within a reasonable time of its being ordered.

        (k)   

Acts or omissions of other contractors engaged by the Employer pursuant to
clause 17 of these Conditions.

        *(l)   

Shortage of labour resulting from domestic or foreign government actions,
embargoes or regulations which an employer of labour could not reasonably have
foreseen at the date of the Contract, and notwithstanding the Contractor’s
readiness by himself or his sub-contractors direct or indirect to afford
satisfactory conditions of working and pay adequate wages or other emoluments
therefore.

        *(m)   

Shortage of goods or materials which could not reasonably have been foreseen at
the date of the Contract resulting from domestic or foreign government actions,
embargoes or regulations notwithstanding the Contractors readiness by himself or
his subcontractors direct or indirect to pay a reasonable price therefore.

        (n)   

Valid suspension of work under clause 33(4) or 33 (5)of these Conditions.

        (o)   

The grounds for extension mentioned in clauses 1(8), 3(3), 7, 14, 29(3)(a)(ii)
and 29(3) (b)(ii) of these Conditions.

  

 

* Delete if not desired.

 

Copyright by SIA

   17



--------------------------------------------------------------------------------

      (p )   

Any act of prevention or breach of contract by the Employer, or any matter in
respect of which under the terms of this Contract the Employer gives the
Contractor an indemnity.

         (q )   

Any other grounds for extension of time expressly mentioned in the Contract
Documents.

   Notice    23.(2)     

It shall be a condition precedent to an extension of time by the Architect under
any provision of this Contract including the present clause (unless the
Architect has already informed the Contractor of his willingness to grant an
extension of time) that the Contractor shall within 28 days notify the Architect
in writing of any event or direction or instruction which he considers entitles
him to an extension of time, together with a sufficient explanation of the
reasons why delay to completion will result. Upon receipt of such notification
the Architect, within one month of a request to do so by the Contractor
specifically mentioning this sub-clause, shall inform the Contractor whether or
not he considers the event or instruction or direction in principle entitles the
Contractor to an extension of time.

   Time for Extension    23.(3)     

After any delaying factor in respect of which an extension of time is permitted
by the Contract has ceased to operate and it is possible to decide the length of
the period of extension beyond the Contract Completion Date (or any previous
extension thereof) in respect of such matter, the Architect shall determine such
period of extension and shall at any time up to and including the issue of the
Final Certificate notify the Contractor in writing of his decision and estimate
of the same.

   Request for
Information    23.(4)     

The Architect may in writing request the Contractor for sufficient explanation,
information, particulars or materials as will enable him to estimate the period
of extension of time to be granted to the Contractor. The Contractor shall
within 28 days after receipt of such request furnish to the Architect the
information, particulars or materials requested.

          

The Architect shall not be required under Clause 23(3) to decide and estimate
the period of extension of time to be granted to the Contractor unless he is in
receipt of the sufficient explanation, information, particulars or materials
requested.

      24.      DELAY IN COMPLETION AND LIQUIDATED DAMAGES    Delay Certificate
   24.(1)     

After the latest Date for Completion of the Works pursuant to clause 22(1) of
the Conditions has passed, then if at the said date there are no other matters
entitling the Contractor to an extension of time and the Works nevertheless
remain incomplete, the Architect may at any time thereafter up to and including
the issue of the Final Certificate give a certificate setting out the Completion
Date (if necessary modified or re-calculated under clause 10(1) of these
Conditions); the total period of extension of time (if any); the consequential
extended Contract Completion Date (if any); and certifying that the Contractor
is in default in not having completed the Works by the stated Completion Date or
Extended Completion Date (as the case may be). Such certificate shall be issued
to the Employer with a copy to the Contractor, and is hereinafter called a
“Delay Certificate”.

   Liquidated Damages    24.(2)     

Upon receipt of a Delay Certificate the Employer shall be entitled to recover
from the Contractor liquidated damages calculated at the rate stated in the
Appendix to the Conditions from the date of default certified by the Architect
for the period during which the Works shall remain incomplete, and may but shall
not be bound to deduct such liquidated damages, whether in whole or in part,
from any monies due under the Contract at any time.

   Termination of
Delay and Further
Delay    24.(3)     

If while the Contractor is continuing work subsequent to the issue of a Delay
Certificate, the Architect gives instructions or matters occur which would
entitle the Contractor to an extension of time under clauses
23(1)(f)(g)(h)(i)(j)(k)(n)(o) and (p) of the Conditions, and if such matters
would have entitled the Contractor to an extension of time regardless of the
Contractor’s own delay and were not caused by any breach of contract by the
Contractor, the Architect shall as soon as possible grant

  

 

Copyright by SIA

   18



--------------------------------------------------------------------------------

        

to the Contractor the appropriate further extension of time in a certificate
known as a “Termination of Delay Certificate”.

           

Such further extension of time granted shall have no immediate effect nor shall
it prevent the deduction or recovery of liquidated damages by the Employer until
the issuance of the Termination of Delay Certificate. The Termination of Delay
Certificate shall be issued to the Employer with a copy to the Contractor and
while not preventing the deduction or recovery of liquidated damages accrued up
to its issuance shall prevent the accumulation of liquidated damages during the
period of the further extension of time granted.

           

Thereafter, if the Contractor fails to proceed to complete the Works with due
diligence within the period of the further extension of time granted under the
Termination of Delay Certificate, the Architect shall issue a further Delay
Certificate certifying that the Works have remained incomplete and that he is
again in default in not so completing. Such certificate shall be known as a
“Further Delay Certificate” and shall be issued to the Employer with a copy to
the Contractor. Liquidated damages shall re-commence accruing in favour of and
be recoverable or deductible by the Employer from the issuance of the Further
Delay Certificate.

     

24.(4)

     

Subject to the provisions of sub-clause (3) of this Condition as to the effect
of Termination of Delay Certificates, the liability of the Contractor to pay
further liquidated damages under sub-clause (3) of this Condition shall cease,
and the Contract be deemed to be completed for this purpose, upon the issue by
the Architect of his certificate under this sub-clause that the Works have been
completed. Such certificate is referred to in this Contract as a “Completion
Certificate”, and shall be issued by the Architect when the Works appear to be
complete and to comply with the Contract in all respects.

   Completion         

Provided that, without prejudice to the Architect’s powers under clause 26(3) of
the Conditions, if any minor works are outstanding which can be completed
following the removal of the Contractor’s site organisation and all major plant
or equipment, and without unreasonable disturbance of the Employer’s full
enjoyment and occupation of the property, then upon the Contractor undertaking
in writing to complete such outstanding work within such time or times as may be
stipulated by the Architect, the Architect may (but shall not be bound to) issue
a Completion Certificate, which shall record such outstanding work by way of a
schedule attached to the certificate, together with the terms of the agreement
with the Contractor for its completion, including any agreement as to
withholding and subsequently releasing any part of the Retention Monies
otherwise payable on the issue of the certificate in accordance with clause 31
(9) of these Conditions.

   Outstanding Works   

25.

     

PHASED OR STAGE COMPLETION

           

Where different Commencement and Completion Dates for different phases or stages
of the Works are stated and identified in the Appendix hereto and different and
separate liquidated damages are provided for each Phase or Stage, the provisions
of this Contract in regard to Completion Certificates, liquidated damages for
delay, insurance of the Works, maintenance of the Works, and release of
Retention Monies (but not final payment on Final Certificate) shall, in the
absence of express provision to the contrary in the Contract Documents, apply
mutatis mutandis as if each Phase or Stage was the subject of a separate and
distinct contract between the Employer and the Contractor.

     

26.

     

PARTIAL RE-OCCUPATION

     

26.(1)

     

If before completion of the Works in accordance with clause 24(4) the Employer
with the agreement of the Contractor takes possession and occupies any part of
the same, (in this Contract called “the Occupied Part”) and whether or not all
the work within that Part has been entirely completed, the Architect shall issue
a Certificate recording the date of re-entry by the Employer and identifying the
Occupied Part and, whether by reference or otherwise, any relevant terms of any
agreement relating to use, possession and access by the parties, both as to the
Occupied Part on the one hand and the remaining parts of the Works on the other.
Such certificate is in this Contract called a

   Occupation of Part
with Consent

 

Copyright by SIA

   19



--------------------------------------------------------------------------------

        

“Certificate of Partial Occupation”, and shall also contain an approximate
valuation at Contract prices of the Occupied Part and a forecast of the
approximate value of the whole of the Works once complete which shall be made by
the Architect, failing agreement with the Contractor, after consulting the
Quantity Surveyor. Such valuation shall take account of any outstanding work
still remaining to be done in the Occupied Part, and a Schedule attached to or
identified by the Certificate shall list the said outstanding work (if any) and
record any agreement as to the time or times when it is to be completed.

   Consequential
Effects    26.(2)      

The following provisions shall apply to the Occupied Part until completion of
the remainder of the Works: -

         (a)   

A release to the Contractor of a proportion of the first half of the Retention
Monies under clause 31(9) of these Conditions in respect of the Occupied Part,
based upon the certified approximate value of the Occupied Part relative to the
certified approximate forecast value of the Works as a whole, shall be made
within 14 days of the re-entry by the Employer, Such release shall be further
proportionately increased when any outstanding work in the Occupied Part is
certified by the Architect as completed by the Contractor.

         (b)   

The Maintenance Period of the Occupied Part (save in regard to any outstanding
work as aforesaid) shall be deemed to commence upon the said date of re-entry
and the provisions of clause 27 of these Conditions in regard to the making good
of defects and the issue by the Architect of a Maintenance Certificate shall
apply separately and independently to the Occupied Part, and a release of the
second half of the Retention Monies calculated on the same basis as the first
half (but taking account, if it be the case, of any outstanding work at the time
of release of the first half now entirely completed) shall take place separately
and independently in relation to the Occupied Part (together with an appropriate
reduction made at that stage in the Limit of Retention under clause 31(6) of
these Conditions for the remaining Works) at the expiry of the Maintenance
Period of the Occupied Part or the issue of its Maintenance Certificate,
whichever is the later.

         (c)   

The Contractor may reduce the value of the Works insured under clause 20 of
these Conditions by the value of the Occupied Part certified by the Architect as
from the certified date of re-entry by the Employer, from which date the
Contractor’s obligations under clauses 3(3) and 20(1) of the Conditions shall
cease in relation to the Occupied Part (save in regard to any outstanding works
in the Occupied Part until such time as their completion by the Contractor has
been certified by the Architect).

         (d)   

Any liability of the Contractor for liquidated damages for delay pursuant to
clause 24 of these Conditions shall be reduced proportionately based upon the
certified value of the Occupied Part relative to the certified forecast value of
the whole of the Works as in paragraph (a) of this sub-clause. Such liability
shall be further reduced in the same proportions should any outstanding work as
aforesaid in the Occupied Part be subsequently certified by the Architect to
have been completed by the Contractor.

   Occupation of Part without Consent    26.(3)      

If before completion of the whole of the Works beneficial occupation and use of
a part of the Works by the Employer can be effected without any unreasonable
disturbance of the Contractor’s arrangements for completing the remainder of the
Works then, upon the issue of a certificate to that effect (hereinafter called a
“Certificate of Partial Re-Entry”), and provided that a Delay Certificate issued
by the Architect under clause 24 is currently operative, the Employer may
without the consent or agreement of the Contractor re-enter and occupy the
relevant part of the Works, and the Contractor shall upon the instruction of the
Architect remove his plant or equipment from the relevant part and permit the
Employer to occupy the same. The Certificate of Partial Re-Entry shall, in the
like manner to a Certificate of Partial Occupation, contain instructions
regulating the use and possession of and access to the Occupied Part and the
remainder of the Works by both parties and recording any outstanding work
remaining to be completed in the Occupied Part.

  

 

Copyright by SIA

   20



--------------------------------------------------------------------------------

        

Upon such re-entry by the Employer the foregoing provisions of this Condition
shall apply in the same manner as if the Contractor has consented to occupation
of the Occupied Part, save only that the Architect may on subsequent interim
payment certify as additional payment or compensation to the Contractor any
additional expenditure which, in spite of reasonable care being taken by the
Contractor, would not have been incurred by the Contractor but for the re-entry
of the Employer. For the avoidance of doubt, the Certificate of Partial Re-Entry
shall be final and binding as to the right of the Employer to re-enter the
Occupied Part, subject to the right of the Contractor to recover damages or
additional payment or compensation under this sub-clause from an arbitrator or
the Courts.

      27.      

MAINTENANCE FOLLOWING COMPLETION

     

27.(1)

     

Subject to clause 26 of these Conditions in the case of an Occupied Part of the
Works, the Maintenance Period stated in the Appendix hereto shall commence upon
the issue of a Completion Certificate under clause 24(4) or 25 of these
Conditions. During such period:

   Maintenance Period      

(a)

  

the Contractor shall complete the outstanding work (if any) listed in and in
accordance with the terms recorded in the Completion Certificate, and

        

(b)

  

the Architect may at any time following the Completion Certificate give
directions or instructions for the making good by the Contractor of any defects,
omissions or other faults which may be or become apparent in the Works. If the
cause of the same is due or found to be due to any breach by the Contractor of
any of his obligations expressed or implied under the Contract or those of any
sub-contractor or supplier, direct or indirect, and whether Designated,
Nominated or privately engaged, then the Contractor shall be responsible for
repairing and making good the same or making arrangements therefore at his own
expense on the direction of the Architect. If the said defects have occurred
despite compliance with the Contract in all respects by the Contractor or any
such sub-contractors or suppliers he shall be entitled to payment on a
reasonable price basis for compliance with any instruction of the Architect to
make good the same.

     

27.(2)

     

Not later than 14 days after the expiry of the Maintenance Period, the Architect
shall deliver a Schedule of Defects specifying all remaining defects, omissions
and other faults apparent at the date of delivery of the Schedule, and on
receipt of directions or instructions to do so the Contractor shall forthwith
repair and make good the same on the same terms as defects notified to the
Contractor under sub-clause (1)(b) of this Condition.

   Schedule of Defects   

27.(3)

     

When giving instructions or directions during or at the end of the Maintenance
Period under sub-clauses (1) and (2) of this Condition in relation to defects
then appearing the Architect shall in addition to the powers in those
sub-clauses have the same special powers in relation to such defects as those
conferred by clauses 11(2), (3) or (4) of these Conditions, which shall be
exercisable by him at any time until the issue of the Maintenance Certificate
under sub-clause (5) of this Condition.

   Additional Powers
of Architect   

27.(4)

     

Provided that in lieu of requiring the Contractor to make good defects under
sub-clause (1) or (2) or exercising the powers in sub-clause (3) hereof, the
Architect may, in any case where the cause is a breach of contract by the
Contractor or by any sub-contractor or supplier as aforesaid, give a direction
that a defect be not remedied, and instead that there should be a reduction in
the Contract Sum to be assessed by the Quantity Surveyor representing the
reduced value of the work to the Employer, or any savings in cost obtained by
the Contractor which the defective work may have involved, whichever is the
greater. Such reduction may be effected in the certificate of the Architect
releasing the second half of the Retention Monies under clause 31(10) of these
Conditions, in a certificate issued under clause 31(6) of these Conditions or
alternatively shall be taken into account by the Architect in his Final
Certificate.

   Allowance for
Defect

 

Copyright by SIA

   21



--------------------------------------------------------------------------------

Maintenance
Certificate    27.(5)      

When all defects notified by the Architect to the Contractor under sub-clauses
(1), (2) or (3) hereof have either been made good by the Contractor in
compliance with the Architect’s directions or instructions, or have been dealt
with by a direction under sub-clause (4) hereof, the Architect shall issue a
certificate to that effect (hereinafter called a “Maintenance Certificate”).
Such Certificate shall finally discharge the Contractor from any further
physical attendance upon the Works for the purpose of making good defects, but
shall not prejudice any other rights of the Employer in regard to defective
work, or any other breaches of contract whether previously or subsequently
discovered.

      28.      

DESIGNATED AND NOMINATED SUB-CONTRACTORS AND SUPPLIERS

   Definitions    28.(1)      

Work, materials or goods which are to be carried out or supplied by a
sub-contractor selected on behalf of the Employer but employed by and under the
control of the Contractor shall be identified in the Contract Documents in one
of the following ways:-

        

(a)

  

Where the identity of the sub-contractor is stated in the Specification or other
Contract Documents, such sub-contractors are hereinafter referred to as
“Designated Sub-Contractors” (or “Designated Suppliers” as the case may be) and
may include persons with whom the Employer or the Architect on his behalf has
entered into contractual relations before this Contract on terms that such prior
contracts with the Employer will be novated in favour of the Contractor (In this
Contract subcontractors designated or selected by the Architect to carry out
work or to carry out work and supply materials or goods are referred to as
“Designated Sub-Contractors” or “Nominated Sub-Contractors”, as the case may be,
and those for the provision or supply of goods or materials only, without any
work of fixing, installation, erection or construction, as “Designated
Suppliers” or “Nominated Suppliers” as the case may be).

        

(b)

  

Where the work, materials or goods have the words “Prime Cost”, “P.C.”, “P.C.
Sum” or “P.C. Item” applied to their description in the Specification or other
Contract Documents, in such cases the Architect shall select a sub-contractor to
carry out the work or supply any goods or materials so described. Such
sub-contractors when employed by the Contractor are referred to in this Contract
as “Nominated Sub-Contractors” or “Nominated Suppliers” as the case may be. In
addition, Designated Sub-Contractors or Suppliers whose work cannot be
sufficiently precisely described for pricing purposes at the time of tendering
may, pursuant to sub-clause (6) hereof, he the subject of a P.C. Item instead of
their work being priced by the Contractor.

        

(c)

  

Where the work, materials or goods have the words “Provisional” or “Provisional
Sum” or “Provisional Sum Item” (but not “Provisional Quantity”) applied to their
description in the Specification or other Contract Documents, in such cases the
Architect shall either select sub-contractors to carry out or supply some or all
of the work or materials or goods so described (who when employed by the
Contractor shall similarly be known as “Nominated Sub-Contractors” or “Nominated
Suppliers” as the case may be) or shall instruct the Contractor to carry out or
supply some or all of such work or materials or goods himself.

        

(d)

  

Where a Contingency amount is stipulated in the Contractor Documents or the
words “Contingency”, “Contingent”, “Contingency Item”, “Contingency Sum” are
applied to a description of work, materials or goods, in such cases the
Architect may, but shall not be bound, to give instructions for the carrying out
of work under such items whether in whole or in part either by Nominated
Sub-Contractors or Suppliers or by the Contractor himself. If not ordered, any
relevant contingency sum or price shall be deducted from the Contract Sum.

  

 

Copyright by SIA

   22



--------------------------------------------------------------------------------

  

28.(2)

     

Subject only as hereinafter expressly provided to the contrary in clause 29(3)
of these Conditions in cases of reasonable. objection to the nomination of a
Designated or Nominated Sub-Contractor or Supplier, the Contractor shall be
fully responsible for all Designated or Nominated Sub-Contractors and Suppliers,
and for any default or breach of contract on their part, in accordance with the
provisions of clause 15(3) of these Conditions, in the same way as for his own
work or materials or those of other sub- contractors selected and engaged by
himself, and the Employer shall in no circumstances be liable to the Contractor
for the default of any Designated or Nominated Sub-Contractors or Suppliers.
Without prejudice to the foregoing the Contract shall be deemed to have accepted
as his own responsibilities under this Contract all the obligations expressed or
implied undertaken by any Designated or Nominated Sub-contractor or Supplier in
his sub-contract, including any obligations as to the design, suitability,
quality or performance of his work or materials or goods, or in regard to the
provision of design services, and whether or not such obligations are expressly
mentioned or repeated in this Contract. In particular, in cases where the
Employer as a fact relies, and having regard to all the circumstances may be
reasonably expected by the Contractor to have relied upon the skill and judgment
of a Designated or Nominated Sub-Contractor or Supplier for the design or
suitability of his work or materials, the Employer shall for the purposes of
this Contract be deemed to have so relied upon the skill and judgment of the
Contractor.

   Responsibilities   

28.(3)

     

Subject to clause 29(3) hereof in cases of reasonable objection to a nomination,
the Contractor, in the event of repudiation or abandonment of his sub-contract
by any Designated or Nominated Sub-Contractor or Supplier, or its termination by
the Contractor, or its disclaimer by the liquidator or trustee in bankruptcy or
receiver of any Designated or Nominated Sub-Contractor or Supplier, shall with
the consent of the Architect, such consent not to be unreasonably withheld,
select another competent sub- contractor or supplier to complete the
sub-contract, or himself undertake to do so, in either event being paid
therefore the same sum (subject to any defence set-off or counterclaim of the
Employer under or by virtue of clauses 3(1) and 15(3) of these Conditions and
sub-clause (2) hereof) as would have been payable had the original Designated or
Nominated Sub-Contractor or Supplier completed the sub-contract without any
default on his part.

   Termination of Sub-
Contract   

28.(4)

     

Where in the case of Provisional. Sum or Contingency Sum items the Contractor is
instructed by the Architect to do some or all the work or supply some or all of
the goods or materials himself, the sum due to the Contractor for the said work
or materials or goods shall be valued in accordance with the provisions for
valuing variations in clause 12 of these Conditions, but whereas both the
Contract Period and any preliminary items of expenditure in the Schedule of
Rates shall be deemed to be inclusive of such work or materials as are described
in or to be inferred from the relevant P.C. or Provisional Sum items (unless
materially altered in kind or extent so as to constitute a variation) work
ordered under Contingency Sum items, whether by the Contractor himself or by a
Nominated Sub-Contractor or Supplier, shall be valued on the basis that neither
the Contract Period nor the preliminary items and expenditure in the Schedule of
Rates have been calculated or priced in the expectation of this work being
ordered.

   Payment for Work
by Contractor under
Provisional and
Contingency Sums   

28.(5)

     

Subject to any defence set-off or counterclaim of the Employer under or by
virtue of this Contract, the sums due to the Contractor in respect of Nominated
Sub-contractors and Suppliers shall be determined by deducting the relevant P.C.
or Provisional or Contingency Sums from the Contract Sum and by substituting
therefore the amount of the relevant Sub-Contractor’s or Supplier’s accounts
showing the sub-contract value of the work carried out by them, together with
any sums by way of profit or attendance that may have been priced by the
Contractor in the Schedule of Rates or elsewhere in the Contract Documents (but
not any sums due to the Sub-Contractor by way of damages or compensation in
respect of any negligence, default or breach of the sub- contract by the
Contractor, unless and to the extent that the same shall for any reason be
recoverable by the Contractor from the Employer under or by virtue of any
provision of this Contract). In the case of Contingency Sums appropriate
adjustments (if applicable) may also be made to any preliminary items in
accordance with sub-clause (4) of this Condition.

   Payment for Work
by Nominated Sub-
Contractors or
Suppliers

 

Copyright by SIA

   23



--------------------------------------------------------------------------------

Payment for Work by Designated Sub- Contractors or Suppliers   

28.(6)

     

The sums due to the Contractor in respect to the work or materials of Designated
Sub-Contractors or Suppliers shall either be included in the Contract Sum if the
extent of the work or goods or materials is sufficiently precisely known for
pricing purposes at the time of tendering, or, if the Specification or other
Contract Documents so provide, shall be the subject of a P.C. Item and valued in
the same manner as the work or materials or goods of Nominated Sub-Contractors
or Suppliers under sub-clause (5) of this Condition. In the case of Designated
Sub-Contractors or Suppliers whose work has been priced by the Contractor no
instruction from the Architect shall be required under clause 29 of the
Conditions, and the Contractor shall be bound to carry out the work or supply
the materials by the Designated Sub-Contractor or Supplier.

   Interim Payment   

28.(7)

     

Payment under sub-clauses (4), (5) and (6) of this Condition shall be made by
valuation or otherwise on interim certificate in accordance with the provisions
of clauses 30 and 31 of these Conditions.

     

29.

     

NOMINATION AND RIGHTS OF OBJECTION

   Nomination   

29.(1)

     

Upon the receipt of an instruction from the Architect under the foregoing clause
of these Conditions identifying with sufficient particularity the works or
materials to be carried out or supplied and nominating the sub-contractor or
supplier selected by him (hereinafter called a “Nomination Instruction”) the
Contractor shall forthwith enter into a sub-contract with the selected
sub-contractor or supplier in accordance with the terms (if any) stipulated by
the Architect in the Nomination instruction (whether by reference to a previous
quotation of the Nominated Sub-Contractor or Supplier available for acceptance
by the Contractor or otherwise) and if not on appropriate terms negotiated by
the Contractor. Upon entering into the said sub-contract with the Contractor the
sub-contractor or supplier shall become a Nominated Sub-Contractor or Supplier,
as the case may be, for all the purposes of this Contract. In the case of
Designated Sub-Contractors or Suppliers whose work is the subject of a P.C. Item
under clause 28(6) of these Conditions the Contractor shall similarly place his
order in accordance with such terms as may be stipulated or negotiated following
an instruction of the Architect, which shall constitute a Nomination Instruction
for the purposes of sub-clauses (2) and (3) of this Condition.

   Objections to
Nomination   

29.(2)

     

Provided that the Contractor shall be entitled to object to a Nomination
Instruction either

         (a)     

Because, in the case of Nominated Sub-Contractors or Suppliers, but not
Designated Sub-Contractors or Suppliers, there are reasonable grounds for
supposing that the financial standing or solvency or technical competence or
reliability of the selected sub-contractor or supplier is not such that a
prudent contractor, having regard to the nature and extent of the sub-contract
work, materials or goods and their possible effect on the remainder of the
Works, would be justified at the time of the instruction in engaging the
sub-contractor or supplier to carry out or supply such work, materials or goods.

         (b)   

Because, in the case of Nominated Sub-Contractors or Suppliers, or Designated
Sub- Contractors or Suppliers whose work is the subject of a P.C. Item, the
terms of subcontract offered by the selected sub-contractor or supplier are
unsatisfactory in that

           

(i)     a sub-contractor for work or for work and materials is not prepared to
accept equivalent responsibilities or obligations in the sub-contract consistent
with those undertaken by the Contractor in this Contract; or

           

(ii)    a sub-contractor for work or for work and materials is not prepared to
indemnify the Contractor against liabilities, claims and damage arising out of
negligence, breach of contract or default in the carrying out of the
sub-contract work in the same terms as the Contractor is required to indemnify
the Employer in this Contract; or

  

 

Copyright by SIA

   24



--------------------------------------------------------------------------------

        

(iii)     a sub-contractor or supplier is not prepared to offer firm completion
or delivery dates consistent with the Contractor’s completion dates or a
reasonable programme having regard to those dates; or

           

(iv)     a sub-contractor or supplier is not prepared to accept liability for
general damages for delay which are reasonable having regard to the Contractor’s
own liability for delay under this Contract, and to the extent to which the
subcontractor’s or supplier’s progress or delivery or completion dates are or
may be critical to the Contractor’s progress and productivity; or

           

(v)      a sub-contractor for work or work and materials or goods is not
prepared to accept terms for termination of the sub-contract by the Contractor
upon the certificate of the Contractor that the sub-contractor is in default on
one of the grounds stated in clauses 32(3)(d), (e) and (g) of these Conditions;
or

           

(vi)     a supplier of goods or materials is not prepared to accept liability
for making good or replacing defective work or materials and for reimbursing the
Contractor for any expenditure or damage incurred or suffered by him in
consequence of such defects; or

           

(vii)    a sub-contractor or supplier is imposing any other unreasonable
exclusion of liability having regard to the Contractor’s obligations under this
Contract.

     

29.(3)

   (a)   

Where the Contractor raises a valid objection to a Nomination Instruction under
sub-clause (2)(a) of this Condition based on the standing, solvency, competence
or Objection reliability of a selected sub-contractor or supplier the Architect
may as an alternative to making a further nomination either

   Powers following
Objection         

(i)       instruct the Contractor himself to carry out or make arrangements for
carrying out the work and/or supplying the goods or materials in question. In
such case payment will be on the same basis as if the instruction had been given
under a Provisional Sum, or

           

(ii)      instruct the Contractor to enter into a sub-contract notwithstanding
such a valid objection, in which event the Employer will guarantee the
Contractor against any loss, damage, claim or expense incurred by the
Contractor, provided that it arises as a direct result of the matters validly
objected to by him, and which he is unable to recover from the sub-contractor or
supplier, and in such a case the Architect shall also where necessary grant the
Contractor an extension of time.

     

29.(3)

   (b)   

Where the Contractor raises a valid objection to a Nomination Instruction under
sub-clause (2)(b) of this Condition based upon the terms of the proposed
sub-contract, the Architect may, as an alternative to making a further
nomination or selection either

   Alternative
for Objection
to Nomination         

(iii)     instruct the Contractor himself to carry out or arrange to carry out
or supply the work or materials or goods as in paragraph (a) hereof and with the
like consequences as to payment, or

           

(iv)     instruct the Contractor to enter into the sub-contract notwithstanding
any term validly objected to by the Contractor. In such event no liability shall
be imposed under this Contract upon the Contractor in respect of the Nominated
or Designated Sub-Contractor’s or Supplier’s work, goods or materials where or
to the extent that the Contractor, by reason of the term of the sub-contract
objected to by him, is unable to impose a corresponding liability upon the
Designated or Nominated Sub-Contractor or Supplier, and the Employer will to the
same extent indemnify the Contractor against any damage, loss, expenditure or
claim arising as a consequence of the term validly objected to by him, and in
such a case the Architect shall also where necessary grant the Contractor an
extension of time.

  

 

Copyright by SIA

   25



--------------------------------------------------------------------------------

Valid Objection
Defined   

29.(4)

     

For the purpose of sub-clause (3) of this Condition a valid objection shall, in
a case to which paragraph (a) applies, mean a serious objection justified on the
available known facts at the time of the Nomination Instruction, and in all
cases under either paragraph (a) or paragraph (b) must be made before entering
into the relevant sub-contract.

     

30.

     

PAYMENT OF NOMINATED SUBCONTRACTORS AND SUPPLIERS

   Certification and Payment   

30.(1)

     

Interim certificates of the Architect in favour of the Contractor under clause
31 of these Conditions shall state separately the amounts in each certificate
due to each individual Nominated Sub-Contractor or Supplier (or to Designated
Sub-Contractors or Suppliers whose work or materials or goods are the subject of
a P.C. Item) as the value of their work, goods or materials carried out or
delivered at the relevant date under that clause.

   Early Final Payment   

30.(2)

     

If the Architect wishes to secure final payment to any Designated (where the
subject of a P.C. Item) or Nominated Sub-Contractor or Supplier before final
payment is due to the Contractor, and if such Sub-Contractor or Supplier has
satisfactorily indemnified the Contractor against any defect or unsuitability
subsequently appearing in his work, then the Architect may in an Interim
Certificate include an amount to cover such final payment, and upon payment
thereof by the Employer the Contractor shall pay the full amount so certified to
the Designated or Nominated Sub-Contractor or Supplier. Upon such final payment
the Limit of Retention under clause 31 of these Conditions shall be reduced
proportionately to the value of the work so certified compared with the then
estimated value of the whole of the Works, and save in regard to any defects or
unsuitability of the work not apparent at the relevant date to which the
Certificate relates, the Contractor shall be discharged from any further
liability for the maintenance of the work during the Maintenance Period, but the
Employer’s rights and remedies in relation thereto shall otherwise remain
unaffected.

     

31.

     

PAYMENT OF CONTRACTOR AND INTERIM CERTIFICATES

   Progress Payments   

31.(1)

     

The Contractor shall be entitled to progress payments for the Works carried out
or supplied under this Contract by way of:

         (a)   

fixed installments of the Contract Sum payable on certified completion of
defined stages of the work as identified and set out in the Appendix; or

         (b)   

periodic valuation of the Works or part thereof carried out by the Contractor.

   Payment Claim   

31.(2)

   (a)   

The Contractor shall be entitled to serve on the Employer a payment claim (a
copy of which shall be forwarded to the Architect) as follows:

           

(i)     where pursuant to clause 31.(1)(b), the progress payment is to be based
on periodic valuation, the Contractor shall submit the payment claim on the last
day of each month following the month in which the Contract is made (or
otherwise by such time or on such day specified in the Appendix); or

           

(ii)    where pursuant to clause 31.(1)(a), the progress payment is to be by
stage instalments, on the certified completion of the relevant stage.

         (b)   

If the time for the submission of any payment claim under the preceding
paragraph falls due on a day which is Saturday, Sunday, Statutory or Public
Holiday the Contractor shall submit the payment claim either on the day before
or next following that date which itself is not a Saturday, Sunday, Statutory or
Public Holiday.

  

 

Copyright by SIA

   26



--------------------------------------------------------------------------------

      (c)   

Provided that if the Contractor submits a payment claim before the time
stipulated herein for the making of that claim, such early submission shall not
require the Architect to issue the interim certificate or the Employer his
payment response in respect of that payment claim earlier than would have been
the case had the Contractor submitted the payment claim in accordance with the
Contract.

     

31.(3)

     

Within 14 days after receipt of the payment claim or the time by or the day on
which the Contractor is required under clause 31(2) to submit his payment claim,
whichever is later, the Architect shall (subject to the provision of adequate
vouchers and information by the Contractor) issue an interim Certificate for
payment to the Contractor (copy of which shall be forwarded to the Employer)
subject to the provisions of clause 31(15) of these Conditions.

   Interim Certificate   

31.(4)

     

Where in accordance with Article 2(c), interim payment is to be based on
periodic valuation, the sum certified in interim certificates shall be based on
a retrospective re-evaluation of all the work carried out under the contract up
to a date (which shall be named in the Certificate) not exceeding seven days
before the date of issuing the Certificate itself. Such valuation (subject to
the provision of adequate vouchers and information by the Contractor) shall be
carried out in accordance with the following rules: -

   Interim Valuation       (a)   

A valuation of all original contract work properly carried out to date by
apportionment of the Lump Sum (consistent with the prices in the Schedule of
Rates).

         (b)   

A valuation of varied work in accordance with clause 12 of the Conditions and
the Schedule of Rates.

         (c)   

A valuation of unfixed goods and materials delivered (but not prematurely) to
the Site and properly protected against damage or deterioration.

         (d)   

In the case of Provisional Sum or Contingency Sum work carried out by the
Contractor, a valuation in accordance with clause 28(4) of these Conditions.

         (e)   

In the case of Designated (where the subject of a P.C. Item) or Nominated Sub-
Contractors or Suppliers, a valuation, separately stated in accordance with
clause 30(1) of these Conditions, of all work properly done and materials or
goods delivered, but subject always to any terms as to payment in the
sub-contract.

         (f)   

Added to paragraphs (a), (b), (c), (d) and (e), any additional payments or
compensation to which the Contractor may be entitled under the terms of the
Contract (but not damages for breach of contract by the Employer as to which, in
the absence of express provision, the Architect shall have no power to certify
under the terms of the Contract).

         (g)   

Deducted from the total of the preceding paragraphs, a fair allowance in respect
of any defective or incomplete work for which the Contractor or any
sub-contractor direct or indirect is responsible and of which the Architect is
aware at the time of the certificate.

         (h)   

Deducted from the total of the preceding paragraphs any adjustments of or
reductions in the Contract Sum or any other sums to which the Employer may be
entitled under the terms of the Contract (but not any sums deductible by the
Employer for liquidated damages for delay, or under any provision in the
Contract Documents entitling the Employer to deduct, which sums shall in all
cases be deductible at the discretion of the Employer at any time and only if so
deducted shall then be recorded by the Architect in subsequent certificates).

  

 

Copyright by SIA

   27



--------------------------------------------------------------------------------

Stage Instalments   

31.(5)

     

Where pursuant to Article 2 interim payment is to be by stage instalments,
payments shall be made in accordance with the Appendix (or any of the other
Contract Documents) upon certified completion of the relevant stages but, unless
otherwise expressly agreed in the Contract Documents, adjustments to the
Contract Sum for variations, Provisional Sum, P.C. Sum or Contingency Sum work,
or under any other provision in the Contract, shall be made on completion of
each stage and added to or subtracted from the relevant instalment of the
Contract Sum. Such adjustments shall be made in accordance with the principles
in paragraphs (b), (d) and (e) of sub-clause (4) of this Condition, together
with any further adjustments under paragraphs (f), (g) and (h) of sub-clause
(4). Completion of any relevant stage shall be sufficiently certified by the
Architect in an Interim Certificate certifying the payment due for that stage.
For the avoidance of doubt the provisions as to unfixed goods and materials in
paragraph (c) of sub-clause (4), and as to retention monies in sub-clauses (7),
(8), (9) and (10) of this Condition, shall not apply to stage payments under
this sub-clause.

   Correcting Earlier Certificates   

31.(6)

     

The Architect shall have power to issue a further Interim Certificate at any
time whether before or after completion, correcting any error in an earlier
Interim Certificate (but not in any Delay, Termination of Delay, Further Delay
or any certificate other than an Interim Certificate) or dealing with any matter
of which he was not aware, or which should have been dealt with, at the time of
an earlier Interim Certificate, or revising any decision or opinion on which
that Certificate was based.

   Sums to be Certified   

31.(7)

     

Except where, pursuant to Article 2, Interim Payment is to be by stage
instalments, the sums stated as due in an Interim Certificate shall be
calculated (unless otherwise stated in the Appendix) at the rate of 90% of the
value of work done in accordance with clause 31(4) hereof and at the rate of 80%
of properly protected materials or goods delivered to the site but not yet fixed
and not prematurely delivered, from the total of which shall be deducted all
sums previously certified by the Architect. In appropriate cases the Architect
shall have power to issue a negative certificate showing sums overpaid or
otherwise due to the Employer, which shall thereupon be a debt due to the
Employer.

   Retention Monies   

31.(8)

     

The percentages not paid pursuant to sub-clause 31(7) hereof shall be known as
“Retention Monies”, but shall be subject to the sum or percentage (if any)
stated as the Limit of Retention in the Appendix hereto. On this limit being
reached, any further balance of Retention Monies calculated pursuant to clause
31(7) shall be payable to the Contractor.

   First Release of Retention   

31.(9)

     

Subject to clauses 25 and 26 of these Conditions in regard. to Phased or Stage
Completion or Partial Occupation, one-half of the Retention Monies not yet paid
shall be certified as due to the Contractor on the issue of the Completion
Certificate under clause 24(4) of these Conditions, less only a reasonable sum
to cover the cost of the outstanding work (if any) not yet completed pursuant to
clause 24(5) of these Conditions at the date of the said Certificate. Any sum so
deducted shall be released to the Contractor upon a further certificate of the
Architect given as soon as such outstanding work has been completed.

   Second Release of Retention   

31.(10)

     

Subject to clauses 25 and 26 of these Conditions, and to any special deduction
under clause 27(4) of these Conditions, any remaining unpaid balance of the
Retention Monies shall be certified and paid to the Contractor under a further
Interim Certificate issued by the Architect at the expiry of the Maintenance
Period for the whole work or upon the issue of the Maintenance Certificate under
clause 27(5) of these Conditions, whichever is the later.

   Final Claim Documents   

31.(11)

     

The Contractor shall before the end of the Maintenance Period submit a final
claim to the Architect with a copy to the Quantity Surveyor. Such claim shall
contain details of all quantities, rates and prices and any adjustment of the
Contract Sum or additional payments or compensation claimed by the Contractor
under the terms of the Contract, together with any explanations and supporting
vouchers, documents or calculations, including documents relating to the
accounts of Designated or Nominated Sub-Contractors or Suppliers, which may be
necessary to enable the Final Account to be prepared by the Quantity Surveyor
and the Architect.

  

 

Copyright by SIA

   28



--------------------------------------------------------------------------------

  

31.(12)

   (a)   

Within 3 months of receipt from the Contractor of the documentation referred to
in the preceding sub-clause of this Condition or of the issue of the Maintenance
Certificate (whichever is the later) the Architect shall issue a Final
Certificate. Such Certificate shall be supported by documents showing the
Architect’s final measurement and valuation of the Works in accordance with all
the terms of the Contract, and after setting out and allowing for all payments
or other expenditure of the Employer or any permitted deductions by him shall
state any final balance due from the Employer to the Contractor or from the
Contractor to the Employer, as the case may be, which shall thereupon become a
debt due. Such certificate shall also take account expressly of any outstanding
permitted deductions not yet made by the Employer under the terms of the
Contract whether by way of liquidated damages or otherwise (unless the Employer
shall inform the Architect of his decision to forego or postpone his right to
the same).

   Final Certificate   

31.(12)

   (b)   

In addition the Architect, within the said three months before issuing the Final
Certificate and after giving 14 days’ written notice to the Contractor, may, but
shall not be obliged to, certify direct payment by the Employer to any Nominated
Sub-Contractor or Supplier (or any Designated Sub-Contractor or Supplier whose
work, materials or goods are the subject of a P.C. Item) of any outstanding
balance due to such Sub-Contractor or Supplier and unpaid at that time. Should
the Contractor within the period of notice object to such direct payment showing
prima facie cause why any monies are not due from him to the Designated or
Nominated Sub-Contractor or Supplier and the Architect nevertheless certifies
such direct payment, the Employer, in lieu of payment direct may, but shall not
be obliged to, pay any such sum into a special hank account made available for
this purpose in the name and under the control of the President of the S.I.A. to
wait the final determination of any dispute between the Contractor and the
Sub-Contractor or Supplier by an arbitrator or the Courts, or its release in
whole or in part in accordance with any agreement between the Contractor and the
Sub-Contractor or Supplier duly notified by them to the President. In either
event any amounts so paid may be taken into account by the Architect in the
Final Certificate or, if not, may be deducted by the Employer from any sums then
certified as payable by him, or may be otherwise recovered by the Employer from
the Contractor.

   Outstanding
Balances
of Nominated
Sub-Contractors
and Suppliers   

31.(13)

     

No certificate of the Architect under this Contract shall be final and binding
in any dispute between the Employer and the Contractor, whether before an
arbitrator or in the Courts, save only that, in the absence of fraud or improper
pressure or interference by either party, full effect by way of Summary Judgment
or Interim Award or otherwise shall, in the absence of express provision, be
given to all decisions and certificates of the Architect (other than a Cost of
Termination Certificate or a Termination Delay Certificate under clause 32(8) of
these Conditions), whether for payment or otherwise, until final judgment or
award, as the case may be, and until such final judgment or award such decision
or certificates shall (save as aforesaid and subject to sub-clause (6) of this
condition) be binding on the Employer and the Contractor in relation to any
matter which, under the terms of the Contract, the Architect has a fact taken
into account or allowed or disallowed, or any disputed matter upon which under
the terms of the Contract he has as a fact ruled, in his certificates or
otherwise. The Architect shall in all matters certify strictly in accordance
with the terms of the Contract. In any case of doubt the Architect shall, at the
request of either party, state in writing within 28 days whether he has as a
fact taken account of or allowed or disallowed or ruled upon any matter in his
certificates, if so identifying any certificate and indicating the amount (if
any) taken into account or allowed or disallowed, or the nature of any ruling
made by him, as the case may be.

   Effect of Architect’s
Certificate   

31.(14)

     

For the avoidance of doubt the Architect shall, in the absence of express
provision, have no power to decide or certify any claim for breach of contract,
such as for late provision of necessary information or failure to give
undisturbed possession of the Site, made against the Employer by the Contractor,
or in relation to a termination of the Contract by the Contractor or in relation
to the termination of any Nominated or Designated Sub-Contract.

   Limit on Certifying
Power

 

Copyright by SIA

   29



--------------------------------------------------------------------------------

Payment Response   

31.(15)

     

Within 21 days after the payment claim is served on the Employer by the
Contractor, the Employer shall respond to the payment claim by providing, or
causing to be provided, a payment response to the Contractor who shall be
entitled to payment of any sum stated therein as due to the Contractor on the
date or within the period provided under clause 31(16) of these Conditions.

   Payment of
Contractor   

31.(16)

     

The Contractor will be paid progress payment on the date immediately upon the
expiry of 35 days after (or otherwise by such time or on such day specified in
the Appendix), if the Contractor is a taxable person under the Goods and
Services Tax Act who has submitted to the Employer a tax invoice for the
progress payment, in accordance to and in compliance with section 8 of the SOP
Act, the date the tax invoice is submitted to the Employer, or in any other
case, the date on which or the period within which the payment response is
required to be provided under clause 31 (15) hereof (or otherwise by such time
or on such day specified in the Appendix).

     

32.

     

TERMINATION BY EMPLOYER

   Termination without Default   

32.(1)

     

The Employer may at any time and for any reason give the Contractor written
Notice of Termination, which shall have the effect of immediately terminating
the employment of the Contractor under this Contract. Unless at the time of
giving the said notice the Contractor is in such default that the Employer is
entitled under the general law to treat the Contract as repudiated by the
Contractor, or the said Notice is supported by a Termination Certificate under
the following sub-clause of this Condition, the Contractor shall after removing
all his plant, equipment and labour force from the Site be entitled to
compensation for all damage and loss suffered by him as a consequence of the
termination of his employment, including loss of profit (if any) on any
uncompleted parts of the Works. In such event the Architect shall have no
certifying powers as to the sum due to the Contractor.

   Termination
for Default   

32.(2)

     

Without prejudice to any right of the Employer in an appropriate case to treat
the Contract as repudiated by the Contractor under the general law, the Employer
may at any time within one month of the receipt of a certificate of the
Architect (in this Contract called a “Termination Certificate”) give Notice of
Termination of the employment of the Contractor, which Notice shall take
immediate effect. In such a case the Notice of Termination shall identify any
relevant Termination Certificate upon which it is based, and the date of its
receipt by the Employer. The reliance upon a Termination Certificate in the
Notice of Termination may take effect additionally or as an alternative to
reliance by the Employer upon any alleged repudiation by the Contractor which is
also stated in the Notice, or which is the subject of any other notice or
contemporary letter or document passing between the Employer and the Contractor.
A Termination Certificate shall be issued to the Employer with a copy to the
Contractor, who shall be informed by the Architect in writing of the date of its
receipt by the Employer.

   Grounds of
Termination for
Default   

32.(3)

     

The Architect may issue a Termination Certificate on any one of the following
grounds: -

         (a)   

If the Contractor fails or refuses, after receipt of one month’s written notice
given by the Architect at any time after a date 14 days before the Contract
Commencement Date to submit a sufficiently detailed Programme pursuant to clause
4 of these Conditions or a sufficiently detailed Make-up of Prices pursuant to
clause 5 of these Conditions.

         (b)   

If the Contractor assigns to another person or permits vicarious performance by
another person of his principal functions, or if he assigns the right to receive
monies due under the Contract without consent contrary to clause 15(1) of these
Conditions.

         (c)   

If the Contractor fails or refuses, after receipt of one month’s notice in
writing from the Architect requiring him to do so, to dismiss or expel from the
Site a subcontractor against whom the Architect has made reasonable objection
pursuant to clause 15(2) of the Conditions or a person whose dismissal has been
required pursuant to clause 6(3) of the Conditions.

  

 

Copyright by SIA

   30



--------------------------------------------------------------------------------

      (d)   

If the Contractor has wholly suspended work without justification or is failing
to proceed with diligence and due expedition, and following expiry of one
month’s written notice from the Architect to that effect has failed to take
effective steps to recommence work or is continuing to proceed without due
diligence or expedition, as the case may be.

         (e)   

If the Contractor has failed or unreasonably delayed in complying with a written
direction of the Architect requiring the removal and replacement of any work,
materials or goods under sub-clause 11(1) or (3) of these Conditions, or with
any written direction or instruction of the Architect under clause 11(2) of
these Conditions, and following receipt of 14 days’ notice in writing from the
Architect has failed to take any effective steps to do so.

         (f)   

If the Contractor has removed plant, goods or materials from the Site without
the consent of the Architect contrary to clause 16 of these Conditions, in a
case where the Architect was reasonably entitled so to refuse consent under the
terms of that clause and the Contractor has failed or refused to comply within
14 days’ written notice from the Architect requiring him, to return the said
plant, goods or materials to the Site.

         (g)   

If the Contractor has previously received a valid and justified written notice
under paragraph (d) hereof with which he has complied at the time but at any
time thereafter has again suspended work or failed to proceed with due diligence
and due expedition.

         (h)     

If the Contractor has refused or failed following one month’s written notice by
the Architect to comply with any written direction or instruction of the
Architect which he is empowered to give under any clause of these Conditions,
including instructions under clause 29(3) of the Conditions.

     

32.(4)

     

A Termination Certificate shall state that the Employer may terminate the
employment of the Contractor and shall further state the ground or grounds and
identify the paragraphs in the preceding sub-clause of this Condition entitling
him to do so. The Certificate shall be final and binding between the parties to
the extent only that, whether or not such certificate is as a fact justified,
the Contractor shall be bound on receipt of Notice of Termination from the
Employer supported by a Termination Certificate under sub-clause (2) of this
Condition to vacate the Site leaving all temporary buildings, plant, tools,
equipment, goods and unfixed materials upon the Site, save only such as he may
at any time be specifically directed in writing by the Architect to remove
therefrom. On final judgment or award, as the case may be, the Contractor, if
the issue of the Termination Certificate is shown to have been unjustified,
shall be entitled to compensation from the Employer for all damage and loss
suffered by him as a consequence of the termination of his employment.

   Termination
Certificate   

32.(5)

     

Upon receipt of any notice rescinding the Contract or a Notice of Termination
under sub-clause (1) or (2) hereof and whether or not such notice or Notice of
Termination is supported by a Termination Certificate or is based upon any
alleged default or repudiation by the Contractor, the Contractor shall be bound
to yield up possession and to remove his personnel and labour force from the
Site, and irrespective of the validity of the rescission or Notice shall be
limited to his remedy by way of compensation as set out in sub-clause (1) (if
applicable) or, if not, in damages.

   Damages
Contractor’s Only
Remedy   

32.(6)

     

Upon the issue of a Termination Certificate the Employer may, before the expiry
of the one month period referred to in sub-clause (2) hereof, and as an
alternative to giving notice terminating the employment of the Contractor during
that period under that sub-clause, serve a written notice (hereinafter called a
“Notice of Suspension”) upon the Contractor suspending the operation of the
Termination Certificate for one further month only. In such event the Employer
shall be entitled to give Notice of Termination at any time before the expiry of
two months from the date of receipt by the Employer of the Termination
Certificate. Upon the expiry of the first such month without Notice of
Termination or Notice of Suspension being given to the Contractor, or of the
second such month without Notice of Termination, the right of the Employer to
terminate under sub-clause (2) shall lapse, failing the issue of a later
Termination Certificate on new or repeated grounds.

   Suspension of
Termination
Certificate

 

Copyright by SIA

   31



--------------------------------------------------------------------------------

Termination on Insolvency Etc of Contractor   

32.(7)

     

Without prejudice to the foregoing provisions of this Condition, the employment
of the Contractor shall be automatically terminated if the Contractor becomes
bankrupt or insolvent or makes a composition with creditors or if, being a
company, any winding-up order of any kind is made, or if a receiver or manager
of the Contractor’s undertaking or assets is appointed, or possession taken or
execution levied by the creditors or debenture holders or under a floating
charge, or if a judicial manager is appointed and the Contractor shall thereupon
vacate the Site within 14 days of receipt of a written notice from the Employer
requiring him to do so and stating the reason for the termination, with the
consequences set out in the next following sub-clause of this Condition.

   Effects of
Termination   

32.(8)

     

In the event of the termination of the employment of the Contractor under
sub-clauses (2), (6) or (7) hereof

         (a)   

No further sum shall be certified as due to the Contractor until the issue by
the Architect of the Cost of Termination Certificate hereinafter mentioned in
this sub-clause nor shall the Employer be bound to pay any sums previously
certified if not already paid.

         (b)   

The Employer may employ or engage other contractors or persons to complete the
remaining parts of the Works, together with any variations of such works, for
which the Architect shall have power to give directions or instructions in
accordance with the terms of these Conditions, whether before or after such
employment or engagement, in the same way as if the Contractor had completed the
Works. The Employer and such other contractors or persons shall be entitled to
re-enter and occupy the Site and, pursuant to sub-clause (4) hereof, make use of
all temporary buildings, plant, tools, equipment, goods or unfixed materials
upon the Site, all of which shall vest in and be deemed to be the property of
the Employer, if not already so pursuant to clause 16 of these Conditions. In
the case of hired or hire-purchase plant or equipment the benefit of the
agreements for hire or hire-purchase shall be formally assigned by the
Contractor to the Employer, if called upon to do so, pursuant to sub-clauses
16(4) and (5) of these Conditions.

         (c)   

The Employer shall have power, but shall not be obliged, to pay any
sub-contractor or supplier, whether Designated, Nominated or privately engaged
by the Contractor, for any work, materials or goods, whether carried out or
supplied before or after the termination, for which the Contractor has failed to
make payment. Such payments shall be deemed to be made by the Employer as agent
for the Contractor, and if required to do so, the Contractor shall in addition
on receipt of notice in writing from the Employer so to do, assign the benefit
of any such sub-contract to the Employer. All such payments by the Employer may
be deducted from any monies otherwise to become due to the Contractor under this
Contract, or alternatively shall be deemed to be a part of the cost of
completing the Works for the purposes of paragraph (e) of this sub-clause.

         (d)   

Should the Contractor fail to remove any temporary buildings, plant, tools,
equipment, goods or unfixed materials from the Site within 14 days of being
directed in writing to do so by the Architect pursuant to sub-clause (4) hereof,
the Employer may thereafter sell the same, holding the proceeds less any cost
incurred to the credit of the Contractor. All such property of the Contractor
not so required to be removed but retained for the purposes of completion shall
be subject to the further power of sale by the Employer in paragraph (h) hereof.

         (e)   

If or as soon as the arrangements for completion of the work made by the
Employer enable the Architect and the Quantity Surveyor to make a reasonably
accurate assessment of the ultimate cost to the Employer of completing the Works
following the termination of the Contractor’s employment and the engagement of
other contractors or persons, the Architect and the Quantity Surveyor may
jointly issue a certificate stating the amount of the costs so incurred or to be
incurred by the Employer, and if they have not already done so shall issue such
a certificate within 3 months of completing the Works. Such certificate shall
state separately the sums previously paid to the Contractor by the Employer, the
sums paid or payable to other contractors or persons engaged by the Employer to
complete the Works, any sums

  

 

Copyright by SIA

   32



--------------------------------------------------------------------------------

        

paid to sub-contractors or suppliers under paragraph (c) hereof and any other
costs or expenditure (including professional costs) reasonably incurred or to be
incurred by the Employer in completing the Works. The Certificate shall also
state the final Contract Sum which, allowing for any variations or other matters
which would have resulted in an adjustment of the original Contract Sum and for
any other sums (but not damages for delay in completion) which the Employer
might be entitled under the terms of the Contract to deduct therefrom, would
have been payable under the Contract had the Contractor’s employment not been
terminated. Such certificate is here referred to as a “Cost of Termination
Certificate”.

         (f)   

If the final Contract Sum stated in the Cost of Termination Certificate is less
than the Completion Cost certified therein, the difference shall be stated in
the Certificate as a sum due from the Contractor to the Employer, and if greater
as a sum due from the Employer to the Contractor. In either case the sums stated
shall be recoverable forthwith from the Contractor or the Employer, as the case
may be, subject to the next following paragraph hereof.

         (g)   

In the event that final completion of the Works by the other contractors or
persons engaged by the Employer has been delayed beyond the Contract Completion
Date (as revised or extended or notionally extended by the Architect in
accordance with clauses 10(1) and 23 of these Conditions or any other provisions
of this Contract entitling the Contractor to an extension of time and also in
accordance with the next following sub- paragraphs) the following provisions
shall have effect: -

           

(i)     The Employer shall be entitled to the same liquidated damages for delay
as those which would have applied under the terms of the Contract if the
Contractor had himself completed the Works on the actual completion date of the
other contractors or persons engaged by the Employer.

           

(ii)    For the purpose of giving effect to this paragraph of this sub-clause,
the Architect shall, upon the completion of the Works issue a certificate known
as a “Termination Delay Certificate”. Such certificate shall state the date upon
which the Contractor should have completed the Works and shall, mutatis
mutandis, be given on the same principles as a Delay Certificate under clause 24
of these Conditions, but in addition the Certificate shall state the full period
of delay for which the Contractor is responsible and shall compute the total
damages due to the Employer therefore. The Certificate shall give credit for
matters following the termination which would in any event have entitled the
Contractor to an extension of time had he completed the Works himself and
applied for such extension, and in assessing the period and date of delay to be
certified in the Termination Delay Certificate the Architect shall also reduce
the period of delay to be certified to the extent that there has been any
failure by the Employer or by the other contractors or persons engaged by the
Employer to use diligence and due expedition in arranging for or completing the
remaining parts of the Works.

           

(iii)  Upon the issue of the Termination Delay Certificate the damages certified
in that Certificate shall be immediately payable by the Contractor to the
Employer.

         (h)   

Where on final completion there shall be any temporary buildings, plant, tools,
equipment, goods or unfixed materials on the Site, the property in which would
otherwise be the Contractor’s or revest in him under clause 16 of these
Conditions, the Contractor shall be permitted to remove the same, provided that
if pursuant to paragraphs (f) and (g) hereof, or under sub-clauses (9) and (10)
of this Condition, there shall be final net sums or damages due to the Employer
from the Contractor, the Employer may retain the same until payment of such sums
or damages by the Contractor, and failing payment may sell the same, holding any
excess of the proceeds of sale obtained by the Employer, over the sums expenses,
damages or costs (including legal and financing costs) properly due to the
Employer, for the credit of the Contractor. Provided that the Contractor shall
be entitled to purchase the same from the Employer at the same price as that in
any prospective sale to a third person by the Employer within seven days of
receipt of notification of the proposed sale.

  

 

Copyright by SIA

   33



--------------------------------------------------------------------------------

Employer may Elect
to Abandon Project   

32.(9)

     

As an alternative to the remedies provided for in sub-clause (8) hereof, the
Employer may in an appropriate case, where it is reasonable to do so following a
termination of the Contractor’s employment under sub-clauses (2), (6) or (7)
hereof, elect to abandon the project of which the Works form part, in which
event damages (subject to any questions of remoteness or mitigation of damage)
shall be recoverable by the Employer from the Contractor under the general law
on the same basis as if the Contractor had repudiated the Contract. For the
avoidance of doubt the Architect shall have no powers of certification of the
sums or damages due to either party in any such event.

   Powers on
Rescission by
Employer   

32.(10)

     

In the event of the Employer being entitled and selecting to treat the Contract
as repudiated by the Contractor under the general law and deciding to complete
the Works by other contractors, the powers, remedies and damages conferred by
subclause (8) of this Condition shall be exercisable and recoverable by the
Employer in the same way as if a valid Notice of Termination had been given.

   Architect’s
Certificate Not
Binding   

32.(11)

     

In accordance with clauses 31(13) and 37(3)(h) of these Conditions, the Cost of
Termination and Termination Delay Certificates under sub-clause (8) of this
Condition shall not be binding on either party before final judgment or award.

     

32.(12)

     

The powers in sub-clauses (8) and (9) of this Condition are without prejudice to
any other remedies or damages recoverable by the Employer.

     

33.

     

TERMINATION BY CONTRACTOR

   Grounds   

33.(1)

     

The Contractor shall be entitled by a written Notice of Termination given to the
Employer to terminate his employment under the Contract on any of the following
grounds: -

         (a)   

If, following 14 days’ written notice requiring him to do so, the Employer fails
to engage, as a successor Architect or Quantity Surveyor for the purposes of the
Contract, an Architect or Quantity Surveyor nominated by the President or
Vice-President of the S.I.A. pursuant to Articles 3 and 4 of this Contract.

         (b)   

If the Employer improperly or fraudulently interferes with or influences or
obstructs the issue of a certificate by the Architect or there is fraudulent
collusion between the Employer and the Architect.

         (c)     

If the Employer becomes bankrupt or insolvent or makes a composition with
creditors or, being a company, if any winding-up order is made, or if a receiver
or manager of the Employer’s undertaking or assets is appointed, or possession
taken of any property by creditors or debenture holders, or under a floating
charge, and if thereafter, following 14 days’ written notice by the Contractor
requiring the same, an irrevocable Bank Guarantee of all monies due or become
due under the Contract is not given to the Contractor by a bank of sufficient
and reasonable standing having regard to the extent of the Works.

  

 

Copyright by SIA

   34



--------------------------------------------------------------------------------

  

33.(2)

     

Any Notice of Termination by the Contractor under this clause shall take
immediate effect, but must be given within a further 14 days of the expiry of
the prior notices referred to in paragraphs (a), (b) and (c) of sub-clause (1)
of this Condition or within 2 months of the Contractor becoming aware of any
matter relied on under paragraph (b), and shall in all cases as a condition
precedent to its validity state the ground on which the Notice of Termination is
given. Failing service of Notice of Termination in the relevant cases within the
further period of 14 days, any Notice of Termination served subsequently shall
be of no effect unless supported by further prior notices expiring within the
required period before the later Notice of Termination.

   Contents of and
Time for
Contractor’s Notice   

33.(3)

     

Upon giving Notice of Termination: -

   Effect of Notice       (a)   

The Contractor, after taking reasonable precautions to safeguard the Works
against accidental damage or from causing damage to other persons or property,
may remove from the Site his temporary buildings, plant, tools, equipment and
unfixed goods or materials (save only unfixed goods or materials which have been
paid for by the Employer under clause 31 of the Conditions or in respect of
which the Employer shall tender payment to the Contractor, together with any
transport or other costs necessary to secure their return, within 7 days of
Notice of Termination).

         (b)   

The Contractor shall be paid (after allowing for previous payments).

           

(i)       The contract value of all work executed before the termination.

           

(ii)      The delivered value of any unfixed goods or materials left on the
Site.

           

(iii)     The cost of removal from the Site (including protection and
safeguarding of the Works as aforesaid) in so far as this has not already been
included in payments made or the value of work or materials.

           

(iv)     Any liability costs or damage which would not have been incurred but
for the termination.

           

(v)      The cost of materials or goods ordered for the Works for which the
Contractor is liable to pay, provided that possession and property in the goods
is transferred by the Contractor to the Employer.

           

(vi)     Loss of profit (if any) on the remaining part of the Works.

     

33.(4)

     

Should the Architect fail to issue any certificate at the date required by the
Contract, or should he fail to make a statement in writing required under clause
31(13) within the period there stipulated, the Contractor may, after giving one
calendar month’s notice in writing, at any time within a further 14 days, but
not later, suspend all work, notifying the Employer to that effect in writing,
until such time as the Architect shall issue the certificate or statement, as
the case may be. Unless the Architect is for any reason justified in not issuing
the certificate or statement (including failure to provide any necessary
information or notice by the Contractor) the cost of such suspension shall be
borne by the Employer and the Contractor shall be entitled to an extension of
time therefore. For the avoidance of doubt, no decision or certificate or other
action of the Architect in relation to any such suspension shall be binding on
either party before final judgment or award, nor shall a disputed suspension
prejudice the powers of the Architect under clause 32(3)(d) in a case where the
suspension is not in fact justified, or the operation of subclauses 32(4) and
(5) of the Conditions whether or not the suspension is in fact justified.

   Power to Suspend
Work   

33.(5)

     

The Contractor shall be entitled to suspend work in accordance with and subject
to the provisions of sections 23 and 26 of the SOP Act.

   Power to Suspend
Work under SOP   

33.(6)

     

For the avoidance of doubt the Architect shall have no powers of certification
under this clause.

   No Power of
Architect to Certify

 

Copyright by SIA

   35



--------------------------------------------------------------------------------

  

34.

     

OUTBREAK OF WAR

   Termination   

34.(1)

     

If during the currency of the Contract there shall be an outbreak of hostilities
(whether war is declared or not) in which Singapore shall be involved on a scale
involving the general mobilisation of its armed forces then either the Employer
or the Contractor may at any time by notice, by registered post or recorded
delivery forthwith terminate the employment of the Contractor under this
Contract:-

           

Provided that such a notice shall not be given:

         (a)   

Before the expiration of 28 days from the date on which the order is given for
general mobilisation as aforesaid, or

         (b)   

After completion of the Works under clause 24(4) of the Conditions, unless the
Works or any part thereof shall have sustained war damage as defined in clause
35(4) of these Conditions.

   Protective Works Etc.   

34.(2)

     

The Architect may, within 14 days after a notice under this Condition shall have
been given or received by the Employer, issue instructions to the Contractor
requiring the execution of such protective work as shall be specified therein,
or the continuation of the Works up to convenient points of stoppage to be
specified therein, and the Contractor shall comply with such instructions as if
the notice of termination had not been given. Provided that if the Contractor
shall for reasons beyond his control be prevented from completing the work to
which the said instructions relate within 3 months from the date on which the
instructions were issued, he may abandon such work.

   Payment   

34.(3)

     

Upon the expiration of 14 days from the date on which a notice of termination
shall have been given or received by the Employer under this Condition or, where
works are required by the Architect under the preceding sub-clause, upon
completion or abandonment as the case may be of any such works, the provisions
of sub-clause (3) (except sub-paragraphs (iv) and (vi) of paragraph (b)) of
clause 33 of these Conditions shall apply, and the Contractor shall also be paid
by the Employer the value of any work executed pursuant to instructions given
under sub-clause (2) of this clause, the value being ascertained in accordance
with clause 12(4) of these Conditions as if such work were a variation required
by the Architect.

     

35.

     

WAR DAMAGE

   Consequences   

35.(1)

     

In the event of the Works, or any part thereof, or any unfixed materials or
goods intended for, delivered to and placed on or adjacent to the Works,
sustaining war damage then notwithstanding anything expressed or implied
elsewhere in this Contract: -

         (a)   

The occurrence of such war damage shall be disregarded in computing any amounts
payable to the Contractor under this Contract.

         (b)   

The Architect may issue instructions requiring the Contractor to remove or
dispose of any debris or damaged work or execute such protective work as shall
be specified.

         (c)   

The Contractor shall reinstate or make good such war damage and shall proceed
with the carrying out and completion of the Works, and the Architect shall grant
to the Contractor a fair and reasonable extension of time for the completion of
the Works.

         (d)   

The removal and disposal of debris or damaged work, the execution of protective
works, and the reinstatement and making good of war damage shall be deemed to be
a variation required by the Architect.

  

 

Copyright by SIA

   36



--------------------------------------------------------------------------------

  

35.(2)

     

If at any time after the occurrence of war damage as aforesaid either party
serves notice of termination under clause 34 of these Conditions, the expression
“protective work” as used in that clause shall be deemed to include any matters
in respect of which the Architect can issue instructions under paragraph (b) of
sub-clause (1) of this Condition and any instructions issued under the said
paragraph prior to the date on which notice of termination is given or received
by the Employer and which shall not then have been completely complied with
shall be deemed to be given under clause 34(2) of these Conditions.

   Termination   

35.(3)

     

The Employer shall be entitled to any compensation which may at any time become
payable by the Government in respect of war damage sustained by the Works or any
part thereof or any unfixed materials, or goods intended for the Works which
shall at any time have become the property of the Employer.

   Compensation
Monies   

35.(4)

     

In this Condition the expression “war damage” means:-

   Definition of War
Damage       (a)   

damage occurring (whether accidentally or not) as a direct result of action
taken by the enemy, or action taken in combating the enemy or in repelling an
imagined attack by the enemy;

         (b)   

damage occurring (whether accidentally or not) as a direct result of measures
taken under proper authority to avoid the spreading of, or otherwise to
mitigate, the consequences of such damage as aforesaid;

         (c)   

accidental damage occurring as a direct result;

           

(i)     of any precautionary or preparatory measures taken under proper
authority with a view to preventing or hindering the carrying out of an attack
by the enemy; or

           

(ii)    of any precautionary or preparatory measures involving the doing of work
on land and taken under proper authority in any way in anticipation of enemy
action.

           

being, in either case, measures involving a substantial degree of risk to
property; provided that the measures mentioned in paragraph (c) of this
sub-condition do not include the imposing of restrictions on the display of
lights or measures taken for training purposes,

         (d)   

for the purpose of this sub-clause such action against the enemy or by the enemy
as is referred to in paragraph (a)

           

(i)     shall, in relation to any ship or aircraft taking part in such action,
be deemed to continue until the ship or aircraft has returned to its base, or
has been declared as lost.

           

(ii)    includes naval, military or air reconnaissance and patrols.

         36.   

ANTIQUITIES

     

36.(1)

     

All fossils, antiquities and other objects of interest or value which may be
found on the Site or in excavating the same during the progress of the Works
shall become the property of the Employer. The Contractor shall carefully take
out and preserve all such objects and shall immediately or as soon as
conveniently possible after the discovery of such articles deliver the same into
the possession of the Architect of the Clerk of Works uncleaned and as
excavated.

   Responsibilities of
Contractor   

36.(2)

     

If compliance with the provisions of the preceding sub-clause has involved the
Contractor in any liability, loss or expense for which he will not be reimbursed
by a payment made by any other provision in this Contract, then the Contractor
shall be entitled to additional payment by way of compensation therefore, which
shall be added to the Contract Sum, and where appropriate shall also be granted
an extension of time.

   Compensation to
Contractor

 

Copyright by SIA

   37



--------------------------------------------------------------------------------

  

37

     

ARBITRATION

   Disputes to be
Referred   

37.(1)

     

Any dispute between the Employer and the Contractor as to any matter arising
under or out of or in connection with this Contract or under or out of or in
connection with the carrying out of the Works and whether in contract or tort,
or as to any direction or instruction or certificate of the Architect or as to
the contents of or granting or refusal of or reasons for any such direction,
instruction or certificate shall be referred to the arbitration and final
decision of a person to be agreed by the parties or, failing agreement within 28
days of either party giving written notice requiring arbitration to the other, a
person to be appointed on the written request of either party by or on behalf of
the President or Vice-President for the time being of the S.I.A. or, failing
such appointment within 28 days of receipt of such written request, together
with such information or particulars of the dispute as may be requested in
writing by the President or Vice-President for the time being of the S.I.A.,
such persons as may be appointed by the Courts.

           

The arbitration proceedings shall be conducted in accordance with the
Arbitration Rules of the S.I.A. for the time being in force which Rules are
deemed to be incorporated by reference to this clause.

   Arbitrator’s Power to
Rectify Contract   

37.(2)

     

Such arbitrator shall have power in an appropriate case to rectify any of the
Contract Documents (but not this clause of the Conditions) so as to conform to
the true intention of the parties in accordance with the principles of the
general law applicable to the rectification of contracts.

   Restrictions on
Powers of Arbitrator   

37.(3)

     

Such arbitrator shall not in making his final award be bound by any certificate,
refusal of certificate, ruling or decision of the Architect under any of the
terms of this Contract, but may disregard the same and substitute his own
decision on the basis of the evidence before and facts found by him and in
accordance with the true meaning and terms of the Contract, provided that: -

   Nomination by S.I.A.
President       (a)   

The nomination and decision of the President (or Vice-President) of the S.I.A.
under Articles 3 and 4 of the Contract shall be final and conclusive as provided
by the terms of those Articles.

   No Written
Instruction       (b)   

No claim by the Contractor shall be permitted based upon compliance with an
order or request of the Architect or of the Employer which is not, pursuant to
clause 1(1) of these Conditions, expressed as written instruction or direction
of the Architect or confirmed to or by the Architect in writing in accordance
with the provisions of that sub-clause.

   Directions not
Objected To       (c)     

A direction of the Architect not objected to by the Contractor pursuant to the
provisions of sub-clause 1(5) of the Conditions shall be conclusive to the
extent provided for in that sub-clause.

   Dayworks       (d)   

Dayworks payments shall not be recoverable unless the Contractor has complied
with the requirements of clause 12(4)(e) of the Conditions.

   Measurement       (e)   

In the special circumstances set out in clauses 12(3) and 13(3) of the
Conditions, the quantities measured by the Quantity Surveyor shall be final and
conclusive.

   No Notice Claiming
Extension of Time       (f)   

Extensions of time shall not be granted in any case where the Contractor fails
to comply with the requirements of clause 23(2) of the Conditions.

   Certificate of Partial
Re-entry       (g)   

A Certificate of Partial Re-entry shall be final and binding to the extent
stated in clause 26(3) of the Conditions.

  

 

Copyright by SIA

   38



--------------------------------------------------------------------------------

      (h)   

Pursuant to clause 31(13) of these Conditions, temporary effect shall be given
to all certificates (other than a Cost of Termination or Termination Delay
Certificate under clause 32(g) of these Conditions), whether for payment or
otherwise, granted (or refused) by the Architect, and to all rulings and
decisions required of him for the purpose of issuing certificates under the
terms of the Contract, until final award (or, where the courts may for any
reason be seised of a dispute, until final judgment), save only that in cases
where no ruling or decision has been made or certificate given or refused by the
Architect (as to which an arbitrator or the Courts may if necessary receive
evidence from the Architect) or in the case of a Cost of Termination or
Termination Delay Certificate, or of any matter in relation to which the
Architect has no power to decide or certify under the terms of the Contract, an
arbitrator or the Courts, as the case may be, may deal with a matter whether in
interlocutory proceedings or by way of Interim Award or in any other way, before
final award or judgment.

   Effect of Architect’s
Certificates       (i)   

The power of the Architect to issue a further certificate under clause 31(6) of
the Conditions shall continue until his Final Certificate notwithstanding the
prior commencement of proceedings by way of arbitration or in the Courts, to
which further certificate full effect shall be given by the Courts or an
arbitrator until final award or judgment.

   Amending
Certificates       (j)   

Full effect shall be given to any other express provisions of the Contract
Documents which may confer special finality on a certificate or notice
(including in particular sub- clauses 32(4) and 32(5) of the Conditions) or
which may bar or prevent a claim or defence being advanced by either party
against the other.

   Other Contract
Provisions   

37.(4)

     

For the avoidance of doubt, in any case where for any reason the Courts and not
an arbitrator are seised of a dispute between the parties, the Courts shall have
the same powers as an arbitrator appointed under this clause.

   Courts to have
same Powers   

37.(5)

     

An arbitration under this Contract may be commenced at any time notwithstanding
that the Works are not complete.

   Early Arbitration   

37.(6)

     

An arbitrator or the Courts shall have power to award interest at full
commercial rates in favour of the Contractor to take account of
under-certification or underpayment at any stage of the Contract, and in favour
of the Employer in all cases of overpayment.

   Interest   

37.(7)

     

An arbitrator or the Courts shall have power to order repayment of sums allowed
or overpaid by either party to the other whether under a mistake of fact or of
law or pursuant to any certificate of the Architect, or whether previously
awarded or adjudged in any interlocutory proceedings in accordance with any such
certificate.

   Overpayment   

37.(8)

     

Where any dispute or part of a dispute between the Employer and the Contractor
relates to the work or goods or materials of a Nominated Sub-Contractor or
Supplier (or a Designated Sub-Contractor or Supplier whose work, goods or
materials are the subject of a P.C. Item) and arises out of (or is connected
with the same facts as a dispute or part of a dispute between the Contractor and
such Sub-Contractor or Supplier, the Employer and Contractor will use their best
endeavours to ensure that the same arbitrator shall hear the dispute or part of
a dispute under this Contract and the dispute or part of a dispute under such
sub-contract. To this end the Employer or the Contractor may apply, if necessary
unilaterally, either to the President of the S.I.A. or the Courts, for the
appointment of such an arbitrator, notwithstanding any previous appointment of
an arbitrator or arbitrators, and for their replacement by a single arbitrator,
in which event any previous appointments shall lapse, in whole or in part, as
the case may be, upon any such later appointment. Such single arbitrator if
appointed shall have power to hear the evidence in one dispute immediately
before or after or at the same time as the evidence in the other dispute, and
generally to act as closely as possible in both arbitrations in accordance with
the general principles of third party procedure in the Courts and to make any
such orders as to indemnity, contribution, and costs between any of the parties
before him as may be appropriate.

   Same Arbitrator as
Nominated Sub-
Contract Disputes

 

Copyright by SIA

   39



--------------------------------------------------------------------------------

Arbitration Clause
may lapse if not
same Arbitrator   

37.(9)

     

If for any reason, in a case where a dispute under this Contract relates to
work, goods or materials as aforesaid and arises out of or is connected with the
same facts as a dispute under any sub-contract referred to in sub-clause (8)
hereof, the same arbitrator cannot be or is not appointed to hear both disputes,
or if the Courts and not an arbitrator are seised of the dispute in the
sub-contract then, to the extent only that it applies to such a dispute, this
arbitration clause shall, in the absence of contrary agreement between the
parties hereto, lapse and cease to have effect and the authority of any
arbitrator already appointed under it shall be deemed to be revoked to this
extent in relation to any such dispute or part of a dispute.

   Limitation of Actions   

37.(10)

     

In any case where a dispute under this Contract is commenced by way of
arbitration but is for any reason subsequently required to be dealt with in the
Courts, or vice versa, the later proceedings shall be deemed to have been
commenced for purposes of limitation of action at the date when the earlier
proceedings were commended, provided that there has been no unreasonable delay
by the claimant or plaintiff, as the case may be, in initiating or pursuing the
later proceedings.

   Refusal of Stay by Courts   

37.(11)

     

None of the provisions of this Condition shall be construed so as to limit or
prevent either party from requesting the Courts to exercise their discretion to
revoke the appointment of any arbitrator or refuse a stay of proceedings in any
case where third parties (including in particular a sub-contractor or supplier
or the Architect or Quantity Surveyor or a Consultant) are also involved either
directly or indirectly in a dispute with or between the parties to this
Contract.

     

37.(12)

     

For the avoidance of doubt, where a number of matters are in dispute between the
Employer and Contractor, and also between the Contractor and a Nominated or
Designated Sub-Contractor or Supplier, not all of which qualify as a dispute
under sub-clause (8) hereof, the provisions of sub-clauses (8) and (9) hereof
shall, in the absence of agreement, apply only to such matters of dispute as do
so qualify.

     

38.

     

MEDIATION CLAUSE

           

Notwithstanding clause 37 (1) of the Conditions, upon the agreement of both the
Employer and the Contractor, the Parties may refer their dispute as to any
matter arising under or out of or in connection with this Contract or under or
out of or in connection with the carrying out of the Works and whether in
contract or in tort, or as to any direction or instruction or certificate of the
Architect or as to the contents of or granting or refusal of or reasons for any
such direction, instruction or certificate for mediation under the Mediation
Rules of the SIA before a mediator to be appointed by the President or
Vice-President for the time being of the SIA.

           

For the avoidance of doubt, prior reference of the dispute to mediation under
this clause shall not be a condition precedent for its reference to arbitration
by either the Contractor or the Employer, nor shall any of their rights to refer
the dispute to arbitration pursuant to sub-clause 37(1) of the Conditions be in
any way prejudiced or affected by this sub-clause.

     

39.

     

ADDITIONAL OPTIONAL CLAUSE FOR FLUCTUATIONS

   Steel Bar Reinforcement   

39.(1)

     

The Contract Sum shall be adjusted upwards or downwards to take account of any
rise or fall respectively during the currency of the Contract in the quoted
prices of Natsteel Ltd of Singapore for such steel bar reinforcement as may be
used in the Works. For the purpose of this clause of the Conditions the
Specification or other Contract Documents shall specify a Base Date for Steel
Bar Reinforcement, with or without a list of prices at the Base Date. On
delivery of steel bar reinforcement to the Site the Contractor shall

         (a)   

In the case of steel bar reinforcement purchased from Natsteel Ltd, be paid or
give credit for the difference between his invoice prices for the steel and the
stipulated Base Date prices or, if no such prices are stipulated, the prices
ruling at the Base Date.

  

 

Applicable only if initialled by or on behalf of the Employer or otherwise
expressly incorporated in the Contract.

 

Copyright by SIA

   40



--------------------------------------------------------------------------------

      (b)   

In the case of steel bar reinforcement purchased from other sources, be paid or
give credit for the difference between the prices for steel bar reinforcement of
that type and kind quoted by Natsteel Ltd at the date of delivery to the Site
and the aforesaid Base Date Prices.

     

39.(2)

     

The Contract Sum shall be adjusted upwards or downwards to take account of any
rise or fall respectively during the currency of the Contract in the market
price of cement ruling in Singapore. For the purpose of this clause the
Specification or other Contract Documents shall specify a Base Date with or
without a list of the market prices for cement ruling at Base Date. On delivery
of cement to the site the Contractor shall be paid or give credit for the
difference between the market price ruling at the date of delivery or the actual
price paid by the Contractor or any sub-contractor (whichever is the lower) and
the stipulated Base Date prices, or if no such prices are stipulated, the market
prices for cement ruling at the specified Base Date.

   Cement   

39.(3)

     

Effect shall be given to this clause upon an Interim Certificate under clause 31
of the Conditions.

   Interim Payment   

39.(4)

     

In the event of the Contractor failing to complete the Works by the Contract or
extended Contract Completion Date, whichever is later, no further upward
adjustment of the Contract Sum in respect of Steel Bar Reinforcement or Cement
shall be permitted beyond the price ruling at the date of default certified by
the Architect in his Delay Certificate.

   Contractor in Delay   

39.(5)

     

This clause shall apply to steel or cement purchased by any sub-contractors (but
not to Nominated Sub-Contractors or Suppliers or Designated Sub-Contractors or
Suppliers whose work is the subject of a P.C. Item, unless expressly
incorporated into their subcontracts).

     

40.

     

ADDITIONAL OPTIONAL CLAUSE PERMITTING INSURANCE EXCESS*

           

The insurance required to be taken out by the Contractor under clauses 19 and 20
of the Conditions shall, in those cases where payment for the insurance is
required to be made under a Provisional Sum of P.C. Item, be subject to such
limitations by way or insurance excesses to be borne by the insured in any event
as are stipulated in the Specification or other Contract Documents and may at
the Contractor’s discretion be so subject to the stipulated excesses in those
cases where the Contract Sum will not be adjusted under the terms of the
Contract to take account of the cost of the insurance in question. In the case
of the insurance monies under clause 20 of the Conditions, their release by
instalments under the terms of sub-clause (2) of that Condition shall also have
regard to any shortfall or deficit in the monies so paid arising from the
presence of a permitted excess under this Condition.

  

 

* Applicable only if initiated by or on behalf of the Employer or otherwise
expressly incorporated in the Contract.

 

Copyright by SIA

   41



--------------------------------------------------------------------------------

SCHEDULE OF AMENDMENTS

(Articles and Conditions of Building Contract)

Lump Sum Contract

 

 

 

SINGAPORE INSTITUTE OF ARCHITECTS



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

 

        CHANGED TO        

Article 2 (b)

  

The expression “Schedule of Rates” wherever used in this contract shall include
any document, however entitled or described, which is signed by the Employer and
Contractor as a Contract Document and which is intended to be used for the
purpose of valuing variations, or in assisting in the calculation of interim
payment in accordance with sub-clause 31(2) or (3) of the Conditions.

       

The expression “Schedule of Rates” wherever used in this contract shall include
any document, however entitled or described, which is signed by the Employer and
Contractor as a Contract Document and which is intended to be used for the
purpose of valuing variations, or in assisting in the calculation of interim
payment in accordance with sub-clause 31(4) or (5) of the Conditions.

[Note: amendments in bold]

       

Article 2 (c)

  

Interim payment shall be by fixed instalments of the Contract Sum payable on
completion of defined stages of the work in accordance with clause 31(3) of the
Conditions and the Appendix to the Contract or other Contract Documents.

       

Interim payment shall be by fixed instalments of the Contract Sum payable on
completion of defined stages of the work in accordance with clause 31(5) of the
Conditions and the Appendix to the Contract or other Contract Documents.

[Note: amendments in bold]

       

Article 2 (d)

  

Interim payment shall be by periodical valuation of the Work in accordance with
clause 31(2) of the Conditions and the Appendix to the Contract.

       

Interim payment shall be by periodical valuation of the Work in accordance with
clause 31(4) of the Conditions and the Appendix to the Contract.

[Note: amendments in bold]

       

Article 9

  

Not in existence

       

In this Contract, unless the context otherwise requires:

 

(a) “SOP Act” means the Building and Construction Industry Security of Payment
Act 2004 or any subsequent amendment thereto.

 

(b) “SOP Regulations” means the Building and Construction Industry Security of
Payment Regulations 2005 or any remaking thereof or any amendment to the
regulation therein.

 

(c) “Payment claim” shall have the same meaning and effect as the words “payment
claim” in the SOP Act and SOP Regulations.

 

(d) “Payment response” shall have the same meaning and effect as the words
“payment response” in the SOP Act and SOP Regulations.

 

(e) “Progress payment” shall have the same meaning and effect as the words
“progress payment” in the SOP Act and SOP Regulations.

 

(f) “Supply contract” shall have the same meaning and effect as the words
“supply contract” in the SOP Act and SOP Regulations.

 

Copyright by SIA

   1



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

 

      CHANGED TO        

Clause 12. (4)(g)

 

In the case of an obvious accidental error in the rates or prices quoted by the
Contractor resulting in a grossly excessive or inadequate rate or price, the
Quantity Surveyor (subject to clause 13(2) of the Conditions) may apply a
reasonable rate or price in line with the Contractor’s general level of rates or
prices, but only to any difference between the original contract quantities and
the actual quantities.

     

In the case of an obvious accidental error in the rates or prices quoted by the
Contractor resulting in a grossly excessive or inadequate rate or price, the
Quantity Surveyor may apply a reasonable rate or price in line with the
Contractor’s general level of rates or prices, but only to any difference
between the original contract quantities and the actual quantities.

[Note: the words in bold have been omitted]

       

Clause 20.(2)

Application of Insurance Monies

 

Upon the occurrence of any loss or damage to the Works or unfixed materials or
goods prior to completion from any cause whatsoever the Contractor shall
(subject to clause 3(3) of these Conditions) proceed immediately to restore,
replace or repair the same free of charge, save only that any monies, if and
when received, from the insurance under this clause shall be paid in the first
place to the Employer and then (less only the aforesaid percentage for
professional fees if any) released to the Contractor by instalments on the
interim certificate of the Architect, calculated as from the date of receipt of
the monies in proportion to the extent of the work of restoration, replacement
or repair previously carried out by the Contractor, but having regard also to
any likely shortfall or deficit in the money so paid, whether under clause 39 of
the Conditions or otherwise, and to the Contractor’s consequential obligation in
such event to reinstate an appropriate proportion of the loss or damage
represented by such shortfall or deficit free of charge, whether under clause 39
of the Conditions or otherwise. Provided that if any loss or damage to the Works
covered as an insured risk under this clause has itself been caused by the
willful or negligent act of the Employer or of other persons for whom he is
responsible without fault on the part of the Contractor, or if the Contractor is
entitled to an indemnity from the Employer in respect of the loss or damage
under clause 2(3) or any other clause of the Conditions, the Architect shall
certify payment in favour of the Contractor on interim certificate in advance of
the receipt of any insurance monies, and in addition shall make no deduction in
respect of any shortfall or deficit under the policy if such has been previously
agreed to or permitted under the Contract.

     

Upon the occurrence of any loss or damage to the Works or unfixed materials or
goods prior to completion from any cause whatsoever the Contractor shall
(subject to clause 3(3) of these Conditions) proceed immediately to restore,
replace or repair the same free of charge, save only that any monies, if and
when received, from the insurance under this clause shall be paid in the first
place to the Employer and then (less only the aforesaid percentage for
professional fees if any) released to the Contractor by instalments on the
interim certificate of the Architect, calculated as from the date of receipt of
the monies in proportion to the extent of the work of restoration, replacement
or repair previously carried out by the Contractor, but having regard also to
any likely shortfall or deficit in the money so paid, whether under clause 40 of
the Conditions or otherwise, and to the Contractor’s consequential obligation in
such event to reinstate an appropriate proportion of the loss or damage
represented by such shortfall or deficit free of charge, whether under clause 40
of the Conditions or otherwise. Provided that if any loss or damage to the Works
covered as an insured risk under this clause has itself been caused by the
wilful or negligent act of the Employer or of other persons for whom he is
responsible without fault on the part of the Contractor, or if the Contractor is
entitled to an indemnity from the Employer in respect of the loss or damage
under clause 2(3) or any other clause of the Conditions, the Architect shall
certify payment in favour of the Contractor on interim certificate in advance of
the receipt of any insurance monies, and in addition shall make no deduction in
respect of any shortfall or deficit under the policy if such has been previously
agreed to or permitted under the Contract.

[Note: amendments in bold]

       

Clause 23. (1)(n)

 

Clause 23. (1)(n)

     

Renumbered to clause 23. (1)(o)

 

           

Not in existence

     

Valid suspension of work under clause 33

(4) or 33 (5)of these Conditions.

 

 

Copyright by SIA

   2



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

 

      

CHANGED TO

 

   

Clause 23.(1)(o)

  Clause 23. (1)(o)       

Renumbered to clause 23. (1)(p)

 

   

Clause 23. (1)(p)

  Clause 237(1)(p)       

Renumbered to clause 23. (1)(q)

 

           

Clause 24. (3)

Termination of Delay

and Further Delay

 

If while the Contractor is continuing work subsequent to the issue of a Delay
Certificate, the Architect gives instructions or matters occur which would
entitle the Contractor to an extension of time under clauses
23(1)(f)(g)(h)(i)(j)(k)(n) and (o) of the Conditions, and if such matters would
have entitled the Contractor to an extension of time regardless of the
Contractor’s own delay and were not caused by any breach of contract by the
Contractor, the Architect shall as soon as possible grant to the Contractor the
appropriate further extension of time in a certificate known as a “Termination
of Delay Certificate”.

      

If while the Contractor is continuing work subsequent to the issue of a Delay
Certificate, the Architect gives instructions or matters occur which would
entitle the Contractor to an extension of time under clauses
23(1)(f)(g)(h)(i)(j)(k)(n)(o) and (p) of the Conditions, and if such matters
would have entitled the Contractor to an extension of time regardless of the
Contractor’s own delay and were not caused by any breach of contract by the
Contractor, the Architect shall as soon as possible grant to the Contractor the
appropriate further extension of time in a certificate known as a “Termination
of Delay Certificate”.

[Note: additions in bold]

 

           

Clause 24.(5)

Outstanding Works

 

Provided that, without prejudice to the Architect’s powers under clause 26(3) of
the Conditions, if any minor works are outstanding which can be completed
following the removal of the Contractor’s site organisation and all major plant
or equipment, and without unreasonable disturbance of the Employer’s full
enjoyment and occupation of the property, then upon the Contractor undertaking
in writing to complete such outstanding work within such time or times as may be
stipulated by the Architect, the Architect may (but shall not be bound to) issue
a Completion Certificate, which shall record such outstanding work by way of a
schedule attached to the certificate, together with the terms of the agreement
with the Contractor for its completion, including any agreement as to
withholding and subsequently releasing any part of the Retention Monies
otherwise payable on the issue of the certificate in accordance with clause
31(7) of these Conditions.

      

Provided that, without prejudice to the Architect’s powers under clause 26(3) of
the Conditions, if any minor works are outstanding which can be completed
following the removal of the Contractor’s site organisation and all major plant
or equipment, and without unreasonable disturbance of the Employer’s full
enjoyment and occupation of the property, then upon the Contractor undertaking
in writing to complete such outstanding work within such time or times as may be
stipulated by the Architect, the Architect may (but shall not be bound to) issue
a Completion Certificate, which shall record such outstanding work by way of a
schedule attached to the certificate, together with the terms of the agreement
with the Contractor for its completion, including any agreement as to
withholding and subsequently releasing any part of the Retention Monies
otherwise payable on the issue of the certificate in accordance with clause
31(9) of these Conditions. [Note: amendments in bold]

 

           

Clause 26.(2)(a)

 

A release to the Contractor of a proportion of the first half of the Retention
Monies under clause 31(7) of these Conditions in respect of the Occupied Part,
based upon the certified approximate value of the Occupied Part relative to the
certified approximate forecast value of the Works as a whole, shall be made
within 14 days of the re-entry by the Employer. Such release shall be further
proportionately increased when any outstanding work in the Occupied Part is
certified by the Architect as completed by the Contractor.

      

A release to the Contractor of a proportion of the first half of the Retention
Monies under clause 31(9) of these Conditions in respect of the Occupied Part,
based upon the certified approximate value of the Occupied Part relative to the
certified approximate forecast value of the Works as a whole, shall he made
within 14 days of the re-entry by the Employer. Such release shall be further
proportionately increased when any outstanding work in the Occupied Part is
certified by the Architect as completed by the Contractor. [Note: amendments in
bold]

 

   

 

Copyright by SIA

   3



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

       CHANGED TO

Clause 26.(2)(b)

 

The Maintenance Period of the Occupied Part (save in regard to any outstanding
work as aforesaid) shall be deemed to commence upon the said date of re-entry
and the provisions of clause 27 of these Conditions in regard to the making good
of defects and the issue by the Architect of a Maintenance Certificate shall
apply separately and independently to the Occupied Part, and a release of the
second half of the Retention Monies calculated on the same basis as the first
half (but taking account, if it be the case, of any outstanding work at the time
of release of the first half now entirely completed) shall take place separately
and independently in relation to the Occupied Part (together with an appropriate
reduction made at that stage in the Limit of Retention under clause 31(6) of
these Conditions for the remaining Works) at the expiry of the Maintenance
Period of the Occupied Part or the issue of its Maintenance Certificate,
whichever is the later.

      

The Maintenance Period of the Occupied Part (save in regard to any outstanding
work as aforesaid) shall be deemed to commence upon the said date of re-entry
and the provisions of clause 27 of these Conditions in regard to the making good
of defects and the issue by the Architect of a Maintenance Certificate shall
apply separately and independently to the Occupied Part, and a release of the
second half of the Retention Monies calculated on the same basis as the first
half (but taking account, if it be the case, of any outstanding work at the time
of release of the first half now entirely completed) shall take place separately
and independently in relation to the Occupied Part (together with an appropriate
reduction made at that stage in the Limit of Retention under clause 31(8) of
these Conditions for the remaining Works) at the expiry of the Maintenance
Period of the Occupied Part or the issue of its Maintenance Certificate,
whichever is the later.

[Note: amendments in bold]

 

Clause 27.(4)

Allowance for Defect

 

Provided that in lieu of requiring the Contractor to make good defects under
sub-clause (1) or (2) or exercising the powers in sub-clause (3) hereof, the
Architect may, in any case where the cause is a breach of contract by the
Contractor or by any sub-contractor or supplier as aforesaid, give a direction
that a defect be not remedied, and instead that there should be a reduction in
the Contract Sum to be assessed by the Quantity Surveyor representing the
reduced value of the work to the Employer, or any savings in cost obtained by
the Contractor which the defective work may have involved, whichever is the
greater. Such reduction may be effected in the certificate of the Architect
releasing the second half of the Retention Monies under clause 31(8) of these
Conditions, in a certificate issued under clause 31(4) of these Conditions or
alternatively shall be taken into account by the Architect in his Final
Certificate.

      

Provided that in lieu of requiring the Contractor to make good defects under
sub-clause (1) or (2) or exercising the powers in sub-clause (3) hereof, the
Architect may, in any case where the cause is a breach of contract by the
Contractor or by any sub-contractor or supplier as aforesaid, give a direction
that a defect be not remedied, and instead that there should be a reduction in
the Contract Sum to be assessed by the Quantity Surveyor representing the
reduced value of the work to the Employer, or any savings in cost obtained by
the Contractor which the defective work may have involved, whichever is the
greater. Such reduction may be effected in the certificate of the Architect
releasing the second half of the Retention Monies under clause 31(10) of these
Conditions, in a certificate issued under clause 31(6) of these Conditions or
alternatively shall be taken into account by the Architect in his Final
Certificate. [Note: amendments in bold]

 

Clause 29. (2)(b)(iv)

 

a sub-contractor or supplier is not prepared to accept liability for liquidated
or other damages for delay which are reasonable having regard to the
Contractor’s own liability for delay under this Contract, and to the extent to
which the sub-contractor’s or supplier’s progress or delivery or completion
dates are or may be critical to the Contractor’s progress and productivity; or

      

a sub-contractor or supplier is not prepared to accept liability for general
damages for delay which are reasonable having regard to the Contractor’s own
liability for delay under this Contract, and to the extent to which the
sub-contractor’s or supplier’s progress or delivery or completion dates are or
may be critical to the Contractor’s progress and productivity; or [Note:
amendments in bold]

 

Clause 29. (2)(b)(v)

  Clause 29. (2)(b)(v)       

Delete in its entirety

 

 

Copyright by SIA

   4



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

   CHANGED TO      

Clause 29.2(b)(vi)

  

a sub-contractor for work or work and materials or goods is not prepared to
accept terms for termination of the sub-contract by the Contractor upon the
certificate of the Architect that the sub-contractor is in default on one of the
grounds stated in clauses 32(3)(d), (e) and (g) of these Conditions; or

      

Renumbered to clause 29. (2)(v)

 

a sub-contractor for work or work and materials or goods is not prepared to
accept terms for termination of the sub-contract by the Contractor upon the
certificate of the Contractor that the sub-contractor is in default on one of
the grounds stated in clauses 32(3)(d), (e) and (g) of these Conditions; or

[Note: amendments in bold]

 

     

Clause 29.2(b)(vii)

  

Clause 29.2(b)(vii)

 

      

Renumbered to clause 29. (2)(vi)

 

     

Clause 29.2(b)(viii)

   Clause 29.2(b)(viii)       

Renumbered to clause 29. (2)(vii)

 

     

Clause 30.(1)

Certification and

Payment

  

Interim certificates of the Architect in favour of the Contractor under clause
31 of these Conditions shall state separately the amounts in each certificate
due to each individual Nominated Sub-Contractor or Supplier (or to Designated
Sub-Contractors or Suppliers whose work or materials or goods are the subject of
a P.C. Item) as the value of their work, goods or materials carried out or
delivered at the relevant date under that clause, Contractor to such Nominated
or Designated Contractors or-Suppliers, less retention monies within 14 days of
receipt by the Contractor from the Employer of the amounts so due under the
certificate of the Architect.

 

      

Interim certificates of the Architect in favour of the Contractor under clause
31 of these Conditions shall state separately the amounts in each certificate
due to each individual Nominated Sub-Contractor or Supplier (or to Designated
Sub-Contractors or Suppliers whose work or materials or goods are the subject of
a P.C. Item) as the value of their work, goods or materials carried out or
delivered at the relevant date under that clause.

     

Clause 31. (1)

Interim Payment

 

  

In existence

 

      

Delete in its entirety

 

           Not in existence       

Clause 31.(1) Progress Payments

 

The Contractor shall be entitled to progress payments for the Works carried out
or supplied under this Contract by way of:

 

(a) fixed instalments of the Contract Sum payable on certified completion of
defined stages of the work as identified and set out in the Appendix; or

 

(b) periodic valuation of the Works or part thereof carried out by the
Contractor.

 

     

Clause 31. (2)

Interim Valuation

 

  

Clause 31. (2) Interim Valuation

 

      

Renumbered to clause 31. (4)

 

 

Copyright by SIA

   5



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

   CHANGED TO      

Clause 31. (2)(e)

  

In the case of Designated (where the subject of a P.C. Item) or Nominated
Sub-Contractors or Suppliers, a valuation, separately stated in accordance with
clause 30(1)(a) of these Conditions, of all work properly done and materials or
goods delivered, but subject always to any terms as to payment in the
sub-contract, and to any further adjustments under clause 30(1) (b).

      

Renumbered to clause 317(4)(e) In the case of Designated (where the subject of a
P.C. Item) or Nominated Sub-Contractors or Suppliers, a valuation, separately
stated in accordance with clause 30(1) of these Conditions, of all work properly
done and materials or goods delivered, but subject always to any terms as to
payment in the sub-contract.

[Note: amendments in bold]

 

     

Clause 31. (2)(h)

  

Deducted from the total of the preceding paragraphs any adjustments of or
reductions in the Contract Sum or any other sums to which the Employer may be
entitled under the terms of the Contract (but not any sums deductible by the
Employer for liquidated damages for delay or for payments direct of
sub-contractors under clause 30(2) of these Conditions, or under any provision
in the Contract Documents entitling the Employer to deduct, which sums shall in
all cases be deductible at the discretion of the Employer at any time and only
if so deducted shall then be recorded by the Architect in subsequent
certificates).

      

Renumbered to Clause 31.(4)(h)

 

Deducted from the total of the preceding paragraphs any adjustments of or
reductions in the Contract Sum or any other sums to which the Employer may be
entitled under the terms of the Contract (but not any sums deductible by the
Employer for liquidated damages for delay, or under any provision in the
Contract Documents entitling the Employer to deduct, which sums shall in all
cases be deductible at the discretion of the Employer at any time and only if so
deducted shall then be recorded by the Architect in subsequent certificates).

[Note: the words in bold have been omitted]

 

          

Not in existence

      

Clause 31. (2) Payment Claim

 

(a) The Contractor shall be entitled to serve on the Employer a payment claim (a
copy of which shall be forwarded to the Architect) as follows:

 

(i)     where pursuant to clause 31.(1)(b), the progress payment is to be based
on periodic valuation, the Contractor shall submit the payment claim on the last
day of each month following the month in which the Contract is made (or
otherwise by such time or on such day specified in the Appendix); or

 

(ii)    where pursuant to clause 31.(1)(a), the progress payment is to be by
stage instalments, on the certified completion of the relevant stage.

 

(b)    If the time for the submission of any payment claim under the preceding
paragraph falls due on a day which is Saturday, Sunday, Statutory or Public
Holiday the Contractor shall submit the payment claim either on the day before
or next following that date which itself is not a Saturday, Sunday, Statutory or
Public Holiday.

 

 

Copyright by SIA

  

6



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

   CHANGED TO                    

(c)    Provided that if the Contractor submits a payment claim before the time
stipulated herein for the making of that claim, such early submission shall not
require the Architect to issue the interim certificate or the Employer his
payment response in respect of that payment claim earlier than would have been
the case had the Contractor submitted the payment claim in accordance with the
Contract.

 

     

Clause 31. (3) Stage

Instalments

  

Where pursuant to Article 2 interim payment is to be by stage instalments,
payments shall be made in accordance with the Appendix (or any of the other
Contract Documents) upon certified completion of the relevant stages but, unless
otherwise expressly agreed in the Contract Documents, adjustments to the
Contract Sum for variations, Provisional Sum, P.C. Sum or Contingency Sum work,
or under any other provision in the Contract, shall be made on completion of
each stage and added to or subtracted from the relevant instalment of the
Contract Sum. Such adjustments shall be made in accordance with the principles
in paragraphs (b), (d) and (e) of sub-clause (2) of this Condition, together
with any further adjustments under paragraphs (f), (g) and (h) of sub-clause
(2). Completion of any relevant stage shall be sufficiently certified by the
Architect in an Interim Certificate certifying the payment due for that stage.
For the avoidance of doubt the provisions as to unfixed goods and materials in
paragraph (c) of sub-clause (2), and as to retention monies in sub-clauses (5),
(6), (7) and (8) of this Condition, shall not apply to stage payments under this
sub-clause.

      

Renumbered to clause 31. (5)

 

Where pursuant to Article 2 interim payment is to be by stage instalments,
payments shall be made in accordance with the Appendix (or any of the other
Contract Documents) upon certified completion of the relevant stages but, unless
otherwise expressly agreed in the Contract Documents, adjustments to the
Contract Sum for variations, Provisional Sum, P.C. Sum or Contingency Sum work,
or under any other provision in the Contract, shall be made on completion of
each stage and added to or subtracted from the relevant instalment of the
Contract Sum. Such adjustments shall be made in accordance with the principles
in paragraphs (b), (d) and (e) of sub-clause (4) of this Condition, together
with any further adjustments under paragraphs (f), (g) and (h) of sub-clause
(4). Completion of any relevant stage shall be sufficiently certified by the
Architect in an Interim Certificate certifying the payment due for that stage.
For the avoidance of doubt the provisions as to unfixed goods and materials in
paragraph (c) of sub-clause (4), and as to retention monies in sub-clauses (7),
(8), (9) and (10) of this Condition, shall not apply to stage payments under
this sub-clause.

[Note: amendments in bold]

 

          

Not in existence

      

Clause 31. (3) Interim Certificate

 

Within 14 days after receipt of the payment claim or the time by or the day on
which the Contractor is required under clause 31(2) to submit his payment claim,
whichever is later, the Architect shall (subject to the provision of adequate
vouchers and information by the Contractor) issue an Interim Certificate for
payment to the Contractor (copy of which shall be forwarded to the Employer)
subject to the provisions of clause 31(15) of these Conditions.

 

     

Clause 31. (4)

Correcting Earlier

Certificates

  

Clause 31. (4) Correcting Earlier Certificates

      

Renumbered to clause 31. (6)

 

 

Copyright by SIA

  

7



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

 

 

CHANGED TO

 

     

Clause 31. (5)

Sums to be certified

 

Clause 31. (5) Sums to be certified

 

Except where, pursuant to Article 2, Interim Payment is to be by stage
instalments, the sums stated as due in an Interim Certificate shall be
calculated (unless otherwise stated in the Appendix) at the rate of 90% of the
value of work done in accordance with clause 31(2) hereof and at the rate of 80%
of properly protected materials or goods delivered to the site but not yet fixed
and not prematurely delivered, from the total of which shall be deducted all
sums previously certified by the Architect. In appropriate cases the Architect
shall have power to issue a negative certificate showing sums overpaid or
otherwise due to the Employer, which shall thereupon be a debt due to the
Employer.

      

Renumbered to clause 31. (7)

 

Except where, pursuant to Article 2, Interim Payment is to be by stage
instalments, the sums stated as due in an Interim Certificate shall be
calculated (unless otherwise stated in the Appendix) at the rate of 90% of the
value of work done in accordance with clause 31(4) hereof and at the rate of 80%
of properly protected materials or goods delivered to the site but not yet fixed
and not prematurely delivered, from the total of which shall be deducted all
sums previously certified by the Architect. In appropriate cases the Architect
shall have power to issue a negative certificate showing sums overpaid or
otherwise due to the Employer, which shall thereupon be a debt due to the
Employer.

[Note: amendments in bold]

 

     

Clause 31. (6)

Retention Monies

 

Clause 31. (6) Retention Monies

 

The percentages not paid pursuant to sub- clause 31(5) hereof shall be known as
“Retention Monies”, but shall be subject to the sum or percentage (if any)
stated as the Limit of Retention in the Appendix hereto. On this limit being
reached, any further balance of Retention Monies calculated pursuant to clause
31(5) shall be payable to the Contractor.

      

Renumbered to clause 31. (8)

 

The percentages not paid pursuant to sub- clause 31(7) hereof shall be known as
“Retention Monies”, but shall be subject to the sum or percentage (if any)
stated as the Limit of Retention in the Appendix hereto. On this limit being
reached, any further balance of Retention Monies calculated pursuant to clause
31(7) shall be payable to the Contractor.

 

     

Clause 31. (7) First

Release of Retention

 

 

Clause 31. (7) First Release of Retention

      

Renumbered to clause 31. (9)

     

Clause 31. (8)

Second Release of

Retention

 

 

Clause 31. (8) Second Release of Retention

      

Renumbered to clause 31. (10)

     

Clause 31. (9) Final

Claim Documents

 

 

Clause 31. (9) Final Claim Documents

      

Renumbered to clause 31. (11)

     

Clause 31. (10)(a)

Final Certificate

 

 

Clause 31. (10)(a) Final Certificate

      

Renumbered to clause 31. (12)(a)

     

Clause 31. (10)(b)

Outstanding Balances

of Nominated

Sub-Contractors and

Suppliers

 

 

Clause 31. (10)(b) Outstanding Balances of Nominated Sub-Contractors and
Suppliers

      

Renumbered to clause 31. (12)(b)

 

Copyright by SIA

   8



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

 

  CHANGED TO      

Clause 31. (11)

Effect of Clause

Architect’s

Certificate

 

31. (11) Effect of Architect’s Certificate

 

No certificate of the Architect under this Contract shall be final and binding
in any dispute between the Employer and the Contractor, whether before an
arbitrator or in the Courts, save only that, in the absence of fraud or improper
pressure or interference by either party, full effect by way of Summary Judgment
or Interim Award or otherwise shall, in the absence of express provision, be
given to all decisions and certificates of the Architect (other than a Cost of
Termination Certificate or a Termination Delay Certificate under clause 32(8) of
these Conditions), whether for payment or otherwise, until final judgment or
award, as the case may be, and until such final judgment or award such decision
or certificates shall (save as aforesaid and subject to sub-clause (4) of this
condition) be binding on the Employer and the Contractor in relation to any
matter which, under the terms of the Contract, the Architect has a fact taken
into account or allowed or disallowed, or any disputed matter upon which under
the terms of the Contract he has as a fact ruled, in his certificates or
otherwise. The Architect shall in all matters certify strictly in accordance
with the terms of the Contract. In any case of doubt the Architect shall, at the
request of either party, state in writing within 28 days whether he has as a
fact taken account of or allowed or disallowed or ruled upon any matter in his
certificates, if so identifying any certificate and indicating the amount (if
any) taken into account or allowed or disallowed, or the nature of any ruling
made by him, as the case may be.

 

      

Renumbered to clause 31. (13)

 

No certificate of the Architect under this Contract shall be final and binding
in any dispute between the Employer and the Contractor, whether before an
arbitrator or in the Courts, save only that, in the absence of fraud or improper
pressure or interference by either party, full effect by way of Summary Judgment
or Interim Award or otherwise shall, in the absence of express provision, be
given to all decisions and certificates of the Architect (other than a Cost of
Termination Certificate or a Termination Delay Certificate under clause 32(8) of
these Conditions), whether for payment or otherwise, until final judgment or
award, as the case may be, and until such final judgment or award such decision
or certificates shall (save as aforesaid and subject to sub-clause (6) of this
condition) be binding on the Employer and the Contractor in relation to any
matter which, under the terms of the Contract, the Architect has a fact taken
into account or allowed or disallowed, or any disputed matter upon which under
the terms of the Contract he has as a fact ruled, in his certificates or
otherwise. The Architect shall in all matters certify strictly in accordance
with the terms of the Contract. In any case of doubt the Architect shall, at the
request of either party, state in writing within 28 days whether he has as a
fact taken account of or allowed or disallowed or ruled upon any matter in his
certificates, if so identifying any certificate and indicating the amount (if
any) taken into account or allowed or disallowed, or the nature of any ruling
made by him, as the case may be.

 

     

Clause 31. (12)

Limit on Certifying

Power

 

  Clause 31. (12) Limit on Certifying Power        Renumbered to clause 31. (14)
          Not in existence       

Clause 31. (15) Payment Response

 

Within 21 days after the payment claim is served on the Employer by the
Contractor, the Employer shall respond to the payment claim by providing, or
causing to be provided, a payment response to the Contractor who shall be
entitled to payment of any sum stated therein as due to the Contractor on the
date or within the period provided under clause 31(16) of these Conditions.

 

 

Copyright by SIA

   9



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

 

CHANGED TO

 

          Not in existence       

Clause 31. (16) Payment of Contractor

 

The Contractor will be paid progress payment on the date immediately upon the
expiry of 35 days after (or otherwise by such time or on such day specified in
the Appendix), if the Contractor is a taxable person under the Goods and
Services Tax Act who has submitted to the Employer a tax invoice for the
progress payment, in accordance to and in compliance with section 8 of the SOP
Act, the date the tax invoice is submitted to the Employer, or in any other
case, the date on which or the period within which the payment response is
required to be provided under clause 31(15) hereof (or otherwise by such time or
on such day specified in the Appendix).

 

     

Clause 32. (8)(a)

 

No further sum shall be certified as due to the Contractor until the issue by
the Architect of the Completion Cost Certificate hereinafter mentioned in this
sub-clause nor shall the Employer be bound to pay any sums previously certified
if not already paid.

      

No further sum shall be certified as due to the Contractor until the issue by
the Architect of the Cost of Termination Certificate hereinafter mentioned in
this sub-clause nor shall the Employer be bound to pay any sums previously
certified if not already paid.

[Note: amendments in bold]

 

     

Clause 32. (11)

Architect’s

Certificate

Not Binding

 

In accordance with clauses 31(11) and 37(3) (h) of these Conditions, the Cost of
Termination and Termination Delay Certificates under sub-clause (8) of this
Condition shall not be binding on either party before final judgment or award.

      

In accordance with clauses 31(13) and 37(3) (h) of these Conditions, the Cost of
Termination and Termination Delay Certificates under sub-clause (8) of this
Condition shall not be binding on either party before final judgment or award.

[Note: amendments in bold]

 

     

Clause 33. (1)(b)

  In existence       

Delete in its entirely

 

     

Clause 33.(1)(c)

  Clause 33.(1)(c)       

Renumbered as Clause 33.(1)(b)

 

     

Clause 33.(1)(d)

  Clause 33.(1)(d)       

Renumbered as Clause 33.(1)(c)

 

     

Clause 33.(2)

Contents of and

Time for

Contractor’s Notice

 

Any Notice of Termination by the Contractor under this clause shall take
immediate effect, but must be given within a further 14 days of the expiry of
the prior notices referred to in paragraphs (a), (b) and (d) of sub-clause (1)
of this Condition or within 2 months of the Contractor becoming aware of any
matter relied on under paragraph (c), and shall in all cases as a condition
precedent to its validity state the ground on which the Notice of Termination is
given. Failing service of Notice of Termination in the relevant cases within the
further period of 14 days, any Notice of Termination served subsequently shall
be of no effect unless supported by further prior notices expiring within the
required period before the later Notice of Termination.

      

Any Notice of Termination by the Contractor under this clause shall take
immediate effect, but must be given within a further 14 days of the expiry of
the prior notices referred to in paragraphs (a), (b) and (c) of sub-clause (1)
of this Condition or within 2 months of the Contractor becoming aware of any
matter relied on under paragraph (b), and shall in all cases as a condition
precedent to its validity state the ground on which the Notice of Termination is
given. Failing service of Notice of Termination in the relevant cases within the
further period of 14 days, any Notice of Termination served subsequently shall
be of no effect unless supported by further prior notices expiring within the
required period before the later Notice of Termination.

[Note: amendments in bold]

 

 

Copyright by SIA

   10



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

      CHANGED TO         Clause 33. (4) Power to Suspend Work  

Should the Architect fail to issue any certificate at the date required by the
Contract, or should he fail to make a statement in writing required under clause
31(11) within the period there stipulated, the Contractor may, after giving one
calendar month’s notice in writing, at any time within a further 14 days, but
not later, suspend all work, notifying the Employer to that effect in writing,
until such time as the Architect shall issue the certificate or statement, as
the case may be. Unless the Architect is for any reason justified in not issuing
the certificate or statement (including failure to provide any necessary
information or notice by the Contractor) the cost of such suspension shall be
borne by the Employer and the Contractor shall be entitled to an extension of
time therefore. For the avoidance of doubt, no decision or certificate or other
action of the Architect in relation to any such suspension shall be binding on
either party before final judgment or award, nor shall a disputed suspension
prejudice the powers of the Architect under clause 32(3) (d) in a case where the
suspension is not in fact justified, or the operation of sub-clauses 32(4) and
(5) of the Conditions whether or not the suspension is in fact justified.

     

Should the Architect fail to issue any certificate at the date required by the
Contract, or should he fail to make a statement in writing required under clause
31 (13) within the period there stipulated, the Contractor may, after giving one
calendar month’s notice in writing, at any time within a further 14 days, but
not later, suspend all work, notifying the Employer to that effect in writing,
until such time as the Architect shall issue the certificate or statement, as
the case may be. Unless the Architect is for any reason justified in not issuing
the certificate or statement (including failure to provide any necessary
information or notice by the Contractor) the cost of such suspension shall be
borne by the Employer and the Contractor shall be entitled to an extension of
time therefore. For the avoidance of doubt, no decision or certificate or other
action of the Architect in relation to any such suspension shall be binding on
either party before final judgment or award, nor shall a disputed suspension
prejudice the powers of the Architect under clause 32(3)(d) in a case where the
suspension is not in fact justified, or the operation of sub-clauses 32(4) and
(5) of the Conditions whether or not the suspension is in fact justified.

[Note: amendments in bold]

 

       

Clause 33. (5) No Power of Architect to Certify

 

  Clause 33. (5) No Power of Architect to Certify       Renumbered to clause 33.
(6)             Not in existence      

Clause 33. (5) Power to Suspend Work under SOP

 

The Contractor shall be entitled to suspend work in accordance with and subject
to the provisions of sections 23 and 26 of the SOP Act.

 

 

Copyright by SIA

   11



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

      CHANGED TO         Clause 37. (3)(h) Effect of
Architect’s Certificates  

Pursuant to clause 31(11) of these Conditions, temporary effect shall be given
to all certificates (other than a Cost of Termination or Termination Delay
Certificate under clause 32(8) of these Conditions), whether for payment or
otherwise, granted (or refused) by the Architect, and to all rulings and
decisions required of him for the purpose of issuing certificates under the
terms of the Contract, until final award (or, where the courts may for any
reason be seised of a dispute, until final judgment), save only that in cases
where no ruling or decision has been made or certificate given or refused by the
Architect (as to which an arbitrator or the Courts may if necessary receive
evidence from the Architect) or in the case of a Cost of Termination or
Termination Delay Certificate, or of any matter in relation to which the
Architect has no power to decide or certify under the terms of the Contract, an
arbitrator or the Courts, as the case may be, may deal with a matter whether in
interlocutory proceedings or by way of Interim Award or in any other way, before
final award or judgment.

     

Pursuant to clause 31(13) of these Conditions, temporary effect shall be given
to all certificates (other than a Cost of Termination or Termination Delay
Certificate under clause 32(8) of these Conditions), whether for payment or
otherwise, granted (or refused) by the Architect, and to all rulings and
decisions required of him for the purpose of issuing certificates under the
terms of the Contract, until final award (or, where the courts may for any
reason be seised of a dispute, until final judgment), save only that in cases
where no ruling or decision has been made or certificate given or refused by the
Architect (as to which an arbitrator or the Courts may if necessary receive
evidence from the Architect) or in the case of a Cost of Termination or
Termination Delay Certificate, or of any matter in relation to which the
Architect has no power to decide or certify under the terms of the Contract, an
arbitrator or the Courts, as the case may be, may deal with a matter whether in
interlocutory proceedings or by way of Interim Award or in any other way, before
final award or judgment.

[Note: amendments in bold]

 

        Clause 37. (3)(i) Amending
Certificates ‘   The power of the Architect to issue a further certificate under
clause 31(4) of the Conditions shall continue until his Final Certificate
notwithstanding the prior commencement of proceedings by way of arbitration or
in the Courts, to which further certificate full effect shall be given by the
Courts or an arbitrator until final award or judgment.      

The power of the Architect to issue a further certificate under clause 31(6) of
the Conditions shall continue until his Final Certificate notwithstanding the
prior commencement of proceedings by way of arbitration or in the Courts, to
which further certificate full effect shall be given by the Courts or an
arbitrator until final award or judgment.

 

       

Clause 38 Mediation

Clause

  For the avoidance of doubt, prior reference of the dispute to mediation under
this clause shall not be a condition precedent for its reference to arbitration
by either the Contractor or the Employer, not shall any of their rights to refer
the dispute to arbitration pursuant to sub-clause 37(1) of the Conditions be in
any way prejudiced or affected by this sub-clause.      

For the avoidance of doubt, prior reference of the dispute to mediation under
this clause shall not be a condition precedent for its reference to arbitration
by either the Contractor or the Employer, nor shall any of their rights to refer
the dispute to arbitration pursuant to sub-clause 37(1) of the Conditions he in
any way prejudiced or affected by this sub-clause.

[Note: amendments in bold]

 

 

Copyright by SIA

   12



--------------------------------------------------------------------------------

SIXTH EDITION AUGUST 1999

      CHANGED TO        

Clause 40 Additional

Optional Clause Permitting

Insurance Excess

 

The insurance required to be taken out by the Contractor under clauses 19 and 20
of the Conditions shall, in those cases where payment for the insurance is
required to be made under a Provisional Sum of P.C. Item, be subject to such
limitations by way of insurance excesses to be borne by the insured in any event
as are stipulated in the Specification or other Contract Documents and may at
the Contractor’s discretion be so subject to the stipulated excesses in those
cases where the Contract Sum will not be adjusted under the terms of the
Contract to take account of the cost of the insurance in question. In the case
of the insurance monies under clause 20 of the Conditions, their release by
instalments under the terms of sub-clause (2) of that Condition shall also have
regard to any shortfall or deficit in the monies so paid arising from the
presence of a permitted excess under this Condition.

     

The insurance required to be taken out by the Contractor under clauses 19 and 20
of the Conditions shall, in those cases where payment for the insurance is
required to be made under a Provisional Sum of P.C. Item, be subject to such
limitations by way or insurance excesses to be borne by the insured in any event
as are stipulated in the Specification or other Contract Documents and may at
the. Contractor’s discretion be so subject to the stipulated excesses in those
cases where the Contract Sum will not be adjusted under the terms of the
Contract to take account of the cost of the insurance in question. In the case
of the insurance monies under clause 20 of the Conditions, their release by
instalments under the terms of sub-clause (2) of that Condition shall also have
regard to any shortfall or deficit in the monies so paid arising from the
presence of a permitted excess under this Condition.

[Note: amendments in bold]

 

 

Copyright by SIA

   13



--------------------------------------------------------------------------------

APPENDIX

 

   

ARTICLE

    

Type of Contract

  2    Lump Sum

LIST OF ADDITIONAL CONTRACT DOCUMENTS

  6(t)   

Refer to Volumes 2 to 4 of Contract Documents

  CLAUSE   

FEES AND CHARGES

  7(2)    Nil

COMMENCEMENT DATE

  10(1)    21ST October 2009

CONTRACT PERIOD

  10(1)    SIXTEEN (16) Months

COMPLETION DATE

  10(l)    20TH February 2011

(a)    AREA OR EXTENT OF SITE

  10(2)   

Refer to Site Plan – Contract Drawing No. : SG62863-A-001- 02 Rev.A

(b)    SPECIAL ACCESS TO BE AFFORDED BY EMPLOYER

  10(2)   

To comply with Employer’s requirements as stated in Contract Bills of Quantities
No. 1

(c)    RESTRICTIONS ON POSSESSION

  10(2)   

To comply with Employer’s requirements as stated in Contract Bills of Quantities
No. 1

LIMIT ON AMOUNT INSURED (THIRD PARTY)

  19(1)(b)   

FULL COVERAGE AMOUNT for any one occurrence and unlimited number of claims

FURTHER RISKS TO BE INSURED

(IF ANY)

  20(1)   

To comply with Employer’s requirements as stated in Contract Bills of Quantities
No. 1

PERCENTAGE FOR PROFESSIONAL FEES

  20(1)    10%

 

A/1



--------------------------------------------------------------------------------

APPENDIX

 

    CLAUSE      LIQUIDATED DAMAGES FOR WHOLE WORKS   24(2)    $3000.00 per day

MAINTENANCE PERIOD

  27(1)   

12 Calendar months from date of Completion Certificate

DATES AND PERIODS FOR

ISSUING INTERIM CERTIFICATES

 

(if none stated monthly and not later than seventh day of each calendar month

  31(1)
and
31(4)    Monthly

PERIOD FOR HONOURING CERTIFICATES

 

(if none stated within 14 days of receipt of certificate or copy of certificate)

  31(15)    28 days

RETENTION PERCENTAGES

  31(7)
and
31(8)    10% for work done 20% for unfixed materials or goods

LIMIT OF RETENTION

  31(8)    10% of Contract Sum

SECURITY DEPOSIT

  41    10% of Contract Sum

 

A/2



--------------------------------------------------------------------------------

SUPPLEMENTAL CONDITIONS

The following clauses shall supplement, amend and are to be incorporated into
the Articles and Conditions of Contract hereinafter appearing.

 

Articles of Contract

Article 2:

  

Type of Contract

.

  

Delete the sub-article 2(c) in this Contract

Article 3:

  

Architect

  

The term “Architect” shall mean authorized personnel from SKM (Singapore) Pte
Ltd.

Article 4:

  

Quantity Surveyor

  

The term “Quantity Surveyor” shall mean authorized personnel from SKM
(Singapore) Pte Ltd.

Article 6(f):

  

Delete “initiated” in line 3 and replace with “initialed”.

Conditions of Contract

Clause 12:

  

Variations and Valuation of Additional Payments

  

In sub-clause 12(4)(g) remove “original” in the fourth line.

Clause 15:

  

Assignment and Sub-Contracting

  

In sub-clause (3) delete “and” in the first line and replace with “,”.

Clause 18:

  

Indemnities to Employer

  

In sub-clause (1) delete “any act” in the fifth line and replace with “the sole
negligence”.

Clause 19:

  

Insurance Against Injury to Persons and Property and Workmen’s Compensation

  

In sub-clause (1), insert on line 3 after the words “to maintain” the following:
“in the joint names of the Employer as principal, Contractor or sub-contractor
as the case may be”

  

In sub-clause (1a), insert on line 6 after the words “or re-enactment thereof”
the following: “or at common law”

  

Insert new sub-clause 1(d) as follows :

  

“All of the insurance policies that the Contractor and his sub-contractors are
required to maintain under the Contract shall contain provisions that the
insurance companies shall have no right of subrogation against the Employer and,
to the extent of the liabilities assumed by the Contractor under the Contract,
all public liability policies shall be primary insurance and other insurance
carried by the Employer shall not be called upon by the Contractor or his
sub-contractor’s insurers to contribute or participate on the basis of
contributing, concurrent, double insurance or otherwise.”

 

SC/1



--------------------------------------------------------------------------------

Clause 20:

  

Insurance of Works

  

In sub-clause (1), delete “fire (however and by whomever caused), and
earthquake” in line 2 and replace with “All Risk Peril including but not limited
to earth movement, wind and flood”.

  

In sub-clause (1), insert “Contract documents and” in line 3 before the word
“Appendix”.

  

In sub-clause (1), line 6, delete “value” and replace with “replacement cost
value or total contract value whichever is greater”

  

In sub-clause (2), insert after the words, “upon the occurrence of any loss or
damage to the Works” the following:

  

“including properties of the Employer which are in the possession, care or
custody of the Contractor, but not the Works themselves.”

Clause 23:

  

Extension of Time

  

Delete sub-clause 23(1) - (1) and (m)

Clause 28:

  

Designated and Nominated Sub-Contractors and Suppliers

  

In sub-clause(2), delete “Contract” in the tenth line and replace with
“Contractor”

Clause 31:

  

Payment of Contractor and Interim Certificates

  

Sub-clause (4), line 4, delete “seven” and insert “twenty eight”

Clause 32:

  

Termination by Employer

  

Sub-clause (1), line 9, delete “including loss of profit (if any) on any
uncompleted part of the Works” and replace with “in relation only to work
completed at the time of receipt by him of the written Notice of Termination,
but shall not be entitled to compensation in relation to works which are
uncompleted at the time of receipt by him of the written Notice of Termination,
whether as to his loss of profit or otherwise howsoever.

  

Insert new sub-clause (3)(i) as follows :

  

“If due to any act or omission on the part of the Contractor, any other party
makes any claim against the Employer or commences any proceedings against the
Employer or takes any steps against the Employer pursuant to the SOP Act.”

  

Sub-clause (5), delete “(if applicable)” and replace with “in the event
termination is in accordance with said clause” in the last line

Clause 33:

  

Delete sub-clause 33(3)(b)(vi)

Clause 39:

  

Additional. Optional Clause for Fluctuations

  

The whole clause is deleted.

 

SC/2



--------------------------------------------------------------------------------

Clause 40:

 

Additional Optional Clause Permitting Insurance Excess

 

The whole clause is deleted.

Clause 41:

 

Security Deposit

(New)

      

41(1)

  

Upon the Contractor signing this Contract, the Contractor shall deposit with the
Employer, the amount set out in the Appendix, by way of security for the due
performance of and observance by the Contractor of his obligations under the
Contract.

 

41(2)

  

The Contractor may, in lieu of the cash deposit in Clause 41(1) and for the same
purposes, provide a guarantee for an equivalent amount from a bank or insurance
company approved by the Employer and in the prescribed form.

 

41(3)

  

The term “Security Deposit” shall hereafter refer to :

    

(i)     The cash deposited under Clause 41(1); or

    

(ii)    The cash proceeds of any or all demands on the guarantee provided
pursuant to Clause 41(2)

    

The Employer may utilise the Security Deposit to make good any loss or damage
sustained or likely to be sustained as a result of any breach of contract
whatsoever by the Contractor, including any liquidated damages. The Employer may
utilise the Security Deposit to make good any loss or damage sustained or likely
to be sustained as a result of any claims, proceedings or steps taken by any
party against the Employer pursuant to the SOP Act. If the amount of the
Security Deposit utilised by the Employer to make good any such loss or damage
is found to be greater than the amount of loss or damage actually sustained by
the Employer, then the Employer shall pay the balance of the amount utilised by
the Employer without the addition of interest to the Contractor or to the bank
or insurer, as the case may be, upon issue of the Final Certificate. Where the
Security Deposit is made in cash, the Employer shall pay to the Contractor the
unutilised amount without interest upon the issue of the Final Certificate. If
the amount of the Security Deposit utilised by the Employer to make good any
such loss or damage is found to be less than the amount of loss or damage
actually sustained by the Employer, the Employer retains the right to claim the
further loss or damage from the Contractor.

 

41(4)

  

The provisions of this clause shall not affect the rights and remedies expressly
reserved herein to the Employer or bar the Employer from claiming loss, expense,
costs or damages incurred or sustained or likely to be sustained by the Employer
as a result of any breach of contract of whatsoever nature by the Contractor.

 

SC/3